Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 1 of 130




                  EXHIBIT “1”
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 2 of 130



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                                       CASE NO.21-XXXXX-CIV

     THE GOVERNMENT OF THE COOK
     ISLANDS,

                                   Petitioner,

            ►~


     DWANE L. HUBBART,

                                  Respondent.



    DECLARATION OF ANDREAS A. FRISCHKNECHT IN SUPPORT OF PETITION TO
           RECOGNIZE AND ENFORCE FOREIGN ARBITRAL AWARD


           ANDREAS A. FRISCHKNECHT, pursuant to 28 U.S.C. § 1746, declares as follows:

           1.      I am a lawyer and partner in the law firm of Chaffetz Lindsey LLP. I am admitted

   to practice law in the State of New York.

           2.      I submit this Declaration in support of the Petition to Confirm and Enforce Foreign

   Arbitral Award of Petitioner The Government of the Cook Islands (the "Cook Islands"). I am

    familiar with the facts stated herein.

           3.      I acted as counsel for the Cook Islands in the arbitration captioned Dwane L.

   Hubbart vs. The Government of the Cook Islands and conducted in London, United Kingdom,

   under the 2017 Rules of Arbitration of the International Chamber of Commerce (the

   "Arbitration"). I also acted as counsel for the Cook Islands in preceding federal court litigation in

   the District of Columbia captioned Dwane L. Hubbart v. Government of the Cook Islands, Civ.

   No. l:l l-cv-02130(EGS) (D.D.C.) (the "D.C. Litigation").


                                                    1
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 3 of 130



           4.     Attached hereto as Exhibit A is a true and correct copy of a settlement agreement

   between the parties dated May 3, 2013 (the "Settlement Agreement") that resolved the D.C.

   Litigation. Paragraph 13 of the Settlement Agreement sets forth the parties' agreement to resolve

   "[a]ny dispute, controversy, or claim arising out of, relating to, or in connection with this

   Settlement Agreement" through "binding arbitration under the Rules of Arbitration of the

   International Chamber of Commerce."

           5.     Attached hereto as Exhibit B is a true and correct copy of the arbitral tribunal's

   Partial Award on Liability in the Arbitration dated Apri14, 2019.

           6.     Attached hereto as Exhibit C is a true and correct copy of the arbitral tribunal's

   Partial Award on Causation in the Arbitration dated February 18, 2020.

          7.      Attached hereto as Exhibit D is a true and correct copy of the arbitral tribunal's

   Final Award on Costs in the Arbitration dated July 1, 2020. The Final Award on Costs directed

   Dwane L. Hubbart, the Respondent in this proceeding, to pay the Cook Islands (a) "USD 237,500

   as reimbursement of the [Cook Islands'] share of the ICUs Administrative Costs and the

   Tribunal's Fees and Expenses"; plus (b) "USD 980,205.23 in respect of the [Cook Islands'] legal

   costs and other costs incurred in this arbitration"; and (c) simple interest on the foregoing principal

   amounts "at the rate of 8%per annum from the date of this [Final] Award [on Costs] until the date

   of actual payment."

          8.      To date, the Final Award on Costs remains wholly unsatisfied.


   I declare under penalty of perjury that the foregoing is true and correct.

   Executed on April 12, 2021.
                                                                             J

                                                       ''                  //       ./



                                                                         ~~



                                                  Andreas A. Frischknecht
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 4 of 130




                 EXHIBIT “A”
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 5 of 130




                                                                                                 Execution Copy


                                                SETTLEMENT AGREEMENT

                       This Settlement Agreement ("Settlement Agreement") is made and entered into effective

                as of May 3, 2013 (the "Effective Date") between Dwane L. Hubbart (''Hubbart"), whose

                address is 20533 Biscayne Blvd. # 1315, Aventura, FL 33180, on the one hand and the

                Government of the Cook Islands and Ministry of Health of the Cook Islands (collectively, the

                "Cook Islands Government Parties") on the other hand.           Hubbart and the Cook Islands

                Government Parties are sometimes hereinafter collectively referred to as the "Parties."

                       WHEREAS, on or about November 30, 2011, Hubbart commenced an action against the

               Cook Islands Government Parties in the Unjted States District Court for the District of

               Columbia, styled as Dwane L. Hubbart v. The Government of the Cook Islands and Tbe Ministry

               of Health of the Cook Islands, Case No. I: 1J -cv-02 130-EGS (the "Action"), asserting claims for

               breach of contract, expropriation of contract rights, and declaratory judgment (the "Claims");

                      WHEREAS, counsel for the Parties have engaged in settlement discussions which have

               resulted in the Parties agreeing to settle all claims and counterclrums that were brought or could

               have been brought in the Action between or among the Parties, without any admission of liability

               or wrongdoing, on the terms and conditions set forth in this Settlement Agreement;

                      NOW, THEREFORE, in consideration of the above premises and for good and valuable

               consideration, the receipt and legal sufficiency of which is hereby acknowledged, and intending

               to be legally bound, the Parties hereby agree and covenant as follows:

                      1.      Letters from Cook Islands Secretarv of Health and Business Trade

               Investment Board.     Upon execution and exchange of this Settlement Agreement by all Parties,

               the Cook Islands Government Parties shall furnish to Hubbart' s counsel: (i) two original letters

              on the letterhead of the Ministry of Health of the Cook Islands and signed by the Secretary of

               Health of the Cook Islands, in the form attached hereto as Exhibit A; and (ii) a letter on the




                                                                                                                    5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 6 of 130




                                                                                             Execution Copy


               letterhead of the Business Trade Investment Board of the Cook Islands ("BTIB") and signed by

               the Chief Executive Officer of the BTIB, in the form attached hereto      as Exhibit B. Upon
               execution and exchange of this Settlement Agreement by all Parties, the Cook Islands

               Government Parties additionally shall transmit by Federal Express or comparable international

               courier service seven further original copies of the letter attached hereto as Exhibit A to the

               following designated entities for coursework evaluation and examination purposes:


                             a.     Josef Silny & Associates. Inc.
                                    lnternational Education Consultants
                                    7101 S.W. 102 Avenue
                                    Miami, FL 33 173
                                    U.S.A.
                                    Telephone: +1 305 273 1616

                             b.     World Education Services
                                    64 Beaver Street, # 146
                                    New York, NY 10004
                                    U.S.A.
                                    Telephone: +I 2!2 966 6311

                             c.     Educational Commission for Foreign Medical Graduates
                                    3624 Market Street
                                    Philadelphia, PA 19104
                                    U.S.A.
                                    Telephone: +1 215 386 5900

                            d.     Commission on Graduates of Foreign Nursing Schools
                                   3600 Market Street, Suite 400
                                   Philadelphia, PA 19104-2651
                                   U.S.A
                                   Telephone: +I 215 222 8454

                            e.     Texas Higher Education Coordinating Board
                                   Academic Affairs and Research
                                   1200 East Anderson Lane
                                   Austin, Texas 78752
                                   U.S.A
                                   Telephone: 512-427-6200

                            f.     MaineDOE
                                   23 State House Station


                                                            2




                                                                                                                 5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 7 of 130




                                                                                                 Execution Copy


                                      Augusta, ME 04333
                                      U.S.A.
                                      Telephone: 207- 624-6600

                              g.     Oregon Student Access Commission
                                     Office ofDegree Authorization
                                     1500 Valley River Drive, Suite 100
                                     Eugene, OR 97401
                                     U.S.A.
                                     Telephone: 541-687-7400


                      2.     Discontinuance of the Action and Dispatch of Letters. Upon execution and

               exchange of this Settlement Agreement by all Parties, the Cook Islands Government Parties and

               their counsel shall execute and provide to Hubbart's counsel a Joint Stipulation ofDismissal with

               prejudice in the form attached hereto as Exhibit C. The Joint Stipulation of Dismissal shall be

               executed and filed electronically with the Court by Hubbart's counsel immediately upon his

               receipt of emails attaching (i) PDF copies of two original letters in the fonn attached hereto as

               Exhibit A and a PDF copy of the letter in the form attached hereto as Exhibit B (with shipment

               tracking information confinning that the originals having been sent by Federal Express or

              comparable international courier service) to Hubbart; and (ii) shipment tracking information

              confinning that further original copies of the letter in the form attached hereto as Exhibit A have

              been sent by Federal Express or comparable international courier service to the seven designated

              entities identified in subparagraphs (a) through (g) of paragraph 1 above.

                      3.     New Application to Operate a Medical School.           Upon the filing of the Joint

              Stipulation of Dismissal pursuant to paragraph 2 of this Settlement Agreement, the Cook lslands

              Government Parties agree and acknowledge that Hubbart shall be free to apply to the competent

              Cook Islands authorities for any and all necessary approvals, licenses, permissions and/or

              authorizations to operate a medical school under the name of St. Mary's School of Medicine in




                                                              3




                                                                                                                    5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 8 of 130




                                                                                                   Execution Copy


                the Cook Islands. The Cook Islands Government Parties further agree and acknowledge that any

                events preceding the date of this Settlement Agreement, including without limitation the events

                at issue in the Aclion and the fact that Hubbart commenced the Action, shall not constitute

                grounds to deny any such application; provided. however, that the competent Cook Islands

                authorities shall retain full discretion and authority to deny or impose appropriate conditions on

                any such application if and to the extenL that it is not in compliance with all applicable provisions

                of law in effect at the time such application is made. The Cook Islands will inform Hubbart

               clearly and distinctly of what is needed to obtain approvals in the event an application is denied

               and how to cure any deficiencies in order to obtain the required approvals. The Cook Islands

               Government wiiJ not oppose any application for approvals on the basis of the historical

               relationship between the Plaintiff and the Cook Islands Government and will undertake to ensure

               that any applications are dealt with expeditiously and without bias, and that such applications

               will be considered in good faith without imposing any unfair, extreme or unusual Impediments.

                       4.      New Medical School Agreement. No new agreement for the St. Mary' School

               of Medicine to operate in the Cook Islands has been developed, negotiaLed and/or approved by

               the Cook Islands Cabinet as of this time. The Parties agree to negotiate in good faith in order to

               achieve a new medical school Agreement and Charter for the establishment of the St. Mary's

               School of Medicine, including approval and ratification of the same by the Cook Islands Cabinet,

               within twelve (12) months of the Action being dismissed. Cook Islands law will govern the new

               medical school Agreement. As set out in Exhibit B, St. Mary's School of Medicine' s BTJB

               registration will remain in effect for a period of not Jess than one year from the date of execution

               of this Settlement Agreement and, if good faith negotiations by Hubbart are ongoing beyond that




                                                                4




                                                                                                                        5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 9 of 130




                                                                                                 Execution Copy

                time, St. Mary' s School of Medicine can seek and will be granted further extensions of the

               registration.

                       5.      Responding to information requests regarding St. Mary's School of

               Medicine.       The Cook Islands Government Parties agree to respond in a timely and

               expeditious manner to any and all requests by third parties regarding St. Mary's School of

               Medicine and will contact and notify Hubbart prior to responding to any of these requests. The

               Cook Islands agrees not to provide any incorrect information regarding St. Mary's School of

               Medicine. The current contact information for Hubbart is: (a) email: drdwanehubbart@aol.com

               and smmedprog@aol.com (b) Address: 20533 Biscayne Blvd PMB# 1315, Aventura, FL 33180.

               If the contact information for Hubbart changes, Hubbart will notify the Crown Law Office of any

               changes.

                      6.       Release by Hubbart.        Hubbart, individually, jointly and on behalf of his

               respective agents, lenders, partners, attorneys, beneficiaries, successors, and assigns, as well as

               on behalf of the Saint Mary's School of Medicine, does hereby release and forever discharge the

               Cook Islands Government Parties and each of their respective present and former agents,

              employees, attorneys, contractors, officers, predecessors, successors, and assigns from all

              obligations under the alleged contracts that were disputed in the Action, as well as releases and

              discharges any other debts, obligations, promises, covenants, agreements, contracts,

              controversies, suits, actions, causes of actions, trespasses, violations of Jaw, judgments, damages,

              claims or demands, causes or things whatsoever, whether known or unknown, whether in law or

              equity, which Hubbart had, may have now or in the future against the Cook Islands Government

              Parties by reason of any causes, matters or things whatsoever from the beginning of the world to

              the Effective Date of this Settlement Agreement specifically including but not limited to any




                                                               5




                                                                                                                     5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 10 of 130




                                                                                                  Execution Copy


                claims, matters or causes of action, claims or counterclaims that were asserted or that could have

                been asserted by Hubbart in the Action which release shall specifically also include any claims

                or causes of actions that Hubbart may claim to have based on theories of malicious prosecution,

                tortious interference, abuse of process, or vexatious litigation (the "Released Claims"); provided

                however, that the Released Claims shall not include any rights, claims, causes of action, or

                covenants contained in, created by, expressly preserved in, or arising out of this Settlement

               Agreement.

                       The releases set forth herein shall be, and remain in effect as, full and complete releases,

               notwithstanding the discovery or existence of any additional or different facts not previously

               known or understood after the execution and exchange of this Settlement Agreement. THE

               PARTIES HEREBY WAIVE EACH AND EVERY STATUTORY, EQUITABLE, AND

               COMMON LAW PROHIBITION AND LIMITATION ON THE RELEASE OF UNKNOWN

               CLAIMS AND ACKNOWLEDGE THAT THE FOREGOING WAIVER IS GIVEN

               KNOWINGLY AND WITH THE ADVICE OF COUNSEL.

                      7.      Release by t he Cook Islands Government Parties.                The Cook Islands

               Government Parties individually, jointly and on behalf of their respective agents, lenders,

               panners, attorneys, beneficiaries, successors, and assigns, do hereby release and forever

               discharge Hubbart and each of his present and fonner partners, associates, agents, employees,

               attorneys, contractors, predecessors, successors, and assigns from all obligations under the

               alleged contracts that were disputed in the Action, as well as release and discharge any other

               debts, obligations, promises, covenants, agreements, contracts, controversies, suits, actions,

               causes of actions, trespasses, violations of law, judgments, damages, claims or demands, causes

               or things whatsoever, whether known or unknown, whether in law or equity, which the Cook




                                                               6




                                                                                                                      5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 11 of 130




                                                                                                  Execution Copy

                Islands Government Parties had, may have now or in the future against Hubbart by reason of any

                causes, matters or things whatsoever from the beginning of the world to the Effective Date of

                this Settlement Agreement specifically including but not limited to any claims, matters or causes

                of action, claims or counterclaims that were asserted or that could have been asserted by the

                Cook Islands Government Parties in the Action, which release shall specifically also include any

                claims or causes of actions that the Cook Islands Government Parties may claim to have based

                on theories of malicious prosecution, tortious interference, abuse of process, or vexatious

                litigation (the "Released Claims"); provided however, that the Released Claims shall not include

               any rights, claims, causes of action, or covenants contained in, created by, expressly preserved

               in, or arising out of this Settlement Agreement.

                       The releases set forth herein shall be, and remain in effect as, full and complete releases,

               notwithstanding the discovery or existence of any additional or different facts not previously

               known or understood after the execution and exchange of this Settlement Agreement. THE

               PARTrES HEREBY WAfVE EACH AND EVERY STATUTORY, EQUITABLE, AND

               COMMON LAW PROHIBITION AND LIMlTATlON ON THE RELEASE OF UNKNOWN

               CLAIMS AND ACKNOWLEDGE THAT THE FOREGOING WAIVER IS GIVEN

               KNOWINGLY AND WITH THE ADVICE OF COUNSEL.

                      8.      Confidentiality.     The Parties represent and agree that they will not discuss or

               disclose (or cause or authorize to be disclosed) the terms of this Settlement Agreement with any

               third parties without the prior written consent of Hubbart (in the case of the Cook Islands

               Government Parties) or the prior written consent of the Cook Islands Government Parties (in the

               case of Hubbart).




                                                                  7




                                                                                                                      5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 12 of 130




                                                                                                   Execution Copy


                        Notwithstanding the foregoing, any party may disclose the existence and/or terms of this

                Settlement Agreement: (1) to the Parties' legal counsel, provided that the party first infonn such

                legal counsel of the confidentiality provisions of d1is Settlement Agreement; (2) to regulatory

                authorities to the extent that such disclosure is required by any competent court, law, rule,

                governmental agency, administrative or legal order; (3) in response to a valid subpoena, or as

                otherwise required by law; or (4) in a proceeding to enforce its tenns.

                        9.     Non-Admission of Liability.          This Settlement Agreement shall not be, nor be

                considered, an admission of any liability by any party or as an adoption, assertion, or waiver of

                any particular position.

                       10.     Representations and Warranties.          The Parties represent and warrant that they

                are the owners of the Released Claims, that none of them has assigned or transferred to any

                person or entity any portion of any claim that is released, remised, waived, acquitted and

               discharged by the Parties pursuant to this paragraph and this Settlement Agreement. The Parties

               furtJter represent and warrant to each other that each signatory has all organizational power and

               authority necessary to execute, deliver and perform this Settlement Agreement and to

               consummate the settlement transactions contemplated hereby and thereby, and bas taken all

               organizational action necessary to authorize the execution, delivery and performance of this

               Settlement Agreement and the consummation of the settlement transaction contemplated hereby

               and thereby.

                       11.    Independent Representation.        Each party hereto acknowledges and agrees that

               it has received independent legal counsel of its own choice and that it has been sufficiently

               apprised of and understands its respective rights and responsibilities with regard to the substance

               of this Settlement Agreement. The Parties hereto acknowledge and represent that they have




                                                                8




                                                                                                                      5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 13 of 130




                                                                                                    Execution Copy


                carefully read this Settlement Agreement and any attachments and understand and freely consent

                to their terms after having had a full and complete opportunity to review with their counsel.

                       12.     Choice of Law.        This Settlement Agreement and all actions or proceedings

                arising directly or indirectly from this Settlement Agreement, shall be governed by Cook Islands

                law (without regard to conflict of law principles).

                       13.     Arbitration and Waiver of Sovereign Immunity.

                       Any dispute, controversy, or claim arising out of, relating to, or in connection with this

               Settlement Agreement, including with respect to the formation, applicability, breach,

               tennination, validity or enforceabiljty thereof, shal [ be ftnally settled by binding arbitration under

               the Rules of Arbitration of the International Chamber of Commerce ("'Arbitration"). The tribunal

               shall consist of three arbitrators, one arbitrator appointed by each Party and the third, who shall

               be the President of the tribunal, appointed by the Court of Arbitration of the International

               Chamber of Commerce. The seat of Arbitration shall be London, England, and tbe proceedings

               shall be conducted in English.

                      The Arbitration shall be final and binding on the Parties. The Parties undertake to carry

               out any award rendered in the Arbitration without delay. The Parties explicitly waive any right

               to refer any question of law and any right of appeal on the law and/or merits to any court.

                      For the avoidance of doubt, and without regard to any provisions of Cook Islands Jaw and

               without regard to paragraph 12 above, the Cook Islands Government Parties hereby irrevocably

               waive any claim to sovereign or any other immunity in regard to (i) participation in the

               Arbitration and (ii) proceedings before any competent court to enforce (a) the Arbitration

               agreement contained herein or (b) any Arbitration award rendered by a tribunal constituted

               pursuant to this Settlement Agreement.




                                                                9




                                                                                                                         5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 14 of 130




                                                                                                   Execution Copy


                           14.    Covenant Not to Sue.      The Parties hereby covenant not to sue each other or

                their agents, representatives, successors, assigns, or employees with respect to any of the

                Released Claims.       In the event of any subsequent litigation, if any, concerning any of the

                Released Claims or the subject matter of the Action, or between the Parties to enforce this

                Settlement Agreement, the prevailing party shall be entitled to recover its reasonable attorneys'

                fees and litigation costs with respect to any such subsequent litigation.

                          15.    Authorized Signatures.      Each party represents and warrants that its signatory

                whose signature appears below has been and is on the date of tbis Settlement Agreement duly

                authorized to execute this Settlement Agreement and to make the representations and agreements

                herein.

                          16.    Multiple Originals.    This Settlement Agreement may be executed in duplicate

               original counterparts, each of which shall be considered an original for all purposes. A signature
                                                                                                                         ...
               received by a party by facsimile (or email attachment) is binding upon all Parties as an originaL

               All Parties agree that a photocopy of any such facsimile (or email attachment) may be treated as

               a duplicate original.

                          17.    Entire Agreement.      Except as otherwise provided for herein, this Settlement

               Agreement and exhibits contain the entire understanding of the Parties with respect to its subject

               matter, is intended to be a full and complete integration of the Parties' agreement with respect to

               settlement of the Action, and supersedes any prior discussions, negotiations, representations, or

               understandings between the Parties related to its subject matter that are not fully expressed

               herein. This Settlement Agreement shall be binding upon and inure to the benefit of tbe Parties

               hereto and their respective heirs, successors, assigns, executors and administrators.




                                                                10




                                                                                                                     5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 15 of 130




                                                                                                Executioo Copy

                         18.      Modification.      Any amendment, waiver or modification to this Settlement

                  Agreement must be in writing, must specifically refer to this Settlement Agreement, and must be

                  signed by a duly authorized representative of each of the Panies to such amendment or

                  modification.



                  DATED:       May 3, 2013

                  PLAINTIFF                                          DEFENDANTS
                  DWANE L. HUBBART                                   THE GOVERNMENT OF THE COOK
                                                                     ISLANDS AND THE :r.fiNISTRY OF
                                                                     HEALm OF TilE COOK ISLANDS


                  By: .!J-~~~=-+~L--f.JC:::__~­
                        Paul Gas                              By~
                                                               JameS~~ -;5P
                         LAW OFFICES OF AUL G. GASTON                CHAFFETz LINDSEY L
                        ' 1901 Pennsylvania Avenue, NW               505 Fifth Avenue
                         Suite607                                    4d1 Floor
                         Washington, DC 20006                        New York, NY 10017
                         Tel: (202) 296-5856                         Tel: (212) 257-6964
                         Emai I: pgaston@attglobal.net               Email: James.H<>sking@chaffetzlindsey.com



                  Agreed and Accepted:            DWANE L. HUB.BART




                                                                11




                                                                                                                    5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 16 of 130




                                                                             Execution Copy


                Agreed and Accepted:




                                       Henry Puna, Attorney General


                Agreed and Accepted:                                  THE COOK ISLANDS
                                                                         '




                                                 12




                                                                                              5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 17 of 130




                                                                  Execution Copy




                         EXIDBIT A- FORM OF LETTER FROM
                     SECRETARY OF HEALTH OF THE COOK ISLANDS




                                             l3




                                                                                   5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 18 of 130




                                                                                                Execution Copy



                                                (Ministry of Health Letterhead)

                                                                    [Date], 2013

                Re:    St. Mary's School of Medicine

                To Whom Il May Concern:

               I have been asked by the St. Mary's School of Medicine to issue this letter to confirm the status
               of the St. Mary's School of Medicine and its programs taught.

               The St. Mary's School of Medkine on April 28, 1998 first received approval in principle
               (subject only to clearances) from the Cabinet of the Cook Islands (which is a Cabinet of
               Ministers comprising in part the Prime Minister, the Minister of Health, the Minister of
               Education and is the executive decision making body for the Cook Islands Government) to
               operate as an educational institution of higher learning. Thereafter, the St. Mary's School of
               Medicine commenced operations offering: (A) a 3 year 4 months Doctor of Medicine Degree
               program for those students who already have a Bachelors Degree or have already completed a
               minimum of 90 semester credit hours of undergraduate coursework including the completion of
               the required pre-medical sciences at an accredited institution; and (B) up to a 2 year nursing
               program for those students who have already completed at least an Associates Degree or 2 years
               of undergraduate coursework including the completion of the required pre- nursing sciences at an
               accredited institution.

               The Cabinet of the Cook Islands allocated the authority of coordination for the establishment of
               the St. Mary's School of Medicine to the then Secretary of Health. The requirements were
               formed for the accreditation of the programs taught by the St. Mary's School of Medicine. The
               St. Mary's School of Medicine programs taught were then granted accreditation, approval, and
               recognition in the Cook Islands by the then Secretary of Health. The graduates of the St. Mary's
               School of Medicine are eligible to practice Medicine and Nursing in the Cook Islands subject to
               the requirements of the Cook Islands Medical Council and the Cook Islands Nursing Council.

               The St. Mary's School of Medicine was listed in the World Health Organization Directory of
               Medical Schools 7th Edition publication at the request ofthe Cook Islands Ministry of Health.

               The St. Mary's School of Medicine accreditation, approval, and recognition granted by the then
               Secretary of Health served as the accreditation, approval and recognition for the programs taught
               by the St. Mary's School of Medicine in tbe Cook Islands. It is my understanding that St. Mary's
               School of Medicine anticipates resuming new classes in 20 14 and the St. Mary's School of
               Medicine will further make the necessary applications pursuant to the Education Act 2012.

               lfyou have any concerns or questions requiring my attention please do contact me.




                                                              14




                                                                                                                   5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 19 of 130




                                                                          Execution Copy

                                                  Sincerely,


                                                  [Name ofSecretary ofHealth]
                                                  Secretary of Health
                                                  Ministry of Health
                                                  P.O. Box 109
                                                  Avarua, Rarotonga
                                                  Cook Islands




                                             15




                                                                                           5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 20 of 130




                                                                  Execution Copy




                 EXHIBIT B- FORM OF LETTER FROM BUSINESS TRADE
                     INVESTMENT BOARD OF THE COOK ISLANDS




                                             16




                                                                                   5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 21 of 130




                                                                                                 Execution Copy

                                       (Business Trade Investment Board Letterhead}


                                                                    [Date}, 2013

                Dwane L. Hubbart
                20533 Biscayne Blvd.# 1315
                Aventura, FL 33 I 80
                United States of America

                Re:    Foreign Enterprise Registration Certificate for the St. Mary's School of Medicine

                Dear Mr. Hubbart:

               Th.is letter will serve to confirm that the Foreign Enterprise Registration Certificate for the St.
               Mary's School of Medicine will remain in effect for a period of not Jess than one year from the
               date of this letter.

               Please contact the undersigned should you have any questions concerning this letter.


                                                                    Sincerely,



                                                                    [Chief Executive Officer of the BTfB]




                                                              17




                                                                                                                     5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 22 of 130




                                                                  Execution Copy




                      EXHffiiT C- FORM OF NOTICE OF DISMISSAL




                                             18




                                                                                   5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 23 of 130




                                                                                                    Execution Copy

                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLUMBIA


                DWANE L. HUBBART,

                                              Plaintiff,

                                  V.
                                                                              Civ. No. I: ll-cv-02130(EGS)
                GOVERNMENT OF THE COOK ISLANDS et
                al.,

                                              Defendants.




                                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

                       Pursuant to Fed. R. Civ. P. 4l(a)(l)(A)(ii), Plaintiff, Dwane L. Hubbart, and Defendants,

               The Government of the Cook Islands and the Ministry of Health of the Cook Islands, hereby

               stipulate to the   dismissa~   with prejudice, of all claims asserted in this action. Each party shall

               bear its own costs and attorney fees in connection with this action.



               Dated: [Date], 2013

               Respectfully Submitted,



               Paul G. Gaston (DC Bar# 290833)                               James Hosking
               LAW OFFICES OF PAUL G. GASTON                                 Q.hosking@chaffetzlindsey.com)
               190 I Pennsylvania A venue, NW                                Andreas A. Frischknecht
               Suite 607                                                     (a.frischknecht@chaffetzlindsey.com)
               Washington, DC 20006                                          Jeremy M. Neil
               (202) 296-5856                                                (j .neil@chaffetzlindsey.com)
               pgaston@attglobal.net
                                                                             CHAFFETZ LINDSEY LLP
               Altorney for Plaintiff                                        505 Fifth A venue, 4th Floor
                                                                             New York, NY10017
                                                                             Tel. (212) 257-6960


                                                                  19




                                                                                                                        5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 24 of 130




                                                                         Execution Copy


                                                    Fax (212) 257-6950

                                                    -and-


                                                    Justin V. Shur
                                                    Gshur@mololamken.com)
                                                    (DC Bar# 973855)

                                                    MOLO LAMl<EN LLP
                                                    600 New Hampshire A venue, N. W.
                                                    Washington, D.C. 20037
                                                    Tel. (202) 556-2000
                                                    Fax (202) 556-2001

                                                    Attorneysfor Defendants the
                                                    Government ofthe Cook Islands and
                                                    lhe Ministry of Health ofthe Cook
                                                    islands




                                             20




                                                                                          5
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 25 of 130




                 EXHIBIT “B”
  Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 26 of 130




        IN THE MATTER OF AN ARBITRATION UNDER THE

        2017 RULES OF ARBITRATION OF

        THE INTERNATIONAL CHAMBER OF COMMERCE ("ICC")

        INTERNATIONAL COURT OF ARBITRATION




                               ICC ARBITRATION NO. 23261/TO




        BETWEEN




                                       DWANE L. HUBBART
                                                                        ("Claimant")

                                              v.

                          THE GOVERNMENT OF THE COOK ISLANDS
                                                                      ("Respondent")




                            PARTIAL AWARD ON LIABILITY




        BEFORE




                             Mr William Wood QC - Arbitrator
                             Mr Murray Rosen QC -Arbitrator
                            Ms Juliet Blanch - Presiding Arbitrator




---------------------------------------
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 27 of 130



                                                                             ICC Arbitration - 23261/TO
                                                                               Partial Award on Liability




                                               TABLE OF CONTENTS

      A.         Parties                                                                               2
      B.         Arbitral Tribunal                                                                     4
      C.         Arbitration Agreement and Governing Law                                               5
      D.          Procedural Law And Relevant ICC Rules                                                6
      E.          Procedural Background                                                                6
      F.          Factual Background                                                                 10
      G.          Requests for Relief                                                                20
      H.          Analysis of Claims                                                                 20
           I.       Breach of the duty to inform under clause 3                                      23
           11.      Breach of the due process duty under clause 3                                    41
           111.     Breach of clause 5 in relation to Information Requests                           42
      I.          Costs                                                                              46
      J.          Summary of the Arbitral Tribunal's Findings                                        46
      K.          Proposed Directions on Causation and Quantum Hearing                               46
      L.          Dis positive                                                                        48




                                                                                                   1/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 28 of 130



                                                                               ICC Arbitration - 23261/TO
                                                                                 Partial Award on Liabilit y



                                         ICC Arbitration No. 23261/TO


   1.        This arbitration concerns a claim arising under a Settlement Agreement dated 3 May
             2013 signed by the Claimant and by the Respondent and the Ministry of Health of the
             Cook Islands (the "Ministry of Health") relating to the Claimant's application to reope n
             a Medical School in the Cook Islands (the "Settlement Agreement"). 1


        A.          PARTIES


   2.         The Claimant is Dwane L. Hubbart, a United States citizen residing in the State of
              Florida, U.S.A. ("Dr. Hubbart" or the "Claimant").


   3.         The Claimant's contact details are as follows:


                    Dwane L. Hubbart
                    20533 Biscayne Blvd # 1315
                    Aventura
                    33180, Florida, U.S.A.
                    Telephone:     + 1 305 934 5371
                    Email:    dwanehubbart@aol .com


   4.         The Claimant is represented in these proceedings by:


                     Ms Amanda Lee, Consultant
                     Seymours
                     502-503 Davina House
                     137-149 Goswell Road
                     London EC IV 7ET
                     United Kingdom
                     Telephone:    +44 20 8798 0150
                     Email:    amanda .lee@seymourslaw.com

                     Mr Stephen lorns
                     16 Ocean Parade
                     Pukerua Bay
                     Wellington 5026
                     New Zealand
                     Telephone:    +64 4 974 9121
                     Email:    stephen@iornslega l.co.nz


        1
            B1/2.
                                                                                                      2/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 29 of 130



                                                                           ICC Arbitration - 23261/TO
                                                                             Partial Award on Liability




             Mr David Phillips QC
             Wilberforce Chambers
             8 New Square, Lincoln's Inn
             London WC2A 3QP
             United Kingdom
             Telephone : +44 20 7236 2956
             Email:       Q_phillips@wilberforce .co.uk


   5.    The Respondent is the Government of the Cook Islands, a sovereign state located in
         the South Pacific in free association with the state of New Zealand. ("Cook Islands" or
         the "Respondent"}.


   6.    The Respondent's contact details are as follows:


              Ms Catherine Evans, Crown Counsel
             Te Akinanga O Te Ture I Crown Law Office
             PO Box 494
             Avarua, Rarotonga
             Cook Islands
             Telephone:     +(682} 29337
             Email:                   t·
                       cat he ri r. e ,.,.!}_~(@ ,:.90 ~<L:;lands.gov.c~


   7.    The Respondent is represented in these proceedings by:


              Mr Andreas Frischknecht
              Mr James Hosking
              Ms Erin Valentine
              Chaffetz Lindsey LLP
              1700 Broadway 33 rd Floor
              New York, NY 10019
              U.S.A.
              Telephone: + 1 212 257 6960
              Email: andreas.frischkne cht(@che1ffetzlindsey.com
                      james.hosking@chaffetzlindsey.com
                     erin.valentine@chaffetzlindsey.com


    8.   The Claimant and the Respondent are collectively referred to as the "Parties."




                                                                                                 3/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 30 of 130



                                                                              ICC Arbitration - 23261/TO
                                                                                Partial Award on Liability



         B.      ARBITRAL TRIBUNAL


   9.         The Claimant nominated Mr William Wood QC as its party-appointed arbitrator in
              these proceedings. Mr Wood's contact details are as follows:


                  Mr William Wood QC
                  Brick Court Chambers
                  7-8 Essex Street
                  London WC2R 3LD
                  United Kingdom
                  Telephone:      +44 20 7379 3550
                  Email:     william.wood@brickcourt.co .uk
                  Clerk:     Ms Kate Trott (kate .trott@brickcourt.co .uk)


   10.        The Respondent nominated Mr Murray Rosen QC as its party-appointed arbitrator. Mr
              Rosen's contact details are as follows:


                  Mr Murray Rosen QC
                  4 New Square
                  London WC2A 3RJ
                  United Kingdom           ~
                  Telephone:    +44 20 7822 2000
                  Email:    m.rosen@4newsguare.com
                  Clerk:    Nick Angliss (n.ang1iss@4newsguare.com )


   11.        The ICC Secretary General confirmed the nomination of Mr Wood and Mr Rosen as co-
              arbitrators in these proceedings on 30 January 2018.


   12.        On 15 February 2018, pursuant to Article 13(4) of the ICC Rules, the International
              Court of Arbitration of the International Chamber of Commerce appointed Ms Juliet
              Blanch as the president of the arbitral tribunal. Ms Blanch's contact details are as
              follows:


                   Ms Juliet Blanch
                   Arbitration Chambers
                   Lamb Building, 3 rd Floor South
                   Temple, London EC4Y 7AS
                   United Kingdom
                   Telephone:      +44 20 7167 2040
                   Email:     juliet.blanch@arbitrationchambers.com



                                                                                                     4/48
  Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 31 of 130



                                                                                  ICC Arbitration - 23261/TO
                                                                                    Partial Award on Liability



           C.      ARBITRATION AGREEMENT AND GOVERNING LAW


     13.        The arbitration agreement is found in clause 13 of the Settlement Agreement which
                provides as follows:


                     Arbitration and Waiver of Sovereign Immunity.

                    Any dispute, controversy, or claim arising out of, relating to, or in
                    connection with this Settlement Agreement, including with respect to the
                    formation, applicability, breach. termination, validity or enforceability
                    thereof, shall be finally settled by binding arbitration under the Rules of
                    Arbitration of the International Chamber of Commerce ("Arbitration").
                    The tribunal shall consist of three arbitrators, one arbitrator appointed
                    by each Party and the third, who shall be the President of the tribunal,
                    appointed by the Court of Arbitration of the International Chamber of
                    Commerce. The seat of Arbitration shall be London, England, and the
                    proceedings shall be conducted in English.

                     The Arbitration shall be final and binding on the Parties. The Parties
                     undertake to carry out any award rendered in the Arbitration without
                     delay. The Parties explicitly waive any right to refer any question of law
                     and any right of appeal on the law and/or merits to any court.

                     For the avoidance of doubt, and without regard to any provisions of Cook
                     Islands law and without regard to paragraph 12 above, the Cook Islands
                     Government Parties hereby irrevocably waive any claim to sovereign or
                     any other immunity in regard to {i) participation on the Arbitration and
                     (ii) proceedings before any competent court to enforce (a) the Arbitration
                     agreement contained herein or (b) any Arbitration award rendered by a
                     tribunal constituted pursuant to this Settlement Agreement.

     14.        The applicable law is found in clause 12 of the Settlement Agreement which provides
                as follows:


                     12. Choice of Law. This Settlement Agreement and all actions or
                     proceedings arising directly or indirectly from this Settlement
                     Agreement, shall be governed by Cook Islands law (without regard to
                     conflict of law principles).




                                                                                                        5/48




_____________________________________________                   ,
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 32 of 130



                                                                                ICC Arbitration - 23261/TO
                                                                                  Partial Award on Liability



         D.      PROCEDURAL LAW AND RELEVANT ICC RULES



   15.        By clause 12 of the Settlement Agreement, the Parties have agreed that the applicable
              law is the law of the Cook Islands. By clause 13 of the Settlement Agreement, the
              Parties have agreed that the seat of the arbitration is London, England and as a result
              of this choice the English Arbitration Act 1996 applies to these arbitration proceedings.


   16.        The rules governing these arbitration proceedings are the Rules of Arbitration of the
              International Chamber of Commerce, in force as from 1 March 2017 (the "ICC Rules").


         E.      PROCEDURAL BACKGROUND



   17.        This section is not intended to be an exhaustive summary of all of the correspondence
              between the Tribunal and the Parties but rather serves simply to summarise the
              procedural background of this arbitration to date.


   18.        On 5 December 2017 the ICC Secretariat received a Request for Arbitration dated
              4 December 2017 with Exhibits Al, A2, B - Q, RI, R2s and T.


   19.        On 11 December 2017 the ICC Secretariat received electronic copies of the Request for
              Arbitration.


   20.        On 21 December 2017 the Respondent received the Request for Arbitration.


   21.        On 9 January 2018 the Claimant wrote to the ICC Secretariat by email to confirm
              payment of US$113,000 pursuant to a payment request dated 8 December 2018.


   22.        On 10 January 2018 the ICC Secretariat wrote to the Parties advising that the time for
              submitting the Answer pursuant to Article 5(1) expired on 22 January 2018 and further
              acknowledging receipt of the US$113,000 from the Claimant.


   23.        On 19 January the Cook Islands Crown Law Office wrote to the ICC Secretariat
              attaching the Respondent's request for an extension of time to 5 February 2018 to
              serve its Answer pursuant to Article 5(2).


   24.        On 22 January 2018 the ICC Secretariat wrote to the Parties granting the Respondent
              to 5 February 2018 to submit its Answer and confirming that the ICC Court would
              appoint the president of the Tribunal.



                                                                                                       6/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 33 of 130



                                                                          ICC Arbitration - 23261/TO
                                                                            Partial Award on Liability



   25.   On 1 February 2018 Chaffetz Lindsey wrote to the ICC Secretariat explaining it had
         been engaged to represent the Respondent and seeking a further extension of time to
         5 March 2018 to submit the Answer.


   26.   On 2 February 2018 the ICC Secretariat wrote to the Parties by email inviting the
         Claimant's comments by 5 February 2018 on the Respondent's request for an
         extension of time to 5 March 2018.


   27.   On 5 February 2018 the Claimant wrote to the ICC Secretariat confirming it did not
         oppose the grant of an extension.


   28.   On 5 February 2018 the ICC Secretariat granted the Respondent to 5 March 2018 to
         file its Answer.


   29.   On 5 March 2018 the Respondent filed its Answer accompanied by Exhibits R-1 and R-
         2 and legal authority RL-1 by email and confirmed seven copies had been sent by
         courier.


   30.   On 9 March 2018 the ICC Secretariat acknowledged receipt of the Answer to
         Claimant's Request for Arbitration.


   31.   On 15 March 2018 the International Court of Arbitration of the International Chamber
         of Commerce extended the time limit for establishing the Terms of Reference until 30
         April 2018.


   32.   On 22 March 2018 the International Court of Arbitration of the International Chamber of
         Commerce fixed the advance on costs at US$ 475 000.


   33.   On 23 March 2018 the Tribunal issued the Terms of Reference, in accordance with
         article 23 of the ICC Rules.


   34.   On 2 April 2018 both Parties submitted to the Tribunal their Submissions on Proposed
         Procedural Directions, with the main disagreement between the Parties in terms of
         procedure being in relation to the bifurcation of the proceeding.


   35.   On 5 April 2018 the Case Management Conference took place by telephone
         conference, in accordance with article 24 of the ICC Rules. By a letter of the same date,
         the ICC Court established that the time limit for rendering the Final Award started to
         run on 23 March 2018.




                                                                                                7/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 34 of 130



                                                                                                ICC Arbitration - 23261/TO
                                                                                                  Partial Award on Liability



   36.       By email of 17 April 2018 the Tribunal was informed of the Parties' agreed procedural
             timetable, which detailed, among other issues, their agreement on bifurcation of the
             proceedings. 2


   37.       On 20 April 2018 the Tribunal issued and communicated to the Parties its Procedural
             Order No. 1. On the same date, the ICC Secretariat confirmed that it had received the
             Claimant's payment of its share of the advance on costs and requested the
             Respondent to proceed with payment by 23 April 2018.


   38.       On 23 April 2018 the ICC Secretariat advised that it had received the Respondent's
             payment of its share of the advance on costs.


   39.       On 18 May 2018 the Claimant filed its First Memorial on Liability ("Claimant's First
             Memorial").


   40.       On 24 May 2018 the ICC Secretariat informed the Tribunal and the Parties that the ICC
             Court had fixed 22 March 2019 as the time limit for the final award.


   41.       On 29 June 2018 the Respondent filed its First Memorial on Liability ("Respondent's
             First Memorial").


   42.       On 13 July 2018 the Parties submitted to the Tribunal their Joint List of Preliminary
             Issues of Liability pursuant to paragraph 4 of Procedural Order No. 1 ("Joint List of
             Issues").


   43.       By email dated 26 September 2018 the Claimant's legal representatives requested a
             short extension of time for the filing of his Reply Memorial on Liability. In the email,
             the Claimant's legal representatives informed the Tribunal that the Parties reached an
             agreement to allow the requested extension of time to 2 October 2018, while also
             allowing an extension for the Respondent to file its own Reply Memorial on Liability to
             13 November 2018. On 27 September 2018 the Tribunal granted the Claimant's
             request.


   44.        On 2 October 2018 the Claimant filed his Reply Memorial on Liability to the Tribunal
              ("Claimant Reply Memorial").




         2
            "1.      The Parties agree that the arbitration shall be bifurcated to allow for (1) a Partial Final Award on all
         issues other than damages, i.e. findings of liability (including declaratory relief} (the "Liability Phase")
         followed by (2) a Final Award that also addresses damages (the "Damages Phase"). If there is a finding of no
          liability in the Liability Phase, then that determination shall be recorded in a Final Award."
                                                                                                                       8/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 35 of 130



                                                                          ICC Arbitration - 23261/TO
                                                                            Partial Award on Liability



   45.   On 19 November 2018 the Respondent filed its Reply Memorial on Liability to the
         Tribunal ("Respondent Reply Memorial").


   46.   On 26 November 2018 the Parties filed their Joint Expert Report on Cook Islands Law,
         signed by Mr Upton and Mr Weston QC ("Cook Islands law Experts Joint Opinion")
         and advised the Tribunal that both Parties agreed that it was unnecessary to call either
         expert for oral testimony. The Tribunal confirmed its agreement to this on 27
         November 2018.


   47.   On 27 November 2018 the Parties filed their Joint Expert Report on Quality Assurance
         in Tertiary Education, signed by Ms Popovic and Mr Sherwin.


   48.   On 7 December 2018 the Parties filed their respective Pre-Hearing Briefs.


   49.   By letter dated 10 December 2018 the Respondent advised that as of 5 December
         2018 Senior Crown Counsel Mr Stuart Baker replaced Mr David James as the Solicitor
         General of the Cook Islands and further sought the Tribunal's consent to Mr Baker
         observing the first day of the hearing via Zoom video and then being available
         telephonically. The Respondent confirmed the Claimant had consented to this. The
         Tribunal provided its consent on 12 December 2018.


   50.   On 14 December 2018 the Tribunal issued its Pre-Hearing Order, containing provisions
         on the Scope of the Pre-Hearing Order, Hearing Dates, Seat, Written Submissions, and
         proceedings for the Hearing on the Merits.


   51.   The Hearing on the Merits took place between 17 and 19 of December 2018 (the
         fourth and last day of the hearing having been adjourned to 8 January 2019).


   52.   On the first day of the hearing the Tribunal heard opening submissions from Mr
         Phillips on behalf of the Claimant and Mr Hosking on behalf of the Respondent. In
         addition, Mr Phillips advised the Tribunal that he would not be calling the
         Respondent's fact witness, Ms Cochrane, to give her testimony.


   53.   On the second day of the hearing Mr Hosking completed his opening submissions and
         the Tribunal then heard the testimony of Dr Hubbart and Mr Lewis, the Respondent's
         fact witnesses.


   54.   On the third day of the hearing the Tribunal heard the remainder of Mr Lewis'
         testimony together with the testimony of Ms Popovic (the Claimant's Quality
         Assurance in Tertiary Education expert) and Mr Sherwin (the Respondent's Quality
         Assurance in Tertiary Education expert).

                                                                                                9/48
  Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 36 of 130



                                                                                 ICC Arbitration - 23261/TO
                                                                                   Partial Award on Liability



     55.        On 4 January 2019 the Respondent filed its Post-Hearing Brief and on 6 January 2019
                the Claimant filed his Post-Hearing Brief.


     56.        On 8 January 2019 Mr Phillips on behalf of the Claimant and Mr Hosking on behalf of
                the Respondent made their oral closing submissions.


     57.        On 14 January 2019, the Parties jointly answered the Tribunal's Request for Additional
                Documentation.


     58.        On 11 March 2019 the Tribunal declared the proceedings closed with respect to the
                matters to be decided in this Award in accordance with Article 27 of the ICC Rules.


     59.        On 14 March 2019 the International Court of Arbitration of the international Chamber
                of Commerce extended the time limit for rendering the final award until 30 April 2019
                pursuant to Article 30(2) of the ICC Rules.


           F.      FACTUAL BACKGROUND


     60.        Between about 1 May 1998 and 24 July 1998 the Claimant entered into contracts with
                the Cook Islands Ministry of Health to establish and operate the St. Mary's School of
                Medicine in the Cook Islands {"SMCI"), a private tertiary education provider offering
                nursing and medicine training programmes {"the Contracts").


     61.        The Claimant alleges that the Respondent breached the Contracts in about December
                2008, preventing the Claimant from continuing to operate SMCI.


     62.        In 2009, the Claimant sought the Respondent's approval to restart SMCI but this was
                denied. The Parties unsuccessfully sought to achieve a resolution of the resulting
                dispute and on 20 November 2011 the Claimant filed a civil lawsuit against the
                Respondent in the United States District Court for the District of Columbia seeking
                compensation for the breach of the Contracts.


     63.        In response, the Respondent filed a motion to dismiss the claim in its entirety on
                multiple grounds.


     64.        The principal focus in the DC proceedings was that the Respondent had acted so as to
                prevent the continued or resumed operations of the St. Mary's School of Medicine.
                While the motion to dismiss was pending, the Parties concluded the Settlement
                Agreement which, inter alia, made provision for the manner in which any new


                                                                                                      10/48




----------------------------,------,,=----------
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 37 of 130



                                                                             ICC Arbitration - 23261/TO
                                                                               Partial Award on Liability



         application by SCMI should be considered by the Respondent. The relevant provisions
         of the Settlement Agreement are as follows:


             ~'2. Discontinuance of the Action and Dispatch of letters. Upan
             execution and exchange of this Settlement Agreement by all Parties, the
             Cook Islands Government Parties and their counsel shall execute and
             provide to Hubbart's counsel a Joint Stipulation of Dismissal with
             prejudice in the form attached hereto as Exhibit C. The Joint Stipulation
             of Dismissal shall be executed and filed electronically with the Court by
             Hubbart's counsel immediately upon his receipt of emails attaching (i)
             PDF copies of two original letters in the form attached hereto as Exhibit
             A and a PDF copy of the letter in the form attached hereto as Exhibit B
             (with shipment tracking information confirming that the originals having
             been sent by Federal Express or comparable international courier service)
             to Hubbart; and (ii) shipment tracking information confirming that
             further original copies of the letter in the form attached hereto as Exhibit
             A have been sent by Federal Express or comparable international courier
             service to the seven designated entities identified in subparagraphs (a)
             through (g) of paragraph 1 above.

              3. New Application to Operate a Medical School. Upon the filing of the
              Joint Stipulation of Dismissal pursuant to paragraph 2 of this Settlement
              Agreement, the Cook Islands Government Parties agree and
              acknowledge that Hubba rt shall be free to apply to the competent Cook
              Islands authorities for any and all necessary approvals, licenses,
              permissions and/or authorizations to operate a medical school under the
              name of St. Mary's School of Medicine in the Cook Islands. The Cook
              Islands Government Parties further agree and acknowledge that any
              events preceding the date of this Settlement Agreement, including
              without limitation the events at issue in the Action and the fact that
              Hubba rt commenced the Action, shall not constitute grounds to deny any
              such application; provided. however, that the competent Cook Islands
              authorities shall retain full discretion and authority to deny or impose
              appropriate conditions on any such application if and to the extent that
              it is not in compliance with all applicable provisions of law in effect at the
              time such application is made. The Cook Islands will inform Hubba rt
              clearly and distinctly of what is needed to obtain approvals in the event
              an application is denied and how to cure any deficiencies in order to
              obtain the required approvals. The Cook Islands Government will not
              oppose any application for approvals on the basis of the historical
              relationship between the Plaintiff and the Cook Islands Government and
              will undertake to ensure that any applications are dealt with
              expeditiously and without bias, and that such applications will be

                                                                                                  11/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 38 of 130



                                                                                 ICC Arbitration - 23261/TO
                                                                                   Partial Award on Liabilit y



            considered in good faith without imposing any unfair, extreme or
            unusual Impediments.

            4. New Medical School Agreement. No new agreement for the St. Mary'
            School of Medicine to operate in the Cook Islands has been developed,
            negotiated and/or approved by the Cook Islands Cabinet as of this time.
            The Parties agree to negotiate in good faith in order to achieve a new
            medical school Agreement and Charter for the establishment of the St.
            Mary's School of Medicine, including approval and ratification of the
            same by the Cook Islands Cabinet, within twelve {12) months of the
            Action being dismissed. Cook Islands Jaw will govern the new medical
            school Agreement. As set out in Exhibit 8, St. Mary's School of Medicine's
            BTJB registration will remain in effect for a period of not less than one
            year from the date of execution of this Settlement Agreement and, if
            good faith negotiations by Hubba rt are ongoing beyond that time, St.
            Mary's School of Medicine can seek and will be granted further
            extensions of the registration.

             5. Responding to information requests regarding St. Mary's School of
             Medicine. The Cook Islands Government Parties agree to respond in a
             timely and expeditious manner to any and all requests by third parties
             regarding St. Mary's School of Medicine and will contact and notify
             Hubba rt prior to responding to any of these requests. The Cook Islands
             agrees not to provide any incorrect information regarding St. Mary's
             School of Medicine. The current contact information for Hubba rt is: (a)
             email: _drdwcmE h..!_1_f,__; r.::-trEI2.i-, ...wr,1 and ::~1m~!~-·vroq@aol..:om (b)
             Address: 20533 Biscayne Blvd PMB# 1315, Aventura, FL 33180. If the
             contact information for Hubbart changes, Hubba rt will notify the Crown
             Law Office of any changes.



             Annex A


                                                                              Execution Copy

                                     [Ministry of Health Letterhead]

                                                         [Date], 2013

              Re: St. Mary's School of Medicine

              To Whom It May Concern:




                                                                                                       12/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 39 of 130



                                                                         ICC Arbitration - 23261/TO
                                                                           Partial Award on Liability



             I have been asked by the St. Mary's School of Medicine to issue this
             letter to confirm the status of the St. Mary's School of Medicine and its
             programs taught.

             The St. Mary's School of Medicine on April 28, 1998 first received
             approval in principle (subject only to clearances) from the Cabinet of
             the Cook Islands (which is a Cabinet of Ministers comprising in part the
             Prime Minister, the Minister of Health, the Minister of Education and is
             the executive decision-making body for the Cook Islands Government)
             to operate as an educational institution of higher learning. Thereafter,
             the St. Mary's School of Medicine commenced operations offering: (A)
             a 3 year 4 months Doctor of Medicine Degree program for those
             students who already have a Bachelor's Degree or have already
             completed a minimum of 90 semester credit hours of undergraduate
             coursework including the completion of the required pre-medical
             sciences at an accredited institution; and (BJ up to a 2 year nursing
             program for those students who have already completed at least an
             Associate's Degree or 2 years of undergraduate coursework including
             the completion of the required pre- nursing sciences at an accredited
             institution.

             The Cabinet of the Cook Islands allocated the authority of coordination
             for the establishment of the St. Mary's School of Medicine to the then
             Secretary of Health. The requirements were formed for the
             accreditation of the programs taught by the St. Mary's School of
             Medicine. The St. Mary's School of Medicine programs taught were
             then granted accreditation, approval, and recognition in the Cook
             Islands by the then Secretary of Health. The graduates of the St.
             Mary's School of Medicine are eligible to practice Medicine and
             Nursing in the Cook Islands subject to the requirements of the Cook
             Islands Medical Council and the Cook Islands Nursing Council.

              The St. Mary's School of Medicine was listed in the World Health
              Organization Directory of Medical Schools 7th Edition publication at
              the request of the Cook Islands Ministry of Health.

              The St. Mary's School of Medicine accreditation, approval, and
              recognition granted by the then Secretary of Health served as the
              accreditation, approval and recognition for the programs taught

              by the St. Mary's School of Medicine in the Cook Islands. It is my
              understanding that St. Mary's School of Medicine anticipates resuming
              new classes in 20 14 and the St. Mary's School of Medicine will further
              make the necessary applications pursuant to the Education Act 2012.

                                                                                              13/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 40 of 130



                                                                           ICC Arbitration - 23261/TO
                                                                             Partial Award on Liability



             If you have any concerns or questions requiring my attention, please
             do contact me.
                                                     Sincerely,
                                                     [Name of Secretary of Health]
                                                     Secretary of Health
                                                     Ministry of Health
                                                     P.O. Box 109
                                                     Avarua, Rarotonga
                                                     Cook Islands

            AnnexB


                                                                      Execution Copy

                         [Business Trade Investment Board Letterhead]

                                                   [Date], 2013

             Dwane L. Hubbart

             20533 Biscayne Blvd.# 1315

             Aventura, FL 33 180

             United States of America

             Re: Foreign Enterprise Registration Certificate for the St. Marv's School
             of Medicine

             Dear Mr. Hubba rt:

             This letter will serve to confirm that the Foreign Enterprise
             Registration Certificate for the St. Mary's School of Medicine will
             remain in effect for a period of not less than one year from the date of
             this letter.

              Please contact the undersigned should you have any questions
              concerning this Jetter.

                                                 Sincerely,

                                                 [Chief Executive Officer of the BT/BJ



                                                                                                14/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 41 of 130



                                                                                  ICC Arbitration - 23261/TO
                                                                                    Partial Award on Liability



   65.         Shortly before the Settlement Agreement was concluded, on 12 December 2012, Royal
               assent to the Cook Islands Education Act 2012 (the "Education Act") was given. 3 The
               relevant provisions of the Education Act are as follows:


                     PART1

                     PRELIMINARY

                     4 Interpretation

                     ( .. .)

                     private tertiary education means tertiary education provided in or from
                     an institution that is not a government tertiary education institution or
                     an internationally recognised university

                     PART2

                     The Minister1 Ministry and Secretary

                     7 Minister for Education

                     (... )

                     (2) The Minister may delegate any of his her [sic] powers under this Act
                     to any person he considers appropriately qualified.

                     8 Secretary of Education

                     (... )

                     {3} The Secretary may delegate any of his her [sic] powers under this Act
                     or any other enactment to any employee of the Ministry he considers
                     appropriately qualified.

                     (4) But the Secretary must not delegate a power that the Minister has
                     delegated to the Secretary without the Minister's written consent to do
                     so.

                     PART3

                     Establishment and registration

                     12 Private tertiary education providers to be registered




         3
             B1/1.
                                                                                                       15/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 42 of 130



                                                                            ICC Arbitration - 23261/TO
                                                                              Partial Award on Liability



             (1) Private tertiary education must not be provided by any person unless
             he or she is a registered tertiary education provider.

             (2) A person who provides private tertiary education while not registered
             as required by subsection (1) commits an offence, and is liable on
             conviction

                (a) to the penalty prescribed for a very serious offence; and

                (b) if the offence is a continuing offence, to the penalty prescribed for
                a continuing very serious offence.

             13 Application for registration of private school or private tertiary
             education provider

             (1) Any person may apply in writing to the Minister, on a form approved
             by the Minister for the purpose

                (a) to register a private school; or

                (b) to register as a private tertiary education provider.

             (2) The application must be accompanied by the prescribed application
             fee.

             (3) The Minister may require the applicant

                (a) to provide any additional information that the Minister reasonably
                requires to consider the application; and

                (b) to confirm by statutory declaration any element of the application
                (or of any additional information required by the Minister) that the
                Minister requires.

             (4) The Minister must refuse to consider the application if the applicant
             fails to

                (a) comply with subsection (2}; or

                (b) provide any information required under subsection (3}(a); or

                (c) confirm by statutory declaration any element of the application (or
                of any additional information required by the Minister) that the
                Minister has required under subsection (3)(b).

             (5) Subsection (4) overrides section 14(1).

             14 Decision on application

                                                                                                 16/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 43 of 130



                                                                                 ICC Arbitration - 23261/TO
                                                                                   Partial Award on Liability



            (1) Promptly after receiving an application under section 13, the Minister
            must consider whether the school or provider concerned:

                  (a) is likely to fulfil a need in the Cook Islands; and

                  (b) meets the prescribed criteria for the registration of private schools
                  or private tertiary education providers (as the case may be).

            (2) If not satisfied that the school or provider docs the things stated in
            subsection (l)(a) and (b}, the Minister must refuse the application.

            {3} If satisfied that the school or provider does the things stated in
            subsection (l)(a) and (b}, the Minister

                  (a) may, with the approval of Cabinet, register the school or provider,
                  (unconditionally, or subject to conditions); or

                  (b) may refuse the application.

             (4) The Minister must promptly give the applicant written notice of his or
             her decision.

             (5) If he or she has registered the school or provider subject to
             conditions, the notice must state the conditions.

             15 Registration

             {1} The Minister registers a private school or provider by entering in a
             register established and maintained by the Secretary for the purpose:

             (.. .)

                      (d) any conditions to which the registration is subject.

             PARTS

             Education Guidelines

             84 Instructions relating to the Education Guidelines

             (. ..)

             {2} A private tertiary education provider must provide tertiary education
             consistently with, the Education Guidelines.

             PART6

             Formal Qualifications

             Subpart 2 -Approval of Qualifications by Secretary
                                                                                                      17/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 44 of 130



                                                                           ICC Arbitration - 23261/TO
                                                                             Partial Award on Liability



             86 Application of subpart 2

             (1) This subpart applies only while the Cook Islands Qualification
             Authority is not established under subpart 3.

             (2) The establishment of the Authority does not prevent the application
             of section 87 to events occurring before that establishment.

             87 Approval to provide formal qualification

             (1) A private school or private tertiary provider commits an offence if,
             without the Secretary's approval to provide a formal qualification, it

                (a) provides or offers to provide a formal qualification; or

                (b) holds out any course of study that it provides or offers to provide
                as a course leading to a formal qualification.

             (2) On conviction, a person who commits an offence against subsection
             (1) is liable to the penalty prescribed for a serious offence.

             88 Application for approval to provide formal qualification

             (1) A registered private school or registered private tertiary education
             provider may apply to the Secretary for approval to provide a formal
             qualification.

             (2) The application must be in writing in the form approved by the
             Secretary and accompanied by the prescribed fee.

             (3) The Secretary may require the applicant to do either or both of the
             following

                (a) provide any other information that the Secretary reasonably
                requires to consider the application;

                (b) confirm any aspect of the application by statutory declaration.

             89 Decision on application

             (1) As soon as practicable after receiving an application for approval to
             provide a qualification, the Secretary must consider whether the school
             or provider meets the prescribed criteria for approval in relation to the
             qualification.

             (2) If the Secretary is satisfied that the school or provider meets the
             prescribed criteria, the Secretary may

                (a) approve the application with or without conditions; or
                                                                                                18/48
 Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 45 of 130



                                                                                          ICC Arbitration - 23261/TO
                                                                                            Partial Award on Liability



                        (b) refuse the application.

                   (3) If the Secretary is not satisfied that the school or provider meets the
                   prescribed criteria, the Secretary must refuse the application.

                   (4) The Secretary must promptly advise the applicant, in writing, of the
                   Secretary's decision.

    66.       On 3 February 2014 the Claimant submitted SCMl's completed Application Form for
              Registration as a Private Tertiary Provider {International} for the provision of nursing
              and medicine training (the "Initial Application"}. 4


    67.       On 9 May 2014 the Respondent wrote to the Claimant enclosing an assessment
              detailing those criteria in which the Initial Application was either deficient or
              insufficiently answered (the "Assessment Criteria"} and specifying that the missing
              information was to be provided by 1 September 2014. 5


    68.       On 1 September 2014 the Claimant submitted under cover of a number of emails his
              responses to the Respondent's request for additional information (the "Further
              lnformation"}. 6


    69.       On 17 October 2014 the Minister of Education wrote to the Claimant advising:


                    "(. ..)

                    I have considered your application and I am not satisfied that your
                    application meets the requirements of section 14{1}{a) and 14{1}{b) of
                    the [Education Act] and accordingly I am giving you notice pursuant to
                    section 14(2) and 14(4) of the [Education Act] that your application is
                    refused.

                    This decision is final and no correspondence wi/1 be entered into''.7

    70.       The Claimant alleges that the manner in which the Respondent considered the Initial
              Application and the Further Information was in breach of its obligations pursuant to




          4
            B1/4.
          5
            B1/7.
          6
            B2/8 (it should be noted that neither Party was able to produce the emails and there was uncertainty as to
          whether the documents in B8 comprised the totality of the information and documentation submitted by
          the Claimant.
          7
            B2/9.
                                                                                                                19/48




--------------------=~~
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 46 of 130



                                                                                    ICC Arbitration - 23261/TO
                                                                                      Partial Award on Liability



               clause 3 of the Settlement Agreement. The Claimant further alleges that the
               Respondent is in breach of clauses 4, 5 and 10 of the Settlement Agreement.


   71.         The Claimant filed his Request for Arbitration on 4 December 2017 detailing eight
               causes of action.


          G.      REQUESTS FOR RELIEF


   72.         The Claimant's request for relief is set out in paragraph 91 of the Claimant's First
               Memorial:


                               i. A declaration that Respondent has breached its obligations to
                                  Claimant as set out in ,rn
                                                           131 to 202 of the Request;


                              ii. A declaration that the Tribunal's Award is final and binding on the
                                  parties;


                              iii. Costs; and


                              iv. Such additional or other relief as may be just.


   73.         The Respondent's request for relief is set out in paragraph 113 of the Respondent's
               First Memorial:


                               i. Deny Claimant's claims in their entirety and dismiss the same with
                                  prejudice;


                              ii. Order Claimant to reimburse Respondent for all arbitration fees and
                                  expenses including attorney's fees and expenses; and


                              iii. Award any other relief that the Tribunal considers just and proper.


          H.       ANALYSIS OF CLAIMS


    74.        The Claimant asserts eight separate causes of action arising out of the Settlement
               Agreement. The first three causes of action arise out of alleged breaches of clause 3 of
               the Settlement Agreement and consist of allegations that: (i) the Respondent's
               requirement that the Claimant supply external accreditation of SCMl's programmes
               before it could be registered as a private tertiary education provider was a breach of
                                                                                                         20/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 47 of 130



                                                                            ICC Arbitration - 23261/TO
                                                                              Partial Award on Liability



         its own domestic laws; (ii) the Respondent did not advise the Claimant clearly and
         distinctly of what was needed to obtain approvals to operate SCMI in breach of its
         obligation, which obligation arose at the time of the denial of the application; and (iii)
         the Respondent did not consider the Claimant's applications in good faith.


   75.   The Claimant's fourth cause of action arises from an alleged breach of clause 4 of the
         Settlement Agreement which, the Claimant asserts, is a stand-alone provision
         requiring the Respondent to negotiate in good faith the agreement and charter for the
         establishment of the SCMI within twelve months of the DC litigation being dismissed.
         This claim was not maintained in the Claimant's Reply Memorial.


   76.   The fifth and sixth causes of action arise from alleged breaches of clause 5 as a result
         of the Respondent's failure firstly to notify the Claimant of third-party requests for
         information about SCMI and secondly, knowingly to provide incorrect information to
         third parties.


   77.   The seventh cause of action arises from alleged breaches of clause 10 in relation to the
         warranties given at the time of executing the Settlement Agreement. This claim was
         again not maintained in the Claimant's Reply Memorial.


   78.   The eighth cause of action is the claim for costs pursuant to clause 14.


   79.   Whilst the Claimant quantifies his loss as US$24,132,603.00, he limits his claim in this
         arbitration to the sum of US$20 million.


   80.   The Tribunal will assess these contentions by addressing the following issues:


                 a. Did the Respondent breach its duty to inform under clause 3 of the
                    Settlement Agreement?


                         i. The timing of the obligation;

                         ii. The scope of the obligation; and


                        iii. The deficiencies:


                                1. Cook Islands need;


                                2. External Accreditation;



                                                                                                 21/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 48 of 130



                                                                                 ICC Arbitration - 23261/TO
                                                                                   Partial Award on Liability



                                        3. Culpability and hopelessness; and


                                        4. The minor deficiencies.


                      b. Did the Respondent breach its due process duty under clause 3?


                      c.   Did the Respondent breach its information requests obligations under
                           clause 5?


         Cook Islands law on contractual interpretation

   81.       The Tribunal first notes that the Parties' experts on Cook Islands law are in substantial
             agreement as to (i) the relevant principles of contractual interpretation under Cook
             Islands law and (ii) the substantive law applicable to the exercise of contractual
             discretion, contractual good faith obligations and misrepresentation claims. 8 In
             summary the relevant principles for us to consider when construing the relevant
             provisions of the Settlement Agreement are as follows:


                      a.   Primary regard should be had to the guidance found in the following
                           English Supreme Court judgements: Arnold v Britton 9 and Wood v Capita
                           Insurance Services Ltd. 10


                      b. The starting point for contractual interpretation is the natural and ordinary
                         meaning of the words actually used in the context of the document as a
                         whole and tested against the general structure of the bargain.


                      c.   The subjective intentions of the Parties are not admissible.


                      d. There is no Cook Islands guidance on how a contractual obligation of good
                         faith should be approached but a Cook Islands court would be likely to look
                         to New Zealand judgements and commentary for guidance. In particular,
                         the experts agreed the following principles:


                                i. A court should be open to giving meaning to an obligation of "good
                                   faith";




         8
           Cook Islands law Experts Joint Opinion, para 5.
         9
           [2015] UKSC 36.
         10
            [2017] UKSC 24.
                                                                                                      22/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 49 of 130



                                                                                     ICC Arbitration - 23261/TO
                                                                                       Partial Award on Liability


                           ii. What good faith requires is context specific; and


                          iii.   If one party is given a discretion, good faith will extend to not
                                 exercising that discretion arbitrarily, capriciously or unreasonably:
                                 the party exercising that discretion must be true to the ideal that
                                 lies behind the contract.


   82.   The Tribunal now turns to clause 3 of the Settlement Agreement.


           I.      Breach of the duty to inform under clause 3


   83.   Clause 3 of the Settlement Agreement is set out in full at paragraph 64 above. It
         contains a protocol governing the new applications which the Claimant intended to
         make to enable him to re-start his medical school. The third sentence of clause 3
         imposed an obligation to give the Claimant certain information "in the event an
         application is denied". There were obligations in that event "to inform the Claimant
         clearly and distinctly of what is needed to obtain approvals" and "to inform the
         Claimant clearly and distinctly ... how to cure any deficiencies in order to obtain the
         required approvals.,,

   84.   The background to the allegation of breach of the duty to inform is as follows:


                Dr. Hubba rt writes to the Cook Islands indicating he will   F2/75             23/7/13
                make a new application

                The Cook Islands sends Dr Hubbart an application form        F2/77             18/9/13
                Dr Hubbart submits his Application Form                      B1/4              3/2/14
                Assessment Criteria completed and letter of rejection        F3/80             30/4/14
                drafted (but not sent)

                The Cook Islands send Assessment Criteria to Dr              B1/7              9/5/14
                Hubba rt (omitting the concluding comments) together
                with a letter requesting further information.
                Dr Hubba rt writes seeking documents                         Not available     19/6/14
                The Cook Islands replies to his request                      F3/84             20/6/14
                Dr Hubbart submits extensive Further Information by          B2/8       and     1/9/14
                means of a series of emails                                  F3/87




                                                                                                          23/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 50 of 130



                                                                                 ICC Arbitration - 23261/TO
                                                                                   Partial Award on Liability



             The Assessment Criteria exercise is repeated and            B2/10             ?
              further comments added to reflect the Further
              Information. These are never seen by Dr Hubbart.
              The Cook Islands send letter of rejection to Dr Hubba rt   B2/9              17/10/14


   85.   Both sides accept that obligations to inform did arise under clause 3 in this case but
         there are fundamental differences between the Parties as to the scope of those
         obligations and as to their timing and consequently as to breach.


   86.   The Claimant's case on breach in outline is that:


             a. "in the event an Application is denied" means that the relevant conduct is
                required of the Respondent after a refusal.


             b. The letter of refusal of 17 October 2014 gave no substantive reasons and
                concluded with the words "This decision is final and no further correspondence
                will be entered into". The lack of any advice then or thereafter necessarily
                demonstrates a breach of clause 3.


             c.   Even if the duty came into existence and could be performed prior to refusal
                  the guidance given by the Respondent (principally in the Assessment Criteria)
                  was inadequate to satisfy the "clearly and distinctly" obligations.


             d. The only relevance of the scale of the deficiencies was that the greater they
                were and the worse the application then the greater was the duty to assist.


   87.   The Claimant asks us to find that there was an overall breach as well as breaches in
         respect of individual deficiencies in the Application as to which he should have
         received more help.


   88.   The Respondent's case that there was no breach is in outline that:


             a. The words "in the event an Application is denied" do not indicate that the duty
                can only be performed after a formal refusal.


             b. The Assessment Criteria can therefore be taken into account. They were, in the
                face of the original application, an adequate performance of the duty to advise
                "clearly and distinctly", both as to the deficiencies and as to what was required
                to obtain approval.

                                                                                                      24/48
  Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 51 of 130



                                                                                    ICC Arbitration - 23261/TO
                                                                                      Partial Award on Liability



                     c.   No further performance of that duty was required following receipt of the
                          Further Information because the Respondent was, at that point, relieved of any
                          liability to advise further. This is because the scale of the deficiencies which
                          persisted in the Further Information was such and they were so fundamentally
                          incurable that by that stage there was no longer any duty to advise under
                          clause 3.


     89.         The issue as to whether "curability" was relevant to the construction of clause 3, has
                 been the subject of extensive submission before us.


           The timing of the obligation


     90.         It was strongly pressed by the Claimant that the plain sense of the words "in the event
                 an Application is denied" in clause 3 was that the duty arose from and after the denial
                 of an application. The Claimant's submission is that nothing given to him by way of
                 advice prior to denial of the Application could therefore be taken into account in
                 assessing the breach.


     91.         The Respondent's case is that as and when a denial otherwise became appropriate the
                 duty to advise arose and no formal denial would actually be issued. In effect the clause
                 should be read as saying "where absent this agreement it would otherwise be
                 appropriate to deny the Application the Cook Islands will instead be obliged to inform
                 the Applicant clearly and distinctly ... ". The duty arose at the point at which any other
                 applicant would simply have received a refusal. They took comfort from the evidence
                 of the Claimant that he was expecting to have his original application improved
                 without having to make a fresh application (or presumably pay a fresh application
                 fee). 11


     92.         The Respondent argues that the reference to "curing any deficiencies" implies that the
                 original application would be improved rather than that a fresh application would have
                 to be made.


     93.         The principal significance of this issue was said to be that the Respondent is entitled to
                 rely upon the Assessment Criteria supplied on 9 May 2014 as performance of the
                 obligation. On reflection it is not clear to us that the timing issue is critical. Whatever
                 view we took it would have been necessary in any event to measure the Assessment
                 Criteria against the contractual duty to advise because, as we explain further below,
                 the duty to advise necessarily takes account of all previous conversations and
                 exchanges between the Parties.


           11
                T2/58:19- 59:7 and T2/174:11-23.
                                                                                                         25/48




-------------------------------~-------
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 52 of 130



                                                                                ICC Arbitration - 23261/TO
                                                                                  Partial Award on Liability



   94.      In any event reading clause 3 as a whole it is clear that there was not one single
            application in prospect but that the "application" is a collective description of all of the
            various applications requiring to be made in the Cook Islands before students could be
            admitted and charged fees. The first sentence of clause 3 includes the words
            "... Hubbart shall be free to apply to the competent Cook Islands Authorities for any and
            all necessary approvals, licenses, permissions and/or authorizations to operate a
            medical school ... ". It seems to us to follow that the duty to advise is therefore a
            continuing obligation which sits in the background throughout all of these processes
            and applies in relation to all of the necessary applications as they are successively
            made.


   95.      On balance we think the duty arose and therefore could be discharged before and
            after actual refusal. On any view therefore we have to turn to the Claimant's
            secondary case that the Respondent was still in breach because the advice contained
            in the Assessment Criteria was insufficient.


         The scope of the obligation


   96.      We propose to proceed by applying the words of clause 3 to the deficiencies that we
            find to have existed in the Application to see whether the duty to advise was
            performed satisfactorily. The opening and closing submissions as well as the cross
            examination of the expert and fact witnesses were all concentrated understandably on
            the two major deficiencies, those in respect of need and external accreditation.


   97.      We decline to make an overall finding of breach of the kind sought by the Claimant in
            closing. He sought a finding that the Respondent's letter of final denial was, on its own
            and without more, a breach of the contract. We think a single finding of breach would
            be inappropriate and that the Claimant must make out a case as to what should have
            been said in order to comply with the Settlement Agreement.


   98.      It was accepted by both Counsel that the obligation to inform had certain sensible
            limits. It was for example accepted that if it had been necessary to cure a deficiency by
            recruiting a particular doctor with a particular expertise, it would be sufficient for the
            Respondent to point that out. The Respondent would not have to go further and
            identify an individual or contact a candidate for the Claimant.


   99.      Although there was no suggestion that it was necessary to imply any modifying
            language to the terms of clause 3 it does seem to us that only reasonable steps were
            necessary and that it was not, for example, a matter for the Respondent to fill out and
            complete the Application. The same was broadly accepted by the Claimant in his
            Closing Submission. Paragraph 36 of the Closing Submission stated that "because it {Cl}

                                                                                                     26/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 53 of 130



                                                                              ICC Arbitration - 23261/TO
                                                                                Partial Award on Liability



          had a statutory duty as the determining authority it was not possible for it to be
          actively involved in preparing and completing the Application."

   100.   We also have well in mind the significant language earlier in clause 3:


                      "... the competent Cook Islands Authorities shall retain full discretion and
                      authority to deny or impose appropriate conditions on any such application
                      if and to the extent that it is not in compliance with all applicable provisions
                      of law in effect at the time such application is made."

   101.       Taking all of the elements of clause 3 together it cannot have been the intention of
          the Parties that they would be locked into a never-ending cycle of rejection and
          correction. At some point necessarily the Settlement Agreement seems to us to
          contemplate that the reiterations of the application would either finally succeed or
          finally fail with no further duty to advise.


   102.   Late in the proceedings, the Claimant began to develop a case that he should have
          been advised by the Respondent to retain as a consultant somebody like the
          Respondent's expert Mr Sherwin. We reject that suggestion. That might have been
          good advice, but clause 3 does not require general advice as to the conduct and
          organisation of the project. It only requires information as to what was needed to
          obtain approvals and how particular deficiencies should be cured.


      The background to the alleged breaches


   103.   Some overall points about the background to the case on breach and the way that the
          Claimant's application was handled should be borne in mind:


              a. This was the first of only two applications which have ever been made to the
                 Respondent for the registration of a tertiary education institution.


              b. The form completed by the Claimant had been assembled by Mr. Lewis of CITTI
                 on the basis of a New Zealand Qualification Authority ("NZQA") precedent
                 effectively in response to the Claimant's indication he would be making an
                 application.


              c.   There was no explanatory guidance around the form or otherwise available to
                   the Claimant although, as we have recorded above, the Clamant had available
                   to him the Education Act and a number of policy documents for which the links
                   had been supplied to him. While the Act refers to "prescribed criteria" for
                   registration there were no written criteria either in the public domain or held
                                                                                                   27/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 54 of 130



                                                                                     ICC Arbitration - 23261/TO
                                                                                       Partial Award on Liability


                   privately within the Cook Islands' government - at least not until the
                   application form and the Assessment Criteria were drawn up by Mr lewis.


              d. The Assessment Criteria form was itself only assembled for the purpose of
                 dealing with this application after the completed form had been received and
                 again an NZQA precedent was used.


              e.   Mr. lewis was unaware when he compiled the criteria and indeed when he
                   filled it in in respect of this application of the "clearly and distinctly" obligation
                   in paragraph 3 of the Settlement Agreement. He simply did his job
                   administering the internal processes of the application and chose the words he
                   used in completing the assessment exercise accordingly. 12


              f.   The first Mr. Lewis learnt of the Settlement Agreement {and specifically the
                   provisions of clause 3) came when he was told that the application could not
                   be flatly rejected as he had proposed but that instead the table pages of the
                   completed Assessment Criteria would be sent to the Claimant with a request
                   for further information. Indeed, the first time Mr lewis saw the Settlement
                   Agreement was during the course of his oral testimony. 13


              g. The Claimant was only shown the table-format pages of the Assessment
                 Criteria and he did not see the concluding comments. The revised assessment
                 criteria brought into being prior to the formal rejection being sent were not
                 seen by the Claimant at all {until disclosure in these proceedings).


              h. Mr. lewis accepted frankly more than once in his evidence that, if asked, he
                 could have given more assistance to the Claimant than was provided by the
                 Assessment Criteria. 14


      The deficiencies


   104.    We deal first with the two deficiencies which came to be referred to as the major
           deficiencies: need and external accreditation.


      Major deficiency 1: Cook Islands need




      12
         T2/183:8-15, T2/191:5-9, T3/8:17-24
      13
         T2/182:17-184:25.
      14
         T2/195:2-196:15, T2/202:8, T2/221:9-20, T3/8:2-9, T3/10:22-13:6 and T3/42:12-17.
                                                                                                          28/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 55 of 130



                                                                                       ICC Arbitration - 23261/TO
                                                                                         Partial Award on Liability



   105.         The importance of establishing "Cook Island need" rests upon the express
                requirements of the Education Act 1912. This provides at Section 14 as follows:


                      "14{1} ... The Minister must consider whether the school or provider
                      concerned: ... (a) is likely to fulfil a need in the Cook Islands;(. .. )"

   106.         Paragraph 6 of the Application form contains the following:


                      "Section 14 Statement

                      This Application Form, supporting documentation, and quality
                      management system evidence must be accompanied by a statement on
                      how this private tertiary education provider will fulfil a need in the Cook
                      Islands (Section 14 Education Act 2012)."

   107.         The Claimant completed the form and answered question 6 as follows:


                      "See explanation - Exhibit J, page 103."

   108.              Exhibit J15 provided as follows:


                                     "Section 14 Statement:

                             The Operations of St Mary's School of Medicine will contribute by
                      creating jobs and enhancing the local economic vitality of the Cook
                      Islands. St. Mary's School of Medicine wi/1 contribute to primary health
                      care in the Cook Islands by being focussed on providing scholarship
                      opportunities for those Cook Islanders who may wish to apply and upon
                      being accepted enrol in any one of the programmes offered. This will
                      enable Cook Islanders to utilise their knowledge and skills attained to
                      serve the community and healthcare delivery in the Cook Islands. St.
                      Mary's School of Medicine will also provide upon request access to
                      facility and educational equipment by the local Cook Islanders who are
                      studying science/biology and may want to use the laboratories or other
                      educational aids to enhance their knowledge and skills. St. Mary's School
                      of Medicine will actively support local Cook Islands non-profit community
                      organisations by making donations or contributions."




          15
               B1/4 at p.196.
                                                                                                            29/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 56 of 130



                                                                                       ICC Arbitration - 23261/TO
                                                                                         Partial Award on Liability



   109.         There were further references to a similar mixture of economic benefit and potential
                advantages for local Cook Island residents 16 but they do not add appreciably to what is
                said at Appendix J.


   110.         In the Assessment Criteria document17, the relevant points arise at questions 13, 14,
                15 and 17 as follows:


           14.      Does the               X   Exhibit B page 17 highlights a goal to contribute to the local
                    application                community through making Cook Islanders aware of
                    support Cook               scholarships available to St Mary's programmes, possible
                    Islands Human              donations by St Mary's to Cook Islands not for profit
                    Resource                   entities, and the offer that St Mary's facilities and resources
                    Development?               may be available for the use of the wider community. The
                                               application provides no link to any Cook Islands Human
                                               Resource Development.

           15.      Does the               X   No evidence has been provided.
                    application
                    show
                    consultation
                    and input from
                    Cook Islands
                    industry and/ or
                    government to
                    address a
                    need?
           16.      ....
           17.             Is the          X   Training in the area of Nursing is already being delivered by
                           application         the Cook Islands Tertiary Training Institute. The Diploma of
                           in direct           Nursing through CITTI is recognised by the Cook Islands
                           competition         Nursing Council and has had peer reviews by a number of
                           with any            tertiary institutions in New Zealand.
                           existing
                           training
                           provision in
                           the Cook
                           Islands?




          16
               B1/4 at pp.89, 95 and 98.
      17
               B1/7 at p. 210.
                                                                                                            30/48
  Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 57 of 130



                                                                                     ICC Arbitration - 23261/TO
                                                                                       Partial Award on Liability



     111.        The comments attached on the last page of the Assessment Criteria (which the
                 Claimant did not see) included the following:


                      "There is no clear connection with Cook Islands government strategy or
                      direction. There is no clear connection with the Cook Islands industry,
                      and it appears that there is little Cook Islands input into the initiative ...
                      training in the area of nursing and dentistry is already being delivered by
                      the Cook Islands Tertiary Training Institute. The diploma of nursing
                      through C/TTI is recognised by the Cook Islands Nursing Council and has
                      had peer reviews by a number of tertiary institutions in New Zealand. In
                      addition, C/TTI is currently in the process of gaining accreditation with
                      the New Zealand Qualifications Authority {"NZQA") to deliver this
                      programme in country. This will enable all graduates to have an
                      internationally recognised qualification. The Application does not show
                      that there is an additional need to extend upon what is currently being
                      provided in country and does not have the accreditation to improve
                      options for students. " 18

     112.        On 19June 2014 the Claimant contacted the Ministry of Education by email to ask for
                 copies of the various documents referenced in the Assessment Criteria. 19 He received
                 either copies of these or links through which they could be obtained under cover of
                 the Ministry of Education's reply of 20June 2014. 20 Paragraph 4 of that letter suggests
                 that the Claimant had also raised a question about the Cook Islands need issue. The
                 reply states as follows:


                      "(4} Ref paragraph 14. This requires you to explain how your institution
                      will contribute towards the development of Cook Islanders - i.e. HRM
                      specifically for Cook Islanders."

     113.            Unfortunately, we do not have the Claimant's email of 19 June 2014 to be able to
                 be absolutely sure of his question.


     114.        Possibly because of this indication, when the Claimant returns to the issue of need in
                 the Further Information provided on 1 September 2014, he does so with greater
                 emphasis on potential advantages to local Cook Island students and with less
                 significance attached to the economic benefits of the presence of foreign students in
                 the Cook Islands. The new material is at Exhibit D of the Further Information under the
                 heading Contribution to Cook Islands Human Resource development. 21 This exhibit

            18
               B1/6 at p.207.
            19
               This document did not form a part of the record.
            2
             ° F3/84.
            21
               B2/8 at p.459.
                                                                                                          31/48




____________________________ ------------                                                    ,,_
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 58 of 130



                                                                                               ICC Arbitration - 23261/TO
                                                                                                 Partial Award on Liability



            lists potential benefits for students who might either develop and pursue an interest in
            a career in the healthcare industry or could work as interns in administrative positions,
            professionals such as Practicing Nurses within the Cook Islands who could receive
            further training, local Cook Islander nurses and doctors who could be faculty
            members, administrative staff who could work at the school as well as the general
            contribution of medical and nursing faculty members in directly providing healthcare
            assistance to Cook Islanders. Significantly there is also a section in Exhibit D as follows:


                   "Consultation with the Government of the Cook Islands.

                   The Government of the Cook Islands {Cabinet) approved the St. Mary's
                   School of Medicine in April 1998.

                   The Government of the Cook Islands has no opposition and supports the
                   application submitted to the Ministry of Education . This information may
                   be verified with the Crown Law Office."22

   115.        It is clear that the Claimant was again seeking to use SM Cl's previous incarnation
            and the "reassuring" parts of the Settlement Agreement to satisfy the requirement of
            Cook Islands Consultation.


   116.     The reaction to the treatment of need in the new document was reflected in the red
            text which was then included in lines 13, 14, 15 and 17.

                   Does the applicant           The application pays no reference to any of these documents. However, the
                   support a priority           application does support a need for nursing training. However, this need is
              13   need of the Cook        ✓/   being met through the delivery of a Diploma of Nursing in the Cook Islands
                   Islands as identified   X    through the Cook Islands Tertiary Training Institute in conjunction with the
                   in the National              Cook Islands Ministry of Health.
                   Sustainability and           In offering the Nursing programme the appl\cant would be duplic;;;tin.; 'H1
                   Development Plan,            already existing programme of study being--' ffered as a partnership
                   Edu cation Master            between the Ministry of Health and the Cook Islands Tertiary ·.-:•aini/1~
                   Plan and the Tertiary        Institute. It offers no external accreditation and therefor offers no added
                   Education Strategy?          value to the Cook Islands.
                   Does the application    X    Exhibit B page 17 highlights a goal to contribute to the local community
                   support Cook Islands         through making Cook Islanders aware of scholarships available to St Mary's
              14   Human Resource               programmes, possible donations by St Mary's to Cook Islands not for profit
                   Development?            ✓    entities, and the offer that St Mary's facilities and resources may be
                                                available for the use of the wider community. The application provides
                                                makes no link to any Cook Islands Human Resource Development.
                                                This information has now been remastered and a number of opportunities
                                                for Cook Islands human resource have been identified.
                   Does the application    X    No evidence has been provided.
                   show consultation            A Letter from the Secretary of Health has been received . The letter
              15   and input from Cook          provided does not indicate support of this application nor does it indicate
                   Islands industry and/        that this application represents a response to a need . The current delive ry




      22
           B2/8 at p.460.
                                                                                                                       32/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 59 of 130



                                                                                              ICC Arbitration - 23261/TO
                                                                                                Partial Award on Liability


                 or government to             of a Nursing Diploma by CITTI and the Ministry of Health and offshore
                 address a need ?             training of Doctors is servicing the needs at present.
                                         ✓/
                                         X


                 Is the application in   X    Training in the area of Nursing is already being delivered by the Cook
                 direct competition           Islands Tertiary Training Institute. The Diploma of Nursing through CITTI is
            17   with any existing            recognised by the Cook Islands Nursing Council and has had peer reviews
                 training provision in   X    by a number of tertiary institutions in New Zealand . Plans and curriculum is
                 the Cook Islands?            currently being developed by CITTI and the Ministry of Health to deliver a
                                              Dental Practitioners programme. This application is dupl icating existing
                                              training arrangements & provision in the Cook Islands.



   117.    The comments section at the end of the Assessment Criteria includes the following
           final sentence:


                 "There is a clear duplication of existing training involved in this
                 application. This is unlikely to change. 1123

   118.    Finally, Mr Philips drew our attention to an important passage in the evidence of Ms
           Cochrane who said in respect of the need requirement at paragraph 15 of her witness
           statement:


                 "While the Applicant must articulate a real, identifiable need in the Cook
                 Islands, the relevant need is not limited to educational needs - it could
                 also be a business or economic need. 1124

   119.    The treatment of Cook Islands' need in both the original application and in the Further
           Information was clearly deficient. What then is the advice that should have been given
           in respect of need? Ultimately the Claimant's case came to focus firmly on a passage in
           Mr Lewis' evidence where he suggested that if external accreditation had been
           obtained then the question of need would have been much easier to assess
           positively. 25 This is self-evident in relation to nursing because, as Mr. Lewis said, the
           existing nursing training only entitled nurses to practice as nurses in the Cook Islands.
           There would no longer be duplication if the St. Mary's nursing training entitled nurses
           to practice overseas. We also accept that the position in respect of the medical school
           in respect of need would similarly have been transformed if external accreditation had
           been obtained. Whether either application would ultimately have succeeded in
           dealing with the question of need under the 2012 Act it is not our immediate concern




      23
         B2/10 at p.468
      24
         C6/93.
      25
         T2/213 :23-214:3.
                                                                                                                      33/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 60 of 130



                                                                               ICC Arbitration - 23261/TO
                                                                                 Partial Award on Liability



            to establish. As the issue of need is so intimately bound up with external accreditation,
            we postpone further discussion until we have examined the second major deficiency.


      Major deficiency 2: External accreditation


   120.     It seems to us to be an obvious preliminary consideration to ask an overseas applicant
            for registration, whether they already hold an accreditation conferred in another
            jurisdiction. Section 4 of the Application Form is headed Quality Management System.
            It contains five separate sections, institutional governance, human resources
            management, financial and infrastructural management, curriculum and programme
            management and student support and management. At sub-paragraph (iv) of "4.4
            curriculum and programme management" we find a request for the provision of
            "copies of external accreditation agreements for qualification programmes identified in
            Part 3 of this Application, e.g. NZQA, London City & Guilds, The Association of
            Commonwealth Universities".

   121.     When he reached this part of the Form the Claimant replied as follows:


                  "Initially the only approvals, recognitions and accreditations required for
                  the medical/healthcare programmes to be offered by the St Mary's
                  School of Medicine will be from the appropriate authorities in the Cook
                  Islands.

                  Upon the proper approvals, recognitions and accreditations from the
                  appropriate Cook Islands authorities being granted to the St. Mary's
                  School of Medicine for the medical/healthcare programmes to be
                  offered, the St. Mary's School of Medicine with the assistance of the
                  appropriate Cook Islands authorities may then be eligible to seek
                  additional accreditations e.g. the USA National Committee on Foreign
                  Medical Education and Accreditation (NCFMEA) and NZQA, etc." 26

   122.     When the Assessment Criteria came to be prepared the relevant box, box 16 provided
            as follows:




      26
           B1/4 at p.152.
                                                                                                    34/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 61 of 130



                                                                                ICC Arbitration - 23261/TO
                                                                                  Partial Award on Liability



          16.   Is the training accredited by   X   • Exhibit B Institutional Governance page 9 states that
                a currently recognised              the strategic plan is based in part on "the granting and
                provider?                           maintaining of the approvals, recognitions and
                                                    accreditation by the appropriate Cook Islands authorities
                                                    for the medical/healthcare programmes to be offered
                                                    including the inclusion in the Cook Islands National
                                                    Register of Qualifications".
                                                    • Exhibit B page 67 states that the only accreditation
                                                    required is that of the appropriate
                                                    authorities in the Cook Islands and approval from this
                                                    body may allow St Mary's to be
                                                    eligible to seek additional accreditation with USA
                                                    National Committee on Foreign
                                                    Medical Education and Accreditation and NZQA.

                                                     No evidence that this criteria [sic] is currently being met.


   123.     In a crucial section of the concluding comments to the Assessment Criteria, which the
            Claimant did not see, Mr. Lewis records as follows:


                 "The Applicant has no accreditation with the internationally renowned
                 qualification Authority. It mentions a Cook Islands National Register of
                 Qualifications, which does not exist. It is reliant on the Cook Islands to
                 provide it with the accreditation. The Cook Islands does not have a
                 qualifications framework nor any body/organisation to issue accreditation
                 to training institutions. 1127

   124.     The Further Information deals with external accreditation first of all at internal page 6
            as part of the overview statement. The Claimant there says:


                   "prior accreditation of the nursing and medical programmes from the
                   Ministry of Health/Secretary of Health will transition to accreditation
                   from the Cook Islands Qualifications Authority or the appropriate
                   accreditation body/authority {Education Act 2012)."28

   125.      The statement also refers to the earlier establishment of the St. Mary's School of
             Medicine and its operation in the Cook Islands. The question is returned to in slightly
             more detail at internal page 11829 {which again refers to the "Cook Islands
             Qualification Authority (and/or any other appropriate Cook Islands Authority)"

      27
           B1/6 at p.207.
      28
           B2/8 at p.272.
      29
           B2/8 at p.384.
                                                                                                     35/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 62 of 130



                                                                                                    ICC Arbitration - 23261/TO
                                                                                                      Partial Award on Liability



                granting accreditation to the medical and nursing programmes offered at St. Mary's
                School of Medicine for a period of 10 years. The Claimant refers to internal and
                external reviews of the performance of SMCI.


   126.         In the further edition of the Assessment Criteria created after the receipt of the
                Further Information, line 16 still receives a cross but the words "No evidence that this
                criteria is currently being met" are replaced by a note in red which reads:

                       "Accreditation is sought through Cook Islands Authorities. No
                       internationally recognised accreditation body is accrediting the
                       programme being offered. "30

   127.         Box 10 of Assessment Criteria, which had not previously dealt with accreditation now
                says this :

                       Have the Quality   X   A series of policies and statements have been provided . These lack detail and
                       Management             have been presented in a manner that has made it very difficult to follow. In an
                  10   System policies        application of this nature it would be reasonable to expect provision of a full
                       and procedures     ✓   detailed set of policies as part of a Quality Assurance manual.
                       been provided?         A comprehensive Quality Assurance Manual has been received . Note : Page 6 &
                                              Page 95 of this manual states tha t prior accreditation of St Marys programmes
                                              will transition to the Cook Islands Qualifications Authority or the appropriat e
                                              accrediting authority. The Cook Islands Tertiary Training Institute has no mandat e
                                              to register a programme of this nature without approval from the Cook Islands
                                              Nursing Council. Page 118 states that the Cook Islands Qualifications Aut hority
                                              and any other appropriate Cook Islands Authority will grant accreditation to St
                                              Marys for a period of 10 years. It also establishes a process from which Cc-:>k
                                              Islands Authorities should operate institutional reviews. This contravenes
                                              common Ministry practice. It also states that: the purpose of accreditation is the
                                              recognition of the institution programmes that produce graduates competent to
                                              safely practice as Doctor of Medicine interns and nurses in the Cook Islands and
                                              abroad ... We are in no position to provide this guarantee and this should be
                                              referred to the Ministry of Health for consultation. A letter from Liz lro has been
                                              included.



   128.         It was at certain points suggested that external accreditation would only be one of a
                number of aspects of the general considerations feeding into a decision to accept or
                reject an application and that its omission was not necessarily fatal. We think that may
                be true in developed jurisdictions such as New Zealand which are in a position to make
                their own minds up. It may also be true of the Cook Islands in relation to less
                demanding disciplines than medicine and nursing. However, we find that the medical
                or nursing academy was never going to receive its first, "ground-up" registration or
                accreditation in the Cook Islands. It was going to have to start the process elsewhere.
                That was recognised internally in the conclusion section of the Assessment Criteria by



          30
               B/10 at p.467.
                                                                                                                           36/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 63 of 130



                                                                                 ICC Arbitration - 23261/TO
                                                                                   Partial Award on Liability



           Mr. Lewis. The question is whether that was shared with the Claimant to a sufficient
           extent.


      Breach: The major deficiencies


   129.    The Tribunal has decided by a majority that (for the following reasons and in the
           following respects} the Respondent did act in breach of clause 3 of the Settlement
           Agreement. 31 In our view the principal breach of the clause 3 duty was the failure to
           tell the Claimant to seek accreditation elsewhere.


   130.    We recall that the Respondent did not contend that it was never called upon to give
           information to the Claimant. The Respondent's case was that it was required to give
           information in the face of the original Application. The question therefore largely
           narrows to whether the indications given in the disclosed parts of the Assessment
           Criteria gave sufficiently clear and distinct advice to the Claimant on this fundamental
           point. That advice, we remind ourselves, took the form of the comment in the right-
           hand box set out at paragraph 122 above. This consisted of a summary of the relevant
           parts of the Claimant's application and the words: "No evidence that this criteria [sic]
           has been met."

   131.    It seems to us, having heard all the evidence, that the passing reference in 4.4(iv} of
           the Application Form had done little to advertise the importance of the requirement at
           the outset. Line 16 of the Assessment Criteria seems to us in its comments to be much
           too oblique. The Claimant was not told "clearly and distinctly" as he should have been
           to go away and re-imagine his application by seeking accreditation and registration
           elsewhere. Indeed this, the single most critical area in which information was required
           by clause 3, was accorded no particular prominence in amongst the various other
           considerations with their various ticks and crosses. The Claimant has been criticised for
           maintaining his stubborn and mistaken belief that the Settlement Agreement entitled
           him to be fully accredited and registered in all respects within the boundaries of the


      31
        One member of the Tribunal did not agree with this finding. That arbitrator considered that the
      Claimant had failed to prove that the Respondent did not "clearly and distinctly inform [him] of
      what was needed ... and how to cure any deficiencies ... in order to obtain the required approvals".
      The Claimant's proposal for a medical school in the Cook Islands was misconceived and hopeless
      from start to finish; he was informed (by the application form and then the criteria assessment
      form) of what was needed and then what was missing; the remaining "deficiencies" (i.e. failures to
      provide what was needed) were egregious and incapable of being cured; the theoretical
      suggestion that he should "reimagine" his proposal, seek to obtain accreditation outside the Cook
      Islands and then reapply in the Cook Islands (for an entirely different proposal, which he himself
      said was out of the question) was far beyond the Respondent's defined duty to inform.


                                                                                                      37/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 64 of 130



                                                                            ICC Arbitration - 23261/TO
                                                                              Partial Award on Liability



          Cook Islands. Certainly, that view was mistaken. But the Settlement Agreement
          entitled him to be disabused in clear and distinct terms of that misapprehension. That
          did not happen.


   132.   To be clear the Respondent was not under an obligation to tell the Claimant how to
          pursue an application in another jurisdiction or even which jurisdiction to go to. The
          Claimant rightly pursued no case to that effect.


   133.   In view of the way the Claimant has now (rightly in our view) yoked together the case
          for need and the case based upon external accreditation it does not seem to us that a
          separate finding of breach in respect of need would be correct except in one respect.
          It is clear to us that dialogue with the Respondent was going to be necessary to satisfy
          the need criteria. (Thus, if and when the Claimant returned to renew his Cook Island
          applications he would inevitably have to liaise with Cook Island entities and
          authorities.) The application form prepared by the Respondent did not refer to this
          requirement at all. That may be why the Claimant's application also did not refer to it
          at all. The Assessment Criteria asked the question in box 15 whether the application
          "showed consultation and input from Cook Islands industry and/or government to
          address a need". In completing it Mr Lewis stated in line 15 that there was no evidence
          of consultation with Cook Island entities.


   134.   In his further information, the Claimant made some effort to deal with this point in the
          passage quoted in paragraph 116 above. In a sense the duty was once again to
          disabuse him as to the significance (or lack of it) of the Settlement Agreement and the
          previous incarnation of the medical school. He needed to be told that this approach
          was inadequate and that it was going to be necessary to consult the Cook Islands
          entities afresh. He was not so advised. This is a much more difficult decision because
          the question and answer in box 10 of the Assessment Criteria could be said to be
          tolerably clear if somewhat terse. But on balance these exchanges appear to us to give
          rise to a further breach of the "clearly and distinctly" obligation.


      Culpability and hopelessness


   135.   The Claimant may be said to have demonstrated an unwillingness to seek external
          accreditation in some of his answers before us, but his evidence four years later is
          nothing to the point. His application, as made and supplemented by the Further
          Information, called up a duty to advise under clause 3 of the Settlement Agreement.
          Equally, the Respondent was entitled to decline the application if the rules required it
          to do so and clause 3 did not oblige the Respondent repeatedly to give advice that was
          either being ignored or was incapable of being complied with. We have given the issue
          anxious consideration, but in our view the Claimant did not demonstrate such a


                                                                                                 38/48
  Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 65 of 130



                                                                                    ICC Arbitration - 23261/TO
                                                                                      Partial Award on Liability



                  complete inability or unwillingness to respond to or follow advice in relation to
                  accreditation or anything else as to forfeit that right.


     136.         In other words, it is plain that the Claimant believed that the Settlement Agreement
                  and the assurances given in the letter appended to it entitled him to seek all the
                  approvals he needed within the boundaries of the Cook Islands. He was mistaken. But
                  we do not see that as excusing the breach by the Respondent. Instead, as we have
                  found, that is the background against which the duty "clearly and distinctly" to advise
                  arises.


     137.         Two further points, relying upon matters of procedure, were relied upon by the
                  Respondent in this regard and we should deal with them.


     138.         First it was said that if we upheld any of the allegations of breach the Parties would be
                  condemned to a pointless quantum hearing with expensive expert evidence. We
                  discuss later in this Partial Award on Liability the proper course for dealing with the
                  quantum issues in this case but even if this objection had force it could not affect the
                  question of breach of clause 3.


     139.         The Respondent also drew our attention to the List of Issues which at item 1.5
                  included the following among the disputed facts:


                         "Whether the alleged deficiencies in the application could be cured."32


     140.         The Respondent submitted that there was therefore a concession or an agreement
                  that it was germane to the issue of the breach of clause 3 to consider the curability of
                  the deficiencies. It seems to us that the Respondent's case made it necessary to hear
                  the evidence on curability in the hearing. But ultimately having analysed the
                  Settlement Agreement as we have done, that evidence has not proved to be decisive.
                  No doubt it will be material in any causation hearing.


        The minor deficiencies


     141.          There were probably other less decisive deficiencies in the Application. It seems likely
                   that the Claimant's treatment of, for example, corporate governance and conflict of
                   interest, financial resources and staffing probably counted against him when the
                   Application was refused without having been decisive.




            32
                 A/5 at p.151.
                                                                                                         39/48




---------------------------,--------~---------
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 66 of 130



                                                                               ICC Arbitration - 23261/TO
                                                                                 Partial Award on Liability



   142.      We were left in the unusual position that the Claimant {who necessarily has the
             burden of proof in relation to breach) was non-committal in the Appendix to his final
             submissions as to whether particular minor matters were deficiencies or not and
             hence whether they gave rise to any breaches of duty or not.


   143.      We can see that some of the deficiencies now apparent to us may well not have been
             apparent to the Cook Islands authorities so as to give rise to any duty to inform at all.
             To give just one example of the difficulties in this area it remained unclear to us
             whether the Cook Islands knew at the time of the Application that the three other
             members of the governing body proposed by the Claimant were respectively his wife,
             his mother and a friend. If CV's were supplied copies have not survived in the
             possession of either party. And if supplied they may or may not have disclosed the
             proposed members of the Governing Body's true connections to the Claimant. We
             strongly suspect they did not because the Claimant's proposed solution to a problem
             of conflict of interest was that he be President of the school and Dr Kamani Govender
             be the Chair of the Board of Trustees. 33 Dr Govender is the Claimant's wife. The
             Claimant's suggestion could hardly have been presented as a solution if the fact of
             their being married had been revealed. If the application did not reveal the deficiency,
             there could be no duty to advise.


    144.     Other deficiencies may well have been sufficiently pointed out in the assessment
             criteria. An example would be student fee protection in paragraph 12 of the form. 34


    145.     Ultimately, we have concluded that it is unnecessary for us to make detailed findings
             about the minor deficiencies. Although the critical sentence in clause 3 is binary in
             form, the emphasis of both limbs is on the cure rather than the diagnosis: thus "what
             is needed to obtain approval" and "how to cure any deficiencies". We do not therefore
             have to assess whether the Respondent catalogued the deficiencies of which they
             were aware in a clear and distinct manner. The question is simply whether they
             provided sufficient information in relation to curing deficiencies and obtaining
             approval.


    146.      It appears to us that the proper approach is as follows:


                   a. It would have been pointless for the Respondent to advise the Claimant to
                      improve his application in respect of the minor deficiencies because unless
                      and until the major deficiencies had been corrected and external accreditation




       33
            B8/460.
       34
            B1/7 at p.210.
                                                                                                    40/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 67 of 130



                                                                                 ICC Arbitration - 23261/TO
                                                                                   Partial Award on Liability



                        had been achieved it would have been a waste of effort to improve the Cook
                        Islands application to register.


                   b. Further in order for the external accreditation to be achieved (in a jurisdiction
                      such as New Zealand which the Cook Islands would have found convincing and
                      impressive) all of those issues would have needed to be addressed anyway.


                   c.   If the Claimant returned to the Cook Islands with, for example, New Zealand
                        accreditation the minor deficiencies would, it is overwhelmingly likely, already
                        have been addressed.


   147.    Consequently, as the majority of the Tribunal have found that there was a failure, in
           breach of clause 3, to advise the Claimant to seek external accreditation, any further
           investigation as to other unremarked deficiencies in other respects would not have led
           to the conclusion further or additional information needed to be given or that other
           breaches of clause 3 had occurred.


       The Tribunars Determination on breach of the clause 3 duty to inform


   148.    The majority of the Tribunal therefore finds that the Claimant has established two
           breaches of the duty to give information under clause 3. The most significant breach
           was the Respondent's failure to inform the Claimant clearly and distinctly of the need
           first to obtain accreditation elsewhere, in a developed jurisdiction such as New
           Zealand, in order then to be able to obtain approval in the Cook Islands. Additionally,
           the Respondent also failed to inform the Claimant of the importance from the point of
           view of establishing need (when in due course his application in the Cook Islands was
           renewed) of consulting Cook Islands entities and the Cook Islands government about
           his plans.


             II.        Breach of the due process duty under clause 3


    149.   The centre of gravity of the Claimant's case was, at least by the time of the hearing,
           the duty to inform. There remained further alleged breaches in relation to the duty set
           out in the last sentence of clause 3 of the Settlement Agreement, namely the duty to:


                    "(.. .) ensure that any applications are dealt with expeditiously and
                    without bias, and that such applications will be considered in good faith
                    without imposing any unfair, extreme or unusual impediments."

    150.           We do not find any such breaches to have been established.


                                                                                                      41/48
  Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 68 of 130



                                                                             ICC Arbitration - 23261/TO
                                                                               Partial Award on Liability



     151.   The principal allegation for much of the hearing was that the requirement for external
            accreditation created an impossible Catch 22 situation for the Claimant. It was in
            particular suggested that he should have been allowed to conditionally register in the
            Cook Islands and then go and seek external accreditation elsewhere. But the evidence
            was clear that a conditional Cook Islands registration would not advance the Claimant
            at all in any application he might make in, for example, New Zealand. He would need
            to apply to register and accredit in New Zealand in order to make any progress there.


     152.   There was further alleged to have been a breach by virtue of the way in which the
            application form was drafted and the lack of any external guidance documents for the
            Claimant. The process was alleged to have been intrinsically unfair. We accept that the
            documents and the system being operated were relatively rudimentary. As detailed in
            paragraph 103.h) above, Mr. Lewis frankly admitted that it could have been improved.
            We have to bear in mind the restricted resources available to the Cook Islands, a
            consideration of which the Claimant would have been well aware. In all the
            circumstances and having heard Mr. Lewis' careful and frank account of these matters
            we do not think that the process or the documents gave rise to a breach of the due
            process obligation in their own right.


     153.   The next ground was to the effect that the treatment was unfair when compared with
            that afforded to another establishment, the English Academy. But that allegation
            seems to us to add nothing whatever to the breach of the duty to inform which we
            have already dealt with.


     154.   Finally, it was said to be unfair to "attach blanket importance" to the requirement of
            external accreditation when the medical school had previously had a successful
            existence in the Cook Islands. This allegation, although it formed part of the final
            memorandum, seems to us to be a relic of earlier positions adopted by the Claimant.
            There was no doubt in our mind that external accreditation simply was a blanket
            requirement. We think that in truth the Claimant ultimately came to accept that in the
            final formulation of his case.


             Ill.   Breach of clause 5 in relation to Information Requests


     155.   All of the Claimant's causes of action considered so far are claims that he was deprived
            of the opportunity of re-opening the medical school and a nursing school because of
            the way his application was dealt with. The last cause of action, to which we now turn,
            falls into a different category and is a claim for loss of reputation.


     156.   The Claimant alleges a breach of clause 5 of the Settlement Agreement:



                                                                                                  42/48




__________________________________________                ,
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 69 of 130



                                                                                 ICC Arbitration - 23261/TO
                                                                                   Partial Award on Liability



                   "5.   Responding to information requests regarding St. Mary's School of
                   Medicine. The Cook Islands Government Parties agree to respond in a
                   timely and expeditious manner to any and all requests by third parties
                   regarding St. Mary's School of Medicine and will contact and notify
                   Hubba rt prior to responding to any of these requests. The Cook Islands
                   agrees not to provide any incorrect information regarding St. Mary's
                   School of Medicine. (.. .) [the paragraph then gives current contract
                   information for Dr Hubba rt]".

   157.       The Claimant first says that an email dated 3 October 2014 and sent by the Crown Law
              Office to a Mr Maurizio of Josef Silny & Associates ("JSA") responding to a request for
              information about SMCI in September 2014 was misleading and inaccurate. 35
              Secondly, he says that there was a failure by the Respondent to reply at all to an email
              from one Amy Opalek ("Opalek") dated 4 September 2014 from an organisation called
              FAIMER (Foundation for Advancement of International Medical Education and
              Research) who had written requesting information about, inter a/ia, SMCl. 36 He also
              says that neither enquiry had been notified to him as required by clause 5.


   158.       We can deal with this matter fairly shortly.


   159.       After this dispute broke out it was proposed and ultimately agreed, as both sides
              accept, that the problem could be dealt with by the sending of further corrective
              letters. That agreement was reached as follows:


                     a.   By email dated 17 March 2015, the Claimant's lawyers sent two draft
                          letters to the Crown Law Office.37 The first we will refer to as the Ministry
                          of Health letter. 38 The second of these we will refer to as the letter of
                          retraction .39


                     b. By letter dated 16 April 2015 the Crown Law Office replied making it clear
                        that they would be prepared (subject to drafting) to circulate a letter from
                        the Ministry of Health but equally that the second letter, the letter of
                        retraction, was something they could not contemplate. In paragraphs 26
                        and 27 of that letter they make it absolutely clear what it is that the Cook
                        Islands would send and what it would not.40



      35
         F3/88 and 91.
      36
         F3/89.
      37
         F3/103.
      38
         F3/104.
      39
         F3/105.
      4
          °
         F3/107.
                                                                                                      43/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 70 of 130



                                                                                 ICC Arbitration - 23261/TO
                                                                                   Partial Award on Liability



                     c.   There were then further exchanges in which the drafting of the Ministry of
                          Health letter is worked upon, but no further mention is made of the letter
                          of retraction, only of the Ministry of Health letter. Indeed, on 13 May 2015,
                          the Claimant's lawyers provided a further draft of the Ministry of Health
                          letter and said:


                          "Further to our telephone conversation earlier in the week, I attach
                          a revised version of the letter to be distributed by the Ministry of
                          Health.

                          (... )

                          I have also attached a list of addresses to which Dr. Hubba rt
                          wishes the letters to be sent. They are all physical addresses;
                          however, our client requests that additional copies be sent via
                          email to Josef Silney & Associates and Amy Opalek, given their
                          initial requests for information about St. Mary's via email."41

                     d. By email dated 20 May 2015 the Crown Law Office confirmed its agreement
                        in principle to distribute the letter to third parties, adding that "the letter to
                        Josef Silney & Associates and Amy Opalek can be attached to an email and
                          a copy of the email forwarded to you for Mr. Hubbart." 42

                     e. In an email of 26 May 2015, the Claimant's lawyer said:


                          "Our client is happy to forgo his claim for breach of clause 5 of the
                          Settlement Agreement with regards to the 3 October 2014 email to
                          Josef Silney & Associates and the Crown's non-response to Amy
                          Opalek. He considers that the distribution of the letters by the
                          Secretary of Health and the distribution of the letter by Crown Law
                          Office to Josef Silney & Associates indicating the submission of a
                          revised response sufficiently mitigates those breaches. However,
                          he wishes to reserve his rights in respect of any future breaches
                          and/or past breaches (of which he remains unaware) with regards
                          to clause 5."43




      41
           F3/lll.
      42
           F3/113.
      43
           F3/115.
                                                                                                      44/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 71 of 130



                                                                              ICC Arbitration - 23261/TO
                                                                                Partial Award on Liability



                     f.   We have before us a DHL Invoice confirming that a package containing a
                          document or documents of some kind was sent to all intended recipients
                          and the Claimant's lawyers on 17 June 2015. 44


   160.     The Claimant's response to the allegation that he has waived these claims is first to
            contend that the letters sent still contained inaccuracies about, in particular the period
            of operation of SMCI during the early part of the last decade. We are bound to say we
            can see no inaccuracies in the descriptions given and they appear to be entirely
            consistent with the evidence we have heard about the period of operation of the
            school in the Cook Islands. In circumstances in which the draft was agreed and the
            Claimant was obviously copied in this seems a hopeless contention.


   161.     The Claimant's second response to the waiver case is to say that the agreement was
            conditional upon the letter of retraction being sent as well as the Ministry of Health
            letter. As the retraction was not sent that condition was not met and the waiver is
            therefore invalid.


   162.     The immediate problem with this argument is that we are unable to construe these
            exchanges as a conditional agreement depending for its validity upon the performance
            of a condition subsequent. Instead this was an exchange of promises. Even if a breach
            of the Cook Islands' promise could be established the consequence would not be that
            the original claim for the breach of clause 5 would revive. The Claimant would be left
            with an even narrower claim for breach of the alleged free-standing agreement to
            send a retraction. That claim has not been advanced here.


   163.     Nevertheless, we turn to the question of the scope of the obligation under the
            agreement. The words " ... the distribution of the letter by Crown Law Office to Josef
            Silney & Associates indicating the submission of a revised response ... " in the email of
            26 May 2015 could, if taken wholly in isolation, be a reference to the letter of
            retraction. But if this was an attempt to re-introduce the requirement for a letter of
            retraction it was wholly unsuccessful. It is clear that the parties were discussing
            sending additional copies of the same letter to Silney and Opalek. It is those additional
            copies that are being referred to in the passage relied upon in the email of 26 May
            2015.


   164.     The Crown Law Office was thereafter completely transparent about what they were
            doing and what letters they were going to be sending and no complaint was raised by
            the Claimant or his lawyer until very much later when the waiver defence had been
            taken in the arbitration. No letter of retraction had ever been agreed and it was plain



      44
           F3/120.
                                                                                                   45/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 72 of 130



                                                                               ICC Arbitration - 23261/TO
                                                                                 Partial Award on Liability



            that none had been sent. It follows that there was in any event no breach of the
            waiver agreement.


   165.     Consequently, we dismiss the claims for breach of clause 5.


      I.        COSTS


   166.     The Tribunal makes no ruling as to costs in this Partial Award on Liability. All questions
            of costs are reserved and we do not invite submissions on the costs incurred to date at
            this stage.


      J.         SUMMARY OF THE ARBITRAL TRIBUNAL'S FINDINGS


   167.     Based on the above analysis, the Tribunal summarises its findings below and states:


                     a. By a majority, the Tribunal finds that the Claimant's claim that the
                        Respondent did not advise him clearly and distinctly of what was needed to
                        obtain approvals to operate SCMI in breach of its obligation in clause 3 is
                        upheld in the respects identified in paragraph 148 above;


                     b. All other claims brought by the Claimant are denied.


      K.         PROPOSED DIRECTIONS ON CAUSATION AND QUANTUM HEARING


   168.     As detailed in paragraph 36 above, the Parties agreed that the proceedings would be
            bifurcated, with the first phase resulting in a Partial Final Award dealing with all issues
            other than damages (being findings of liability) 45 and for damages to be addressed in a
            second phase leading to a Final Award if liability were determined against the
            Respondent in the first phase.


   169.     Given our determination (by a majority) that the Respondent is in breach of clause 3 of
            the Settlement Agreement, we now turn to the next phase of the proceedings. We
            have found that issues of causation (including the question of curability discussed at
            paragraphs 135-140 above) did not fall to be determined in this first phase of the
            arbitration and it was accepted by the Respondent that pursuant to the provisions of
            Procedural Order 1, issues of causation relating to damages did not form a part of the



      45
           Procedural Order 1, A/2B para 1.
                                                                                                    46/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 73 of 130



                                                                              ICC Arbitration - 23261/TO
                                                                                Partial Award on Liability



            first phase of the arbitration. 46 Further, in considering whether the Respondent is in
            breach of the Settlement Agreement, we have not made any findings as to curability.
            We have not yet been addressed as to the applicable legal principles under Cook
            Islands law in relation to these issues.


   170.     Whilst Procedural Order 1 envisages that there will only be two phases, with the
            second phase consisting of all issues of causation as well as the quantum of damages,
            if any, we are mindful of our obligations under ICC Article 22(1) to ensure this
            arbitration is conducted in an expeditious and cost-effective manner.


   171.     The question of what the Claimant would have done had the Respondent complied
            with its obligations under clause 3 of the Settlement Agreement is clearly central to
            the question of whether any damages flow from the Respondent's breach. As noted by
            Mr Phillips, the quality of the advice given by the Respondent and what would have
            happened had the Respondent provided compliant advice are separate questions and
            we were not provided with the necessary evidence from the experts to determine this
            second question {the "Causation lssue"). 47 However, the Causation Issue appears to us
            to be a discrete and concise issue which can and, given our obligations to minimise
            cost, should be determined first as, depending upon our determination, it may render
            redundant any hearing on quantum. Whilst we accept that, in the event the Claimant
            succeeds in proving causation, such further bifurcation could give rise to some delay in
            reaching our final determination on quantum, no specific issues of urgency were
            raised by either Party and it does not seem to us that it would be a particularly time
            consuming or costly exercise to obtain the necessary fact or expert evidence in respect
            of the Causation Issue. Accordingly, we are of the view that the appropriate way to
            proceed is for there to be a further bifurcated hearing limited to the Causation Issue
            and not including issues of quantum {the "Causation Issue Hearing"). At this Causation
            Issue Hearing we will first determine the legal principles applicable to the question of
            causation under Cook Islands law. We will then apply those principles to determine
            whether and, if so to what extent, the breaches of clause 3 found in paragraph 167.a}
            above caused the Claimant not to be able to open {or reopen) SCMI in the Cook
            Islands.


   172.     The Parties have leave to apply to adduce further evidence of fact or law should they
            wish to do so; however, we note our understanding that most of the evidence on
            causation is already before us and we therefore anticipate that the Causation Issue
            Hearing will be relatively short.




      46
           Tl/142:5-8.
      47
           T4/4:7-12.
                                                                                                   47/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 74 of 130



                                                                                 ICC Arbitration - 23261/TO
                                                                                   Partial Award on Liabi lity



   173.     The Parties are therefore directed to agree a timetable for the filing of subm issions
            and expert evidence in relation to the Causation Issue. If the Parties are unable to
            agree, the Tribunal will give further directions.


      L.          DISPOSITIVE



   174.     For the reason set out above, the Tribunal, having heard all the evidence and
            submissions of the Parties, hereby DECLARES and ORDERS that:


                  a.   By majority decision of the Tribunal, the Respondent did not advise the
                       Claimant clearly and distinctly of what was needed to obtain approvals to
                       operate SCMI in breach of its obligation in breach of clause 3 of the Settlement
                       Agreement;


                  b. All other claims are dismissed;


                  c.   The arbitration and legal costs relating to this Partial Award are reserved; and


                  d. The Tribunal reserves its jurisdiction in respect of the remaining issues in these
                     proceedings.


          Place of Arbitration:         London, United Kingdom



          Date:          4 April 2019




                  Co-Arbitrator




                                                  Presiding Arbitrator




                                                                                                       48/48
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 75 of 130




                 EXHIBIT “C”
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 76 of 130




           IN THE MATTER OF AN ARBITRATION UNDER THE 2017 RULES OF ARBITRATION OF

                      THE INTERNATIONAL CHAMBER OF COMMERCE ("ICC")

                            INTERNATIONAL COURT OF ARBITRATION




                                ICC ARBITRATION NO. 23261/TO




          BETWEEN




                                      DWANE L. HUBBART
                                                                          ("Claimant")

                                                v.

                            THE GOVERNMENT OF THE COOK ISLANDS
                                                                        ("Respondent")


          ___________________________,_
                                PARTIAL AWARD ON CAUSATION

          ----------------------------
          BEFORE




                               Mr William Wood QC - Arbitrator
                               Mr Murray Rosen QC - Arbitrator
                              Ms Juliet Blanch - Presiding Arbitrator
  Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 77 of 130

                                                                      ICC Arbitration - 23261/TO
                                                                       Partial Award on Causation




                                                  TABLE OF CONTENTS

            A.          Parties                                                                1
            B.          Arbitral Tribunal                                                      3
            C.          Arbitration Agreement                                                  4
            D.          Procedural Background                                                   5
            E.          Requests for Relief                                                    8
            F.          Factual Background                                                     9
            G.          The Parties' Cases                                                    12
                 Claimant's Case                                                              13
                 Respondent's Case                                                            17
            H.          The Tribunal's Analysis                                               23
                  I.       Requirement 1                                                      24
                  II.      Requirement 2                                                      26
                  Ill.     Requirements 3, 4 and 5                                            28
                  IV.      The alternative jurisdictions                                      28
            I.           Costs                                                                29
            J.           Dispositive                                                          29




-------------------~-------·----~---·---------
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 78 of 130

                                                                                     ICC Arbitration - 23261 /TO
                                                                                      Partial Award on Causation



                                           ICC Arbitration No. 23261/TO

               1.       This arbitration concerns a claim arising under a Settlement Agreement
                        dated 3 May 2013 signed by the Claimant and by the Respondent and th e
                        Ministry of Health of the Cook Islands (the "Ministry of Health"} relating to
                        the Claimant's application to reopen a Medical School in the Cook Islands
                        (the "Settlement Agreement"}. 1


         A.          PARTIES


                2.      The Claimant is Dwane L. Hubbart, a United States citizen residing in the
                        State of Florida, U.S.A. ("Dr. Hubbart" or the "Claimant"}.


                3.      The Claimant's contact details are as follows:


                      Dwane L. Hubbart
                      20533 Biscayne Blvd# 1315
                      Aventura
                      33180, Florida, U.S.A.
                      Telephone:     + 1 305 934 5371
                      Email:    dwanehubbart@aol.com


                4.      The Claimant is represented in these proceedings by:


                      Ms Amanda Lee, Consultant
                      Seymours
                      502-503 Davina House
                      137-149 Goswell Road
                      London EC IV 7ET
                      United Kingdom
                      Telephone:    +44 20 8798 0150
                      Email:    amanda .lee@seymourslaw.com

                      Mr Stephen lorns
                      16 Ocean Parade
                      Pukerua Bay
                      Wellington 5026
                      New Zealand
                      Telephone:    +64 4 974 9121
                      Email:    stephen@iornslegal .co .nz

                      Mr David Phillips QC 2

          1
              B1/2.
          2
              Mr Phillips did not attend the Causation Hearing on 17 October 2019.


                                                                                                            1/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 79 of 130

                                                                         ICC Arbitration - 23261/TO
                                                                          Partial Award on Causation



                  Wilberforce Chambers
                  8 New Square, Lincoln's Inn
                  London WC2A 3QP
                  United Kingdom
                  Telephone: +44 20 7236 2956
                  Email:       dphillips@wilberforce.co.uk


            5.      The Respondent is the Government of the Cook Islands, a sovereign state
                    located in the South Pacific in free association with the state of New
                    Zealand. ("Cook Islands" or the "Respondent").


            6.      The Respondent's contact details are as follows :


                  Ms Catherine Evans, Crown Counsel
                  Te Akinanga O Te Ture I Crown Law Office
                  PO Box494
                  Avarua, Rarotonga
                  Cook Islands
                  Telephone:    +{682) 29337
                  Email:    catherine.evans@cookislands.gov.ck


            7.      The Respondent is represented in these proceedings by:


                  Mr Andreas Frischknecht
                  Mr James Hosking
                  Ms Erin Valentine
                  Chaffetz Lindsey LLP
                  1700 Broadway 33 rd Floor
                  New York, NY 10019
                  U.S.A.
                  Telephone: + 1 212 257 6960
                  Email: andreas.frischknecht@chaffetzlindsey.com
                          james.hosking@chaffetzlindsey.com
                          erin.valentine@chaffetzlindsey.com


             8.      The Claimant and the Respondent are collectively referred to as t he
                     "Parties."




                                                                                                2/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 80 of 130

                                                                                ICC Arbitration - 23 261 /TO
                                                                                 Partial Award on Causation



          B.         ARBITRAL TRIBUNAL



               9.       The Claimant nominated Mr William Wood QC as its party-appointed
                        arbitrator in these proceedings. Mr Wood's contact details are as follows:


                      Mr William Wood QC
                      Brick Court Chambers
                      7-8 Essex Street
                      London WC2R 3LD
                      United Kingdom
                      Telephone:      +44 20 7379 3550
                      Email:     william.wood@brickcourt.co .uk
                      Clerk:     Ms Kate Trott (kate .trott@brickcourt.co.uk}


               10.      The Respondent nominated Mr Murray Rosen QC as its party-appointed
                        arbitrator. Mr Rosen's contact details are as follows:


                      Mr Murray Rosen QC
                      4 New Square
                      London WC2A 3RJ
                      United Kingdom
                      Telephone:    +44 20 7822 2000
                      Email:    m.rosen@4newsquare.com
                      Clerk:    Nick Angliss (n.angliss@4newsguare.com }


               11.      The ICC Secretary General confirmed the nomination of Mr Wood and Mr
                        Rosen as co-arbitrators in these proceedings on 30 January 2018.


               12.       On 15 February 2018, pursuant to Article 13(4} of the ICC Rules, the
                         International Court of Arbitration of the International Chamber of
                         Commerce appointed Ms Juliet Blanch as the president of the arbitra l
                         tribunal. Ms Blanch's contact details are as follows:


                      Ms Juliet Blanch
                      Arbitration Chambers
                      Lamb Building, 3 rd Floor South
                      Temple, London EC4Y 7AS
                      United Kingdom
                      Telephone:      +44 20 7167 2040
                      Email:     juliet.blanch@arbitrationchambers.com




                                                                                                       3/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 81 of 130

                                                                               ICC Arbitration- 23261/TO
                                                                                Partial Award on Causation



          C.      ARBITRATION AGREEMENT



          13.     The arbitration agreement is found in Clause 13 of the Settlement Agreement
                  dated 3 May 2013 (the "Settlement Agreement") between the Claimant, the
                  Respondent and the Ministry of Health of the Cook Islands (the "Ministry of
                  Health").


          14.         Clause 13 of the Settlement Agreement provides as follows:


                            Arbitration and Waiver of Sovereign Immunity.

                            Any dispute, controversy, or claim arising out of, relating to, or in
                            connection with this Settlement Agreement, including with respect to
                            the formation, applicability, breach. termination, validity or
                            enforceability thereof, shall be finally settled by binding arbitration
                            under the Rules of Arbitration of the International Chamber of
                            Commerce ("Arbitration"). The tribunal shall consist of three arbitrators,
                            one arbitrator appointed by each Party and the third, who shall be the
                            President of the tribunal, appointed by the Court of Arbitration of the
                            International Chamber of Commerce. The seat of Arbitration shall be
                            London, England, and the proceedings shall be conducted in English.

                             The Arbitration shall be final and binding on the Parties. The Parties
                             undertake to carry out any award rendered in the Arbitration without
                             delay. The Parties explicitly waive any right to refer any question of law
                             and any right of appeal on the law and/or merits to any court.

                             For the avoidance of doubt, and without regard to any provisions of
                             Cook Islands Jaw and without regard to paragraph 12 above, the Cook
                             Islands Government Parties hereby irrevocably waive any claim to
                             sovereign or any other immunity in regard to (i) participation on the
                             Arbitration and (ii) proceedings before any competent court to enforce
                             (a) the Arbitration agreement contained herein or (b) any Arbitration
                             award rendered by a tribunal constituted pursuant to this Settlement
                             Agreement.

                15.      The applicable law is found in clause 12 of the Settlement Agreement which
                         provides as follows:


                             12. Choice of Law. This Settlement Agreement and all actions or
                             proceedings arising directly or indirectly from this Settlement
                             Agreement, shall be governed by Cook Islands law (without regard to
                             conflict of Jaw principles).




                                                                                                     4/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 82 of 130

                                                                           ICC Arbitration - 23261/TO
                                                                            Partial Award on Causation



              16.     By clause 12 of the Settlement Agreement, the Parties have agreed that the
                      applicable law is the law of the Cook Islands. By clause 13 of the Settlement
                      Agreement, the Parties have agreed that the seat of the arbitration is
                      London, England and as a result of this choice the English Arbitration Act
                      1996 applies to these arbitration proceedings.


              17.     The rules governing these arbitration proceedings are the Rules of
                      Arbitration of the International Chamber of Commerce, in force as from 1
                      March 2017 (the "ICC Rules"}.


         D.         PROCEDURAL BACKGROUND


              18.     This section is not intended to be an exhaustive summary of all of the
                      correspondence between the Tribunal and the Parties but rather serves
                      simply to summarise the procedural background of this arbitration to elate.
                      The below summary takes into account events that occurred after the
                      issuance of the Tribunal's Partial Award on Liability dated 4 April 2019.


              19.     On 8 April 2019, the Secretariat notified the Parties that the Partial Award
                      on Liability of 4 April 2019 was approved by the International Court of
                      Arbitration of the ICC on 29 March 2019 and provided the Parties with an
                      electronic copy of the Award.


              20.     On 9 April 2019, the Tribunal issued its Procedural Order No. 2 ("P02").


              21.     On 18 April 2019, the International Court of Arbitration of the ICC extended
                      the time limit for rendering the final award until 31 July 2019 in accordance
                      with Article 31{2} of the ICC Rules.


              22.     On 3 May 2019, the Parties wrote to the Tribunal with their agreed
                      proposed procedural directions {"Agreed Directions"}.


              23.      On 14 May 2019, the Claimant filed his Application to Adduce Further
                       Evidence {"Claimant's Application"} in respect of the causation issues.


              24.     On 15 May 2019, the Respondent requested leave from the Tribunal to
                      reply to the Claimant's Application by 20 May 2019. The same day, the
                      Tribunal ordered the Respondent to provide its response by 20 May 2019
                      and stated it would withhold issuance of Procedural Order No. 3 ("P0:3"}
                      until it had determined the Claimant's application.


              25.      On 20 May 2019, the Respondent filed its Response to the Claimant's
                       Application ("Response"}.


                                                                                                  5/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 83 of 130

                                                                       ICC Arbitration-23261/TO
                                                                        Partial Award on Causation


            26.   On 21 May 2019, the Claimant sought leave from the Tribunal to reply to
                  Respondent's Response by 31 May 2019. The same day, the Tribunal
                  granted the leave sought by the Claimant.


            27.   On 31 May 2019, the Claimant filed his Reply to the Respondent's Response
                  ("Reply"}.


            28.   On 4 June 2019, the Tribunal decided, in view of its obligations under Article
                  22{1} of the Rules, that it was not appropriate to determine the Claimant's
                  application until it had reviewed the Claimant's Memorial on Causation due
                  by 24 June 2019 and therefore gave directions to the Claimant specifying
                  which issues were to be addressed in such memorandum.


            29.   On 17 June 2019, the Claimant filed a third expert report on Cook Islands
                  Law prepared by Mr Beniot Upton ("Mr Upton"} and a memorandum
                  prepared by Mr Tom Weston QC ("Mr Weston"}.


            30.   On 24 June 2019, the Claimant filed his Memorial on Causation {"Claimant's
                  Memorial on Causation"}, appending a third witness statement from the
                  Claimant {"Hubbart 3"} and expert reports prepared by
                  Ms Marina Matthews ("Matthews 1"}, Mr Paul Gaston ("Gaston 1") and Mr
                  Nicholas Russell ("Russell 1"}.


            31.   On 28 June 2019, the Respondent wrote to the Tribunal requesting the
                  Tribunal: (i} to dismiss the Claimant's additional evidence; (ii} in the event
                  the Tribunal were to grant leave for the Claimant to adduce the evidence
                  disclosed with the Claimant's Memorial on Causation, to grant an extension
                  of time for Respondent's Memorial on Causation ("Respondent's Memorial
                  on Causation"} by two weeks; and (iii} to give explicit directions regarding
                  the Claimant's reservations to adduce new evidence.


            32.   On 3 July 2019, the Tribunal wrote to the Parties: (i} holding that the
                  additional evidence adduced by the Claimant in the Application would be
                  admitted; (ii} advising that the Tribunal would take into consideration the
                  Respondent's arguments when attributing weight to Ms Matthews' expert
                  evidence; (iii} ordering that the Respondent had two additional weeks to
                  serve its Respondent's Memorial on Causation; (iv} advising that the
                  Tribunal would reserve its discretion on whether it would accept any
                  further evidence from an expert witness; and (v} specifying its inclination to
                  accept any request for limited discovery from the Respondent, if such a
                  request were to be made.




                                                                                             6/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 84 of 130

                                                                       ICC Arbitration - 23261/TO
                                                                        Partial Award on Causation



            33.   On 11 July 2019, the International Court of Arbitration of the ICC extended
                  the time limit for rendering the final award until 31 October 2019 in
                  accordance with Article 31(2) of the ICC Rules.


            34.   On 19 August 2019, the Respondent filed its Respondent's Memorial on
                  Causation appending a second expert report from Mr Peter Sherwin
                  ("Sherwin 2").


            35.   On 9 September 2019, the president of the Tribunal wrote to the Parties
                  acknowledging the arrangement made by the Parties for the hearing that
                  took place on 17 October 2019, and asking them whether a mentor
                  student, Ms Arya Nagwani, could attend the hearing for educational
                  purposes.


            36.   On 10 September 2019, the Claimant wrote to the Tribunal indicating its
                  acceptance to the attendance of Ms Arya Nagwani to the hearing, as well as
                  providing a copy of the rebuttal expert report of Ms Matthews ("Matthews
                  2") for which he noted leave would be sought. The Respondent further
                  confirmed it did not object to Ms Arya Nagwani's attendance.


            37.   The same day, the Tribunal noted that the Claimant had until close of
                  business the following day to file his application to adduce Ms Matthews'
                  rebuttal report and that the Respondent would have until opening of
                  business on 16 September 2019 to respond to this application.


            38.   On 11 September 2019, the Claimant filed its application to adduce
                  responsive evidence of Ms Matthews.


            39.   On 16 September 2019, the Respondent sought leave for a two day
                  extension to file its response to the Claimant's application to adduce the Ms
                  Matthews Rebuttal Report to which the Claimant consented. Accordingly,
                  the Tribunal granted the Respondent two more days to provide any such
                  reply.


            40.   On 18 September 2019, the Respondent wrote to the Tribunal noting its
                  agreement to the Claimant's application for leave to adduce the further
                  report from Ms. Matthews and additionally detailing the procedural
                  timetable to commencement of the hearing and the hearing timetable
                  which had been agreed between the Parties.


            41.   On 10 October 2019, the International Court of Arbitration of the ICC
                  extended the time limit for rendering the final award until 29 November
                  2019 in accordance with Article 31(2) of the ICC Rules.



                                                                                             7/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 85 of 130

                                                                             ICC Arbitration - 23261/TO
                                                                              Partial Award on Causation



               42.     On 11 October 2019, the Parties filed their respective Pre-Hearing Briefs on
                       Causation ("C PHB" and "R PHB").


               43.     On 17 October 2019, the hearing on causation took place at the
                       International Dispute Resolution Centre in London, United Kingdom. The
                       Claimant was represented by Mr lorns and Ms Lee and the Respondent was
                       represented by Messrs Hosking, Frischknecht and Berman in person and Mr
                       Baker, the Solicitor General of the Cook Islands participated by video
                       conference.


               44.     The hearing commenced with the oral testimony of Dr Hubba rt, followed by
                       the oral testimony by video link of Ms Matthews and Mr Sherwin. The
                       hearing concluded with oral closing submissions and reply submissions from
                       Mr lorns on behalf of the Claimant and Mr Hosking on behalf of the
                       Respondent.


               45.     On 14 November 2019, the International Court of Arbitration of the ICC
                       extended the time limit for rendering the final award until 31 January 2020
                       in accordance with Article 31(2) of the ICC Rules.


               46.     On 7 January 2020, the Tribunal declared the proceedings closed with
                       respect to the matters determined therein in accordance with Article 27 of
                       the ICC Rules.


               47.      On 16 January 2020, the International Court of Arbitration of the ICC
                        extended the time limit for rendering the final award until 28 February
                        2020 in accordance with Article 31(2) of the ICC Rules.


          E.         REQUESTS FOR RELIEF


               48.      The Claimant's request for relief is set out in paragraph 44 of the Claimant's
                        Memorial on Causation:


                               a. A declaration that the breach of the Settlement Agreement as
                                  determined in the Partial Award on Liability caused the loss of
                                  the Claimant's chance to register S.M.C.I. in the Cook Islands;

                               b. A determination of the procedure for the next phase;
                                  quantification of the value of that lost chance; and

                                c. An award of costs to date.




                                                                                                   8/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 86 of 130

                                                                             ICC Arbitration - 23261/TO
                                                                               Partial Award on Causation



              49.     The Respondent's request for relief is set out in paragraph 59 of the
                      Respondent's Memorial on Causation:


                               a. Deny Claimant's claims in their entirety and dismiss the same
                                  with prejudice;

                               b. Order Claimant to reimburse Respondent for all arbitration fees
                                  and expenses, including attorney's fees and expenses; and

                               c.   Award any other relief that the Tribunal considers just and
                                    proper.

              50.     The Parties have not addressed the Tribunal with respect to principles of
                      costs or the quantum of costs claimed and accordingly the Tribunal reserves
                      its jurisdiction with respect to costs and interest, if appropriate.


         F.         FACTUAL BACKGROUND


              51.     The dispute between the Parties is set out in detail in the Partial Award on
                      Liability. In brief, having previously established and operated a medical
                      school in the Cook Islands, the St Mary's School of Medicine in the Cook
                      Islands ("SMCI"}, the Claimant had sought to reopen it. As a result of a
                      dispute between the Parties as to the Claimant's right to do this, the Parties
                      entered into the Settlement Agreement. The relevant provision of the
                      Settlement Agreement with respect to issues of causation is as follows:

                          11
                           3. New Application to Operate a Medical School. Upon the filing of
                          the Joint Stipulation of Dismissal pursuant to paragraph 2 of this
                          Settlement Agreement, the Cook Islands Government Parties agree and
                          acknowledge that Hubba rt shall be free to apply to the competent Cook
                          Islands authorities for any and all necessary approvals, licenses,
                          permissions and/or authorizations to operate a medical school under
                          the name of St. Mary's School of Medicine in the Cook Islands. The Cook
                          Islands Government Parties further agree and acknowledge that any
                          events preceding the date of this Settlement Agreement, including
                          without limitation the events at issue in the Action and the fact that
                          Hubbart commenced the Action, shall not constitute grounds to deny
                          any such application; provided, however, that the competent Cook
                          Islands authorities shall retain full discretion and authority to deny or
                          impose appropriate conditions on any such application if and to the
                          extent that it is not in compliance with all applicable provisions of law in
                          effect at the time such application is made. The Cook Islands will inform
                           Hubbart clearly and distinctly of what is needed to obtain approvals in


                                                                                                    9/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 87 of 130

                                                                                    ICC Arbitration - 23261/TO
                                                                                      Partial Award on Causation



                          the event an application is denied and how to cure any deficiencies in
                          order to obtain the required approvals. The Cook Islands Government
                          will not oppose any application for approvals on the basis of the
                          historical relationship between the Plaintiff and the Cook Islands
                          Government and will undertake to ensure that any applications are
                          dealt with expeditiously and without bias, and that such applications
                          will be considered in good faith without imposing any unfair, extreme or
                          unusual Impediments.

                52.   Pursuant to the Settlement Agreement, on 3 February 2014 the Claimant
                      submitted SCMl's completed Application Form for Registration as a Private
                      Tertiary Provider (International) for the provision of nursing and medicine
                      training (the "Initial Application"). 3


                53.   On 9 May 2014 the Respondent wrote to the Claimant enclosing an
                      assessment detailing those criteria in which the Initial Application was
                      either deficient or insufficiently answered (the "Assessment Criteria") and
                      specifying that the missing information was to be provided by 1 September
                      2014. 4


                54.   On 1 September 2014 the Claimant submitted under cover of a number of
                      emails his responses to the Respondent's request for additional information
                      (the "Further lnformation"). 5


                55.   On 17 October 2014 the Minister of Education wrote to the Claimant
                      advising:


                           "(... )

                          I have considered your application and I am not satisfied that your
                          application meets the requirements of section 14{1)(a) and 14(1}(b) of
                          the [Education Act] and accordingly I am giving you notice pursuant to
                          section 14(2) and 14(4) of the [Education Act] that your application is
                          refused.

                           This decision is final and no correspondence will be entered into". 6

                56.   The Claimant alleged that the manner in which the Respondent considered
                      the Initial Application and the Further Information was in breach of its


          3
              B1/4.
          4
              B1/7.
          5
            B2/8 (it should be noted that neither Party was able to produce the emails and there was uncertainty
          as to whether the documents in B8 comprised the totality of the information and documentation
          submitted by the Claimant.
          6
            B2/9.


                                                                                                           10/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 88 of 130

                                                                                ICC Arbitration - 23261/TO
                                                                                 Partial Award on Causation



                        obligations pursuant to clause 3 of the Settlement Agreement and
                        commenced these arbitration proceedings against the Respondent.


                57.     Pursuant to an evidentiary hearing which took place in London between 17
                        - 19 December 2018, on 4 April 2019 the Tribunal issued its Partial Award
                        on Liability, the relevant findings being as follows:


                            "167. Based on the above analysis, the Tribunal summarises its findings
                            below and states:

                             By a majority, the Tribunal finds that the Claimant's claim that the
                             Respondent did not advise him clearly and distinctly of what was
                             needed to obtain approvals to operate SCM/ in breach of its obligation
                             in clause 3 is upheld in the respects identified in paragraph 148 above;

                             All other claims brought by the Claimant are denied.



                             168. As detailed in paragraph 36 above, the Parties agreed that the
                             proceedings would be bifurcated, with the first phase resulting in a
                             Partial Final Award dealing with all issues other than damages (being
                             findings of liability)7 and for damages to be addressed in a second phase
                             leading to a Final Award if liability were determined against the
                             Respondent in the first phase.

                             169. Given our determination (by a majority) that the Respondent is in
                             breach of clause 3 of the Settlement Agreement, we now turn to the
                             next phase of the proceedings. We have found that issues of causation
                             (including the question of curability discussed at paragraphs 135-140
                             above) did not fall to be determined in this first phase of the arbitration
                             and it was accepted by the Respondent that pursuant to the provisions
                             of Procedural Order 1, issues of causation relating to damages did not
                             form a part of the first phase of the arbitration. 8 Further, in considering
                             whether the Respondent is in breach of the Settlement Agreement, we
                             have not made any findings as to curability. We have not yet been
                             addressed as to the applicable legal principles under Cook Islands law in
                             relation to these issues.

                             170. Whilst Procedural Order 1 envisages that there will only be two
                             phases, with the second phase consisting of all issues of causation as
                             well as the quantum of damages, if any, we are mindful of our
                             obligations under ICC Article 22{1} to ensure this arbitration is
                             conducted in an expeditious and cost-effective manner.


          7
              Procedural Order 1, A/2B para 1.
          8
              Tl/142:5-8.

                                                                                                     11/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 89 of 130

                                                                               ICC Arbitration- 23261/TO
                                                                                Partial Award on Causation



                             171. The question of what the Claimant would have done had the
                             Respondent complied with its obligations under clause 3 of the
                             Settlement Agreement is clearly central to the question of whether crny
                             damages flow from the Respondent's breach. As noted by Mr Phillips,
                             the quality of the advice given by the Respondent and what would have
                             happened had the Respondent provided compliant advice are separate
                             questions and we were not provided with the necessary evidence from
                             the experts to determine this second question (the "Causation lssue"). 9
                             However, the Causation Issue appears to us to be a discrete and concise
                             issue which can and, given our obligations to minimise cost, should be
                             determined first as, depending upon our determination, it may render
                             redundant any hearing on quantum. Whilst we accept that, in the event
                             the Claimant succeeds in proving causation, such further bifurcation
                             could give rise to some delay in reaching our final determination on
                             quantum, no specific issues of urgency were raised by either Party and it
                             does not seem to us that it would be a particularly time consuming or
                             costly exercise to obtain the necessary fact or expert evidence in respect
                             of the Causation Issue. Accordingly, we are of the view that the
                             appropriate way to proceed is for there to be a further bifurcated
                             hearing limited to the Causation Issue and not including issues of
                             quantum {the "Causation Issue Hearing"). At this Causation Issue
                             Hearing we will first determine the legal principles applicable to the
                             question of causation under Cook Islands law. We will then apply those
                             principles to determine whether and, if so to what extent, the breaches
                             of clause 3 found in paragraph OJ above caused the Claimant not to be
                             able to open (or reopen) SCMI in the Cook Islands.

                              172. The Parties have leave to apply to adduce further evidence offact
                              or law should they wish to do so; however, we note our understanding
                              that most of the evidence on causation is already before us and we
                              therefore anticipate that the Causation Issue Hearing will be relatively
                              short."


         G.           THE PARTIES' CASES


                58.        It is common ground that to succeed in his claim, Dr Hubbart must satisfy
                           the following five separate and cumulative requirements:


                              •   that he would have sought accreditation in New Zealand
                                  ("Requirement 1");




          9
              T4/4:7-12.

                                                                                                    12/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 90 of 130

                                                                           ICC Arbitration - 23261/TO
                                                                            Partial Award on Causation



                       •   that he would have submitted an application capable of being
                           approved by the New Zealand Authorities {"Requirement 2");


                       •   that the New Zealand Authorities would have accredited St Mary's
                           programmes {"Requirement 3");


                       •   that the Claimant would have reapplied to register SMCI in the Cook
                           Islands {"Requirement 4"); and


                       •   that the Claimant's application to the Cook Islands would have been
                           successful {"Requirement S"). 10


         Claimant's Case

              59.   The Claimant says that the Tribunal's task is "to assess the evidence as a
                    whole in order to determine whether or not Dr Hubba rt has established, on
                    the balance of probabilities, that he would have put himself in a position to
                    re-establish [SMC/] and, if so, whether his chance of doing so was more than
                    speculative." 11 Central to this issue is whether Dr Hubbart "could or would
                    have obtained external accreditation." Dr Hubba rt says that he knew he
                    had to obtain such external accreditation and further knew that he could
                    not obtain this without first registering his school somewhere but believed
                    he was entitled to obtain all necessary approvals from the Respondent. He
                    now accepts this belief was incorrect, but he says he was entitled to be
                    disabused of this incorrect belief by the Respondent. Dr Hubba rt therefore
                    says his oral testimony in the Liability Hearing is of limited benefit as it was
                    predicated on his wrongful belief as to the legal rights he thought the
                    settlement agreement gave him. Dr Hubba rt says that had the Respo ndent
                    properly complied with its contractual obligations, he would have sought
                    advice from his lawyers "in a different set of circumstances entirely." 12


              60.   If the correct position had been explained to him, Dr Hubba rt says he woul d
                    have sought legal advice which advice, he says, he would have followed. 13
                    He would have instructed Mr Gaston who would have advised him to seek
                    advice from Mr Russell of the law firm Chen Palmer Partners. 14 Mr Russe ll's
                    evidence is that he would have ensured Dr Hubbart understood that the
                    Claimant was entitled to require him to obtain external accreditation before
                    reapplying to the Cook Islands for registration. Mr Russell further testifi es



         10
            Upton 3 and Weston memorandum.
         11
            C PHB para 1.
         12 C PHB para 10.
         13
            Hubbart 3, para 10.
         14
            Hubbart 3, para 12.


                                                                                                13/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 91 of 130

                                                                               ICC Arbitration - 23261/TO
                                                                                Partial Award on Causation



                        that he would have referred the Claimant to Ms Matthews, an education
                        law specialist in the same law firm. 15


                61.     Ms Matthews says she would have advised Dr Hubbart to submit his
                        application to New Zealand and would then have assisted Dr Hubbart in the
                        process, thus ensuring the success of his application. In her testimony she
                        says that " ... I consider that I would have provided the same advice to Dr
                        Hubba rt had he been afforded the same opportunity to seek registration of
                        a PTE in New Zealand. The precise nature of that advice would have
                        depended on the circumstances; however, it would have included the need
                        to prepare a completely new application that conformed to NZQA's
                        requirements. I would certainly have advised against the submission of the
                        Cook Islands application for the purposes of registering a PTE in New
                        Zealand..... it is my opinion that, consistent with my Expert Report, Dr
                        Hubbart would likely have succeeded had he followed my advice and
                        submitted an application that complied with NZQA's requirements." 16

                62.     Dr Hubba rt says he would have followed the legal advice given to him and
                        thus the question for the Tribunal is "would [Dr Hubba rt] have accepted the
                        advice to first attain external accreditation in another jurisdiction before re-
                        applying for registration in the Cook Islands. Could he have done what he
                        needed to do?'' 17

                63.     Dr Hubbart says Mr Sherwin's testimony is "clearly and fundamentally
                        flawed" being wrongly premised upon Dr Hubba rt re-submitting his
                        application unchanged and failing to make further resources available. Dr
                        Hubbart says he would have submitted a new application, pursuant to Ms
                        Mathews' advice. With respect to the question of necessary funding, Dr
                        Hubbart says he had access to seed capital (as stated in the evidence
                        supporting his application to register in the Cook Islands) and, if this was
                        insufficient, he had a number of funding options which he had a substantial
                        chance of obtaining. Whilst he is unable at this point to state precisely the
                        sums necessary to establish SMCI, Dr Hubbart says "I also had the option of
                         seeking other investors, and was actively pursuing this in case it was
                         needed. I could have realised more assets and dedicated more funds of my
                         own, if need be. If I needed funding in addition to my own resources to get
                         up and running, I would have found it. As it was, my personal wealth in US
                         Dollars gave me significant purchasing power against the NZ Dollar, which is
                         used in the Cook Islands as well as New Zealand. I easily had access to well




          15
               Russell 1, para 16.
          16
               Matthews 2,paras 34-37.
          17
               C PHB para 17.


                                                                                                    14/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 92 of 130

                                                                               ICC Arbitration - 23261/TO
                                                                                Partial Award on Causation


                        over one million New Zealand dollars, and could have raised more if it was
                        needed." 18

                64.     Ms Matthews' testimony is that " ... Had Dr Hubbart had the opportunity to
                        seek advice on establishing a PTE in New Zealand, there is no indication that
                        he would have been unable to secure more funding. It follows that Mr
                        Sherwin's opinion that the 'Claimant's financial resources are woefully
                        inadequate' proceeds from the misapprehension that the Cook Islands
                        application represented the greatest extent of the Claimant's financial
                        resources. Accordingly, it is entirely possible and realistic that, had the
                        Claimant been provided with the opportunity to register a PTE in New
                        Zealand, he would have taken the opportunity to reassess his financial
                        commitment according to circumstances as he found them to be. Certainly I
                        would have advised Dr Hubbart to ensure that he had the financial
                        resources necessary to establish and maintain a PTE in New Zealand." 19

                65.     With respect to the criticism made by Mr Sherwin that the proposed PTE
                        would be too small to achieve registration, Ms Matthews says that "the
                        advice given to Dr Hubba rt would have been that the proposed roll of the
                        PTE be large enough to achieve its purpose and that the initial finding
                        reflect this. There is no requirement that a PTE emerge in its final form to
                        achieve registration: there is no reason why a PTE cannot expand further at
                        a later stage. My advice to Dr Hubbart would have been to pace any
                        envisaged expansion ..... My advice would have been to ensure that the
                        initial set up was sufficient to satisfy the stakeholder communities and other
                                                    °
                        regulatory requirements." 2 Further, she says that Mr Sherwin is wrong to
                        compare state owned universities with private tertiary education and just
                        because no one is currently establishing a private medical school in New
                        Zealand doesn't mean it cannot be done. Indeed, Dr Hubbart contends that
                        Mr Sherwin implicitly accepts that Dr Hubba rt could do what Ms Matthews
                        would have advised.


                66.      Dr Hubbart further says it is clear from paragraph 9 of Mr Owen Lewis'
                         second witness statement (filed in the Liability Hearing} that a medical and
                         nursing school offering externally accredited qualifications in the Cook
                         Islands would have met a need in the Cook Islands. In this regard, Ms
                         Matthews says that there would have been a community or stakeholder
                         need as a "PTE that trains medical professionals is clearly required- a
                         matter that sits apart from the fact that, at present, all providers of medical
                         and nursing training in New Zealand are public institutions and the
                         Claimant's plans to have Saint Mary's primarily based in the Cook Islands.
                         The requirements for registration as a PTE are that the institution meets an

          18   Hubbart 3, paras 18-19.
          19   Matthews 2, paras 25-26.
          20
               Matthews 2, paras 31-32.

                                                                                                    15/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 93 of 130

                                                                                    ICC Arbitration - 23261/TO
                                                                                     Partial Award on Causation



                      identified need. If it does, the fact that it also delivers courses offshore is
                      irrelevant. In this instance, it is worth noting that there is a clear need for
                      more Doctors and nurses in rural New Zealand, especially in rural
                      practice." 21

               67.    Dr Hubbart then says that if he could not have achieved accreditation in
                      New Zealand, he would have pursued "one of the other options he has
                      identified" 22 namely he would have worked with Ms Milica Popovic 23 to
                      obtain accreditation elsewhere, for example in the Netherlands Antilles
                      (Aruba, Sint Maarten), St. Kitts and Nevis, Dominica, Barbados, Cayman
                      Islands or St. Vincent & the Grenadines. This, Dr Hubbart says, would have
                      enabled him to attain globally recognised accreditation in order to re-apply
                      for registration in the Cook Islands. 24


               68.    Whilst he accepts that his case is not perfect, Dr Hubbart says that "no
                      hypothetical scenario can be. It is impossible to recreate a historical theory
                      with perfection." 25 Dr Hubbart concludes however that he "was willin9 to
                      do whatever [he] had to do to get S.M.C.I up and running. The fact that [he]
                      first issued litigation proceedings against the Cook Islands in Washington
                      DC, USA, entered into the Settlement Agreement, and then issued these
                      arbitration proceedings surely shows both the strength of [his] convictions
                      and [his] ability to follow legal advice." 26

               69.    Dr Hubba rt then notes that it is common ground between the experts on
                      Cook Island law that he "must establish on the balance of probabilities that
                      he would have put himself in a position to enjoy the benefit of his chance", 27
                      by making the necessary arrangements to apply for external accreditation
                      (including finding additional funding if we determine that such was
                      required) and to the subsequent application for registration in the Cook
                      islands. Having satisfied us on these grounds, Dr Hubbart must establish
                      that he had a real or substantial chance (as opposed to a speculative
                      chance) of being granted external accreditation, obtaining funding, and
                      successfully obtaining registration from the Respondent. 28


               70.     In conclusion, Dr Hubbart says that he would have: (i) taken advice from Mr
                       Gaston; (ii) taken advice from Mr Russell; (iii) worked with Ms Matthews to
                       attain accreditation in New Zealand, or alternatively with another expert

          21
             Matthews 2, para 33.
          22 Hubbart 3, para 9.
          23
             Ms Popovic provided expert testimony on behalf of the Claimant with respect to Quality Assurance in
          Tertiary Education in the Partial Hearing on Liability.
          24
             Hubbart 3, para 9.
          25
             C PHB, para 37.
          26
             Hubbart 3, para 22.
          27
             Allied Maples Group Limited v Simmons & Simmons ("Allied Maples") [1995) 4 All ER 907
          28
             Allied Maples, para 919 band d.


                                                                                                          16/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 94 of 130

                                                                                        ICC Arbitration- 23261/TO
                                                                                         Partial Award on Causation



                           such as Ms Popovic to attain accreditation elsewhere; (iv) returned to apply
                           to the Cook Islands with external accreditation, which application would
                           have been substantially different and which would have met a need; and (v)
                           had he obtained external accreditation, he says his chance of re-
                           establishing SMCI would have been "very high". 29 To suggest that Dr
                           Hubba rt would not have put himself in the position to obtain accreditation
                           or to suggest his chances of re-establishing SMCI is wrong and ignores his
                           "dogged determination" to re-establish SMCI as demonstrated by: (i) his
                           attempts to negotiate with the Respondent; (ii) his commencing
                           proceedings against the Respondent in Washington; (iii) entering into the
                           Settlement Agreement; and (iv) seeking legal advice from Mr Gaston and
                           Mr Russell. 30


       71.         The Respondent's failure to explain to Dr Hubbart how to cure the deficiencies in
                   his application therefore led to the loss of his chance to succeed in his endeavour
                   of opening SMCI leading to loss on his part.


             Respondent's Case

                   72.      The Respondent first refers to the Partial Award on Liability and notes that
                            the only question for the Tribunal to decide in this hearing on causation is
                            "whether and, if so to what extent, the breaches of clause 3 ... caused the
                            Claimant not to be able to open (or reopen) {SMCl]." 31 The Respondent says
                            that Dr Hubba rt has "utterly failed to carry his burden to prove that
                            Respondent's breach of duty to 'clearly and distinctly' inform him of the
                            importance of external accreditation caused him to lose the chance to
                            register [SMCl]." 32

                   73.      The Respondent then turns to the five separate and cumulative
                            requirements that the Claimant must satisfy.


                   Requirement 1:

                   74.      Firstly, to prove that his own actions would have been such as to place
                            himself in a position to obtain external accreditation, Dr Hubbart must
                            prove that it is more likely than not that, had he been more explicitly
                            informed of the external accreditation requirement, he would have sought
                            to register his medical school and obtain external accreditation in New
                            Zealand. In this regard, the Respondent notes that in his earlier testimony
                            in the liability phase of this arbitration, Dr Hubba rt had taken a


             29
                  C PHB paras 41-42.
             3
              °C PHB paras 33-36.
             31   Respondent's Outline for Closing Submissions on Causation, para Bl.
             32
                  R PHB para 1.


                                                                                                             17/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 95 of 130

                                                                          ICC Arbitration - 23261/TO
                                                                           Partial Award on Causation



                      diametrically opposite view "emphatically and categorically reject[ing] any
                      suggestion that he should have, or could have, sought external accreditation
                      in New Zealand (or anywhere else) before opening [SMC!] in the Cook
                      Islands." Indeed, the Respondent notes that whilst Dr Hubba rt had been
                      aware ever since his first application had been rejected that the
                      Respondent required evidence of external accreditation, "the Claimant has
                      failed to explain why an additional statement from the Respondent
                      reiterating the external accreditation requirement (of which Claimant was
                      already aware) suddenly would have prompted Claimant to seek and follow
                      additional advice from Mr Russell." Indeed, it was not until receipt of the
                      Partial Award on Liability that the Claimant sought advice as to whether the
                      Respondent's actions were lawful. 33


               75.    The Respondent refers to Dr Hubbart's evidence in the Liability Hearing
                      when he described the idea of operating institutions in two different
                      jurisdictions as "insanity" as it would defeat the purpose of opening a
                      school in the Cook lslands. 34 The Respondent contrasts this with Dr
                      Hubbart's evidence in the Causation Hearing that he would have been
                      "excited" at the prospect of establishing New Zealand's first-ever private
                      medical and nursing school and contends that Dr Hubbart's latest position
                      is "patently disingenuous" .35 Given Dr Hubbart knew ever since he
                      submitted his Cook Islands application that proof of external accreditation
                      was required and yet took no steps to obtain this or even to obtain legal
                      advice as to whether such a requirement was lawful, any suggestion from
                       Dr Hubbart that he would have acted differently had he been informed by
                      the Respondent of what he already knew is "illogical and lacks credibility."
                       Further given Dr Hubbart's repeated prior representations that he would
                       not have attempted to seek external accreditation, his contention in the
                       Causation Hearing that he would have done so is "absurd on its face." As a
                       self-described business man, 36 Dr Hubbart's purpose in opening SMC! in the
                       Cook islands must have been to make a profit. To risk his life savings by
                       opening the first-ever private medical school in New Zealand in order to
                       develop a flagship Cook Islands campus is, the Respondent says, "simply
                       incredible". 37

               76.     Accordingly, the Respondent submits that Dr Hubbart has not proved that it
                       is more likely than not that, had he been more explicitly informed of the
                       external accreditation requirement, he would have sought to register his
                       medical school and obtain external accreditation in New Zealand.



          33
             R PHB paras 6-12.
          34
             Liability Hearing T2/90:18-91:23 and T2/176:8-178:3.
          35
             R PHB paras 8-9.
          36
             C Memorial on Causation, para 341.
          37
             R PHB para 14.


                                                                                               18/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 96 of 130

                                                                              ICC Arbitration - 23261/TO
                                                                               Partial Award on Causation



                Requirement 2

                77.     Secondly, Dr Hubbart must prove that it is more likely than not that he
                        would have submitted applications for accreditation to the NZQA and
                        Medical and Nursing Councils that were worthy of approval. However the
                        Respondent notes that Dr Hubba rt has not identified any of the proposed
                        content of his hypothetical application and has adduced "no competent
                        evidence to show that he could have satisfied the applicable requirements
                        for the registration and accreditation of private tertiary institutions in New
                        Zealand generally (and for medical and nursing schools more specifically).
                        Indeed Claimant fails even to identify the requirements he would have had
                        to satisfy to open a medical and nursing school in New Zealand (let alone,
                        explain how he could have satisfied these unidentified requirements)." This
                         is particularly so when there are no privately-operated medical schools in
                         New Zealand from which to draw guidance. In the absence of such
                         evidence, the Respondent says that we are only left with the failed
                         application for SMCI to the Respondent, but this is of no assistance in
                         circumstances where Ms Matthews has testified that Dr Hubbart would
                         have needed to prepare a completely new application which conformed to
                         the NZQA's requirements as she would have advised against submitting the
                         rejected Cook Islands application. However, we have no guidance from Ms
                         Matthews as to how the new application would have had to differ from the
                         Cook Islands application. Ms Matthews has not identified any specific
                         advice she would have given the Claimant, noting it would be an "entirely
                         theoretical exercise due to the lack of instructions and supporting
                         application material from Dr Hubbart." 38 Thus Ms Matthews' opinion is
                         premised not on any tangible substantive evidence from the Claimant as to
                         the intended content of his application to New Zealand but instead on Ms
                         Matthews' previous success registering PTE programs in New Zealand,
                         notwithstanding her acceptance that neither she nor anyone else has
                         successfully assisted a PTE in accrediting a medical programme in New
                         Zealand. In this regard, the Respondent refers to the testimony of Mr
                         Sherwin as to the overwhelming unlikelihood of the Claimant producing a
                         successful application, even with competent assistance. 39


                78.      The Respondent notes that Dr Hubba rt has not adduced any evidence to
                         support either his contention that the New Zealand authorities would have
                         entertained an application for a "very small" school or that he could have
                         adequately funded such a school. 40 With respect to the size of such a
                         school, the only support is Ms Matthews' testimony that she is unaware of
                         "any minimum number of students a PTE [in New Zealand] is required to


          38
               Matthews 2, paras 12-13.
          39
               R PHB para 15.
          40
               Hubbart 3, para 18; R PHB para 19.


                                                                                                   19/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 97 of 130

                                                                           ICC Arbitration - 23261/TO
                                                                            Partial Award on Causation


                     have within the first year." 41 In response to this, however Mr Sherwin notes
                     that as the New Zealand Qualifications Act provides standards against
                     which to assess all PTE programmes, "[i]t would be inappropriate to specify
                     a single, minimum number of students across all programmes." 42 Mr
                     Sherwin notes that Dr Hubbart does not specify the number of students he
                     intends to enroll but given firstly that Dr Hubbart's intention in the Cook
                     Islands was to enrol 30-50 students in each of the undergraduate and
                     graduate degree programmes and secondly Dr Hubbart's reference to
                     setting up a "very small school" in New Zealand, 43 Mr Sherwin estimates
                     that Dr Hubbart can only have been anticipating enrolling in the region of
                     "some small fraction" of the number of students to be enrolled in the Cook
                     Islands. In Mr Sherwin's opinion, "any medical or nursing school of that size
                     would lack the capacity to be taken seriously by the NZQA." 44 The
                     Respondent notes that in her response Ms Matthews did not make any
                     comment as to the necessary number of students, merely noting that she
                     would have advised Dr Hubbart to ensure the proposed roll be large
                     enough to achieve its purpose.


              79.    Mr Sherwin further says that one million New Zealand Dollars "would be
                     seriously insufficient to fund either a medical or nursing programme, let
                     alone both." 45 The Respondent notes that no evidence was adduced by Dr
                     Hubbart as to the likely quantum of funding required, Ms Matthews
                     testimony being again limited to her statement that she "would have
                     advised Dr Hubbart to ensure that he had the financial resources necessary
                     [to] establish and maintain a PTE in New Zealand".

              80.    The Respondent says that Dr Hubbart's lack of resources would have
                     doomed any hypothetical application to open his school in New Zealand.
                     Mr Sherwin concludes that it is "highly improbable" that Dr Hubbart could
                     have cured the deficiencies inherent in his Cook Islands application in
                     respect of at least three separate NZQA criteria as his "financial resources
                     are woefully inadequate to : (i) create a satisfactory business plan to deliver
                     an educational programme in the highly regulated medical and nursing
                     professions; (ii) secure the staff, equipment and premises necessary to run a
                     medical or nursing school; and (iii) demonstrate acceptable financial
                     management practices and performance." Further, Mr Sherwin concludes
                     it is "improbable" that Dr Hubbart could have satisfied two further criteria,
                      namely: (i) the creation of quality management system policies and
                      procedures that honestly reflected the complex operational requirement of
                      a medical school; and (ii) becoming a signatory to the Code of Practice for


         41
            Matthews 1, para 23.
         42
            Sherwin 2, para 27.
         43
            Hubbart 3, para 16.
         44
            Sherwin 2, para 26.
         45
            Sherwin 2, para 29.


                                                                                                :20/30
  Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 98 of 130

                                                                             ICC Arbitration - 23261/TO
                                                                              Partial Award on Causation


                       the Pastoral Code of International Students which requires an approved
                       programme of study.


                81.    Mr Sherwin says that it is "extremely unlikely'' that Dr Hubbart's plan to use
                       a New Zealand medical school outpost in service of a flagship campus in
                       another country would ever satisfy a need in New Zealand. In this regard,
                       Mr Sherwin concludes that the NZQA would find that this" arrangement
                       poses an unacceptably high risk while failing to meet community or
                       stakeholder needs." 46

                82.    The Respondent notes that Ms Matthews did not address this in substance,
                       merely noting that she would again have advised Dr Hubbart to ensure his
                       new application met NZQA standards and declining to identify the
                       substance of any new application on the basis that "[i]t is not useful to
                       speculate on the precise steps I would have advised the Claimant to take as
                       that advice would have depended on the exact facts at the time the
                       Claimant would have approached me for advice." 47

                83.    The Respondent finally notes that Ms Matthews merely referred to the
                       requirement to obtain approval from the Medical and Nursing Councils
                       without addressing substantively how she would have advised Dr Hubbart
                       to obtain such approval. In this regard, the Respondent refers to Mr
                       Sherwin's testimony (which it notes was uncontested}, that to attain
                       accreditation, Dr Hubbart would have had "to obtain the written agreement
                        of at least one medical facility in New Zealand with the capacity and scope
                        to provide clinical placements." 48 The Respondent notes that there is no
                        evidence adduced by Dr Hubbart as to how this requirement would have
                        been met.


                84.     Given it is common ground that the Cook Islands application would not
                        have sufficed and in the absence of any evidence as to what Dr Hubbart's
                        application to the NZQA would have consisted of, the Respondent contends
                        that there was no real or substantial chance that the New Zealand
                        authorities would have registered Dr Hubbart's medical school and
                        accredited its programmes. The Respondent therefore submits that Dr
                        Hubbart has not proven that it is more likely than not that he would have
                        submitted applications for accreditation to the NZQA and Medical and
                        Nursing Councils that were worthy of approval.


                Requirement 3



           46 Sherwin 2, paras 23-24.
           47
              Matthews 2, para 15.
           48
              Sherwin 2, para 39.

                                                                                                  21/30




----------------------------------
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 99 of 130

                                                                              ICC Arbitration - 23261/TO
                                                                               Partial Award on Causation



               85.     Thirdly, Dr Hubba rt must prove that there was a real or substantial chance
                       that the New Zealand authorities would have registered his medical school
                       and accredited its programmes. In circumstances where Dr Hubbart has
                       failed to show that any hypothetical application he may have submitted to
                       the New Zealand authorities was capable of being approved, the
                       Respondent contends that Dr Hubbart has not shown that he stood a "real
                       or substantial" chance of having any such application actually approved by
                       either the NZQA or the Medical and Nursing Councils. The Respondent thus
                       asserts that Dr Hubbart's case rests on his existing application to the Cook
                       Islands which both experts agree had no prospect of being approved.


               86.      Accordingly, Dr Hubbart has failed to prove that there was a realistic chance
                        that the New Zealand authorities would have accredited the St Mary's
                        programmes.


               Requirement 4


               Requirement 5


               87.      Fourthly, Dr Hubbart must prove that it is more likely than not that, after
                        obtaining accreditation in New Zealand, he would have taken all reasonable
                        steps to register SMCI in the Cook Islands and demonstrated that he
                        satisfied a need in the Cook Islands and fifthly, that there was a real or
                        substantial chance that the Cook Islands would have granted him the
                        registration.


               88.      The Respondent first notes that Dr Hubbart has not demonstrated that he
                        would have obtained approval for offshore delivery of services from New
                        Zealand. Mr Sherwin has testified that he is not aware of any similar
                        arrangement and his conclusion that it is "highly improbable" that this
                        proposal "would have reached the point of even being considered by the
                        NZQAfor offshore delivery'' 49 was not disputed by Ms Matthews.


               89.      The Respondent next notes the inconsistency in Dr Hubbart's evidence,
                        referring to his earlier testimony that it would be "insanity'' to operate two
                        St Mary's campuses in two separate jurisdictions and contends that his
                        subsequent testimony that in fact he would have opened a second campus
                                                              °
                        in the Cook Islands is "not credible". 5 Finally, the Respondent notes Dr
                        Hubbart's consistent failure to identify any need that his proposed medical
                        programme would have served in the Cook Islands.




         49
              Sherwin 2, para 36.
         so R PHB para 31.


                                                                                                   22/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 100 of
                                     130
                                                                           ICC Arbitration - 23261/TO
                                                                            Partial Award on Causation



            90.       Accordingly, the Respondent says that Dr Hubba rt has failed to satisfy the
                      fourth and fifth requirements to establish causation such that his claim
                      must fail.


       H.          THE TRIBUNAL'S ANALYSIS


             91.      It is common ground that whilst there is no Cook Islands case law as to the
                      appropriate legal standard for causation and loss of a chance, a Cook
                      Islands court would approach this question based on New Zealand and
                      English and Welsh precedent, particularly as these approaches are the same
                      and there is no particular local policy or other reason not to follow them. A
                      Cook Islands court would therefore follow the approach laid done in Allied
                      Maples as subsequently adopted by the New Zealand Court of Appeal in
                      Benton v Miller & Poulgrain. 51 Following these cases, the correct approach
                      under Cook Islands law is firstly to determine whether, on the balance of
                      probability, Dr Hubba rt would have taken the necessary steps required to
                      obtain the external accreditation for SMCI. If Dr Hubbart is able to prove
                      this, there is no discount if the balance is only just tipped in his favour.
                      Secondly, Dr Hubbart must prove that he had a real or substantial rather
                      than a speculative chance of gaining this foreign accreditation. This by
                      necessity entails showing that any application submitted by him would have
                      been capable of being approved by the New Zealand authorities. Thirdly,
                      Dr Hubba rt must show on a balance of probabilities that he would have
                      taken all reasonable steps to demonstrate that SMCI satisfied a need in the
                      Cook Islands and finally Dr Hubbart must show that he had a real or
                      substantial chance rather than a speculative one of his application being
                       approved by the Cook Islands authorities. It has been accepted by the
                       Parties that in accordance with Allied Maples the Tribunal will need to apply
                       different tests to different issues and indeed that some of the issues may
                       break into sub-issues which themselves may require different approaches. 52


             92.      The following steps therefore need to be determined:


                      (i)     Requirement 1- had Dr Hubbart been properly advised about the
                              need for external accreditation by the Respondent at the time of
                              rejection of his application in accordance with the Settlement
                              Agreement, would he have decided to apply to set up a
                              medical/nursing facility in New Zealand in order to obtain the
                              necessary stepping-stone approval;




       51
            [2005] 1 NZLR 66.
       52
            Upton 3 and Weston Memorandum.


                                                                                                2:3/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 101 of
                                     130
                                                                      ICC Arbitration - 23261/TO
                                                                       Partial Award on CaJsation



                 (ii)    Requirement 2 - whether Dr Hubbard would have been able to
                         mount the necessary applications such that they were capable of
                         acceptance by the NZQA and the two relevant professional bodies;


                 (iii)   Requirement 3 - whether the NZQA and the two relevant
                         professional bodies would have given the necessary approvals;


                 (iv)    Requirement 4 - whether Dr Hubbart would then have proceeded to
                         make his applications in the Cook Islands on behalf of an institution
                         which now had the benefit of external accreditation; and


                 (v)     Requirement 5 - whether the relevant Cook Islands authorities
                         would have given the relevant permissions and allowed the
                         establishment of the Cook Islands nursing and medical schools to
                         proceed (thereby enabling him to earn the profits which are the
                         damages claimed in this case).


          93.    In the event this Partial Award will be limited to considering Requirements
                 1 and 2 as analysed above. This is because we do not consider that Dr
                 Hubbart has made out his case in respect of either of those steps to the
                 relevant standard or indeed at all. The evidence before us was, in our
                 considered view, to the contrary. Failure to establish either one of them is
                 of course fatal to the claim, as is accepted by both Parties.


            I.     Requirement 1


          94.    It is not disputed that Dr Hubbart consulted lawyers after receiving the
                 letter of rejection. Dr Hubbart was in particular advised by Mr Russell of
                 Chen Palmer Partners who wrote to the Cook Islands on his behalf raising a
                 number of issues that ultimately came before us for decision, including an
                 alleged failure to give clear and distinct advice and the apparent failure to
                 consult Dr Hubbard before answering enquiries from third parties (see our
                 Partial Award on Liability).


          95.    Dr Hubbart's core causation case here asserts that had the Respondent
                 complied with the Settlement Agreement and given clear and distinct
                 advice about the need to seek external accreditation, Mr Russell would
                 have confirmed that statement from the Respondent as legally correct and
                 Dr Hubbart in turn would have complied with Mr Russell's ensuing
                 recommendation to engage Ms Matthews who would have advised him to
                 seek accreditation in New Zealand. Dr Hubbart would have followed this
                 advice and would further have retained Ms Matthews to assist him in
                 making the application to obtain external accreditation in New Zealand.




                                                                                           24V3o
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 102 of
                                     130
                                                                             ICC Arbitration - 23261/TO
                                                                              Partial Award on Causation



             96.     The critical question relates to the hypothetical decision that Dr Hubba rt
                     would have taken, a matter we have to assess on the balance of
                     probabilities pursuant to Allied Maples. We do not find that it is established
                     on a balance of probabilities that he would have taken the decision to apply
                     in New Zealand for the following reasons:


                      (i)      Dr Hubbart records in his first witness statement that even when he
                               saw the reference to external accreditation in the Cook Islands
                               application form, he regarded the requirement as illegitimate. From
                               the beginning of these arbitration proceedings (when he served the
                               Request for Arbitration on the Respondent), Dr Hubbart's primary
                               case was that the imposition of this requirement for external
                               accreditation was of itself a breach both of the Settlement Agreement
                               and of Cook Islands law. 53 Given the content of the Request for
                               Arbitration, the only conclusion that can be drawn is that, by the
                               time it was served on the Respondent, Dr Hubbart must have
                               received Cook Islands law advice from somewhere that this
                               requirement was unlawful. However forceful Mr Russell's advice
                               might have been to the contrary, we find it more than hard to accept
                               that Dr Hubbart would have meekly submitted to Mr Russell's
                               recommendation to seek external accreditation at any relevant stage
                               and it is more likely that he would not have done so.
                      (ii)     Dr Hubbart's case at this Causation Hearing was that he did not
                               realise that he had to apply for external accreditation (and so took no
                               steps as to the same) until after he received the Partial A ward on
                               Liability. We do not find this to be plausible. Firstly, this is
                               contrary to Dr Hubbart's evidence at the Liability Hearing that he
                               realised that the need for some accreditation was the first ground for
                               the Respondent's refusal of his application. Secondly, Dr Hubart
                               nonetheless took no steps as regards applying for external
                               registration and even now, has done no more than obtain basic and
                               limited advice as to the need, means and criteria for doing so.
                               Thirdly, Dr Hubbart claims that to proceed further would be
                               "speculative" and disproportionately expensive, instead taking the
                               decision to focus his time and resources on his proceedings against
                               the Respondent in which he claims US$20 million.
                       (iii)   It is impossible to ignore the strength of Dr Hubbart's reaction when
                               cross-examined at the Liability Hearing to the suggestion that he
                               could or should have sought accreditation elsewhere. He variously
                               described such a course of action as "insanity" and "impossible". 54
                       (iv)    The two breaches which were ultimately held to be established in our
                               Partial Award on Liability were significantly outnumbered by a
                               number of other complaints which were pursued further in the early
                               correspondence and ultimately in the proceedings before us. Dr

       53
            Request for Arbitration.
       54
            T2/90:18-91:23; T2/176:8-178:3.

                                                                                                  2S/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 103 of
                                     130
                                                                                ICC Arbitration - 23261/TO
                                                                                 Partial Award on Causation


                                  Hubbart felt at least equally strongly about those. This also makes it
                                  less likely in our view that he would have applied his energies and
                                  his resources to New Zealand accreditation rather than to the
                                  continued pursuit of his claims and ultimately the arbitration.

             97.     Given the above, we find that it is impossible to avoid the conclusion that
                     Dr Hubbart's evidence now as to what he would have done but for the
                     breaches of contract is inspired by the need to find a case on causation that
                     fits the breach.


               II.     Requirement 2


             98.      Dr Hubbart's case here again relies upon his interaction with the New
                      Zealand legal profession. He says that Mr Russell would have referred him
                      to a lawyer such as Ms. Matthews and with the benefit of that lawyer's
                      guidance and advice he would have been able to present a viable
                      application to the New Zealand authorities. Ms. Matthews gave evidence
                      before us by video link.


             99.      Taking into account all the evidence before us, we think that it is extremely
                      unlikely that such an application was capable of being mounted by Dr
                      Hubbart for the following reasons:


                      (i)         While we would not have expected Dr Hubbart to put before us a
                                  fully detailed application, we have been asked to allow this claim in
                                  circumstances in which the proposal remains wholly vague as to, for
                                  example, scope, costing, and resources;
                       (ii)       Ms. Matthews was effectively confined to stating that, provided Dr
                                  Hubbart followed her advice and complied with the NZQA
                                  requirements, then his application would be acceptable. This
                                  evidence is wholly colourless;
                       (iii)      Dr Hubbart gives evidence in his most recent statement55 that having
                                  come to accept since our award that external accreditation was a
                                  legitimate requirement, he would now be launching an application in
                                  New Zealand except that the cost of the arbitration has left him with
                                  inadequate resources. This evidence is almost impossible to evaluate
                                  given that Dr Hubbart has been vague and inconsistent as to both the
                                  likely budget for this scheme and as to the sources of finance that
                                  might have been available to him;
                       (iv)       Dr Hubbart and Ms Matthews have not provided compelling, or
                                  indeed any, answers to the deficiencies identified by Mr Sherwin
                                  with respect to Dr Hubbart's proposed application to New Zealand
                                  for accreditation for his medical and nursing programme. Indeed as

       55
            Hubbart 3, para 23.

                                                                                                     26/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 104 of
                                     130
                                                                                  ICC Arbitration - 23261/TO
                                                                                   Partial Award on Causation


                            was clear from Ms Matthews' testimony, no detailed consideration
                            has to date been given by Dr Hubbart as to the substance of any
                            application to the New Zealand authorities, Ms Matthews' testimony
                            being limited to the statement that: "The precise nature of that
                            advice would have depended on the circumstances; however, it
                            would have included the need to prepare a completely new
                            application that conformed to NZQA 's requirements. I would
                            certainly have advised against the submission of the Cook Islands
                            application for the purposes of registering a PTE in New
                            Zealand ..... it is my opinion that, consistent with my Expert Report,
                            Dr Hubbart would likely have succeeded had he followed my advice
                            and submitted an application that complied with NZQA 's
                            requirements. " The suggestion that Dr Hubbart could start a small
                            school as a "pathfinder" seems implausible. We find Mr Sherwin's
                            evidence that the New Zealand authorities would be unimpressed by
                            a school established principally as a stalking horse for a subsequent
                            Cook Islands foundation to be wholly convincing. We were
                            reminded that this would be the first private medical training facility
                            established in New Zealand ever and indeed the first new medical
                            school of any kind for many decades. We also accept Mr Sherwin's
                            evidence that the New Zealand authorities would be unlikely to be
                            impressed with an application for a small number of students.
                    (v)      The only concrete indication of the likely quality of the application
                             which Dr Hubbart would have been prepared to submit is the
                             application he made in the Cook Islands which we examined in
                             detail at the first hearing. Tellingly Ms Matthews was absolutely
                             clear that he should not resubmit that application as it would have no
                             prospect of success.
                             (vi) Although it has not been a decisive factor in our reasoning we do
                             take into account the application for a new medical school at
                             Waikato which we have seen. The document is 44 pages long56 ,
                             detailed and highly impressive. It is able to point out for example
                             that the medical school would be able to operate within the existing
                             infrastructure of an established university with all the obvious
                             advantages that that would bring. That was not an advantage that Dr
                             Hubbart could claim. The Waikato application did not go ahead for
                             reasons that do not concern us. However, we find it wholly
                             impossible to imagine that Dr Hubbard could have resourced, funded
                             and compiled an application of anything like that quality even wiith
                             the undoubted benefit of Ms Matthews' help.

            100.    We find on the balance of probabilities that Dr Hubbart would not have
                    made a viable application to the relevant New Zealand authorities. Mr
                    lorns suggested the availability of funders to back the project might be a
                    separate issue to be assessed to a different standard. We agree. To the

       56
         E3, tab 39. In addition to the 44 pages provided to us, we note that Section 1, appendices 1- 7 and
       sections 2- 6 of this document were redacted.

                                                                                                        27/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 105 of
                                     130
                                                                        ICC Arbitration - 23261/TO
                                                                         Partial Award on Causation



                 extent that it is a separate question relating to the decisions of third parties
                 we find that the evidence does not even establish a speculative chance of
                 Dr Hubbart being able to raise the financial backing necessary to make such
                 an application.


          Ill.    Requirements 3, 4 and 5


         101.    In the circumstances and Dr Hubbart's having failed to establish either of
                 the first two links in the chain of causation it is unnecessary for us to
                 consider Requirements 3, 4 and 5.


          IV.     The alternative jurisdictions


         102.    Dr Hubbart ran a fall-back case that even if he could not establish facilities
                 in New Zealand, he would have been able to appeal to other sources of
                 external accreditation, naming six other jurisdictions. Any of these it was
                 argued could have accredited the nursing and medical facilities and
                 provided the necessary platform for the ultimate application to the Cook
                 Islands.


          103.   We do not think that the Claimant has come close to establishing this
                 alternative causation theory.


          104.   While we have relatively little material as to how he would have set about
                 establishing or accrediting the New Zealand facility, we have none at all in
                 relation to the six alternative jurisdictions beyond sight of their regulatory
                 codes. We certainly have no expert evidence about them at all.


          105.   The Cook Islands' close connection with and evident respect for New
                 Zealand and their ready adoption of NZQA standards has been a striking
                 theme of this case. If it were possible to obtain it there, New Zealand
                 would be the obvious source of the necessary external accreditation. Given
                 the specific evidence about Mr Russell's role in the counter-factual we are
                 unclear as to the scenario in which Dr Hubba rt would have gone instead to
                 any of the six alternative jurisdictions. Would he fail first to get registration
                 in New Zealand and then go to one of these? We simply do not know.


          106.   We therefore find that:


                  (i)     had Dr Hubbart been properly advised about the need for external
                          accreditation by the Respondent at the time ofrejection of his
                          application in accordance with the Settlement Agreement, he would
                          not have decided to apply to set up a medical/nursing facility in Kew



                                                                                             28/30
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 106 of
                                     130
                                                                         ICC Arbitration - 23261/TO
                                                                          Partial Award on Causation


                           Zealand in order to obtain the necessary stepping-stone approval;
                           and
                   (ii)    Dr Hubbart would not have been able to mount the necessary
                           applications such that they were capable of acceptance by the NZQA
                           and the two relevant professional bodies.
                   (iii)   Accordingly, as Dr Hubbart has failed to establish either of the first
                           two links in the chain of causation, it is unnecessary for us to
                           consider the further three requirements to found causation.
                   (iv)     Finally, Dr Hubbart has not discharged his evidential burden that he
                            would successfully have obtained external accreditation from an
                            alternative jurisdiction had he been unable to establish or obtain
                            accreditation in New Zealand.

            107.   Accordingly, we do not find that Dr Hubbart has succeeded in proving to the
                   necessary standard that the breaches of clause 3 of the Settlement
                   Agreement determined in our Partial Award on Liability caused Dr Hubbart
                   not to be able to open (or reopen) SMCI in the Cook Islands.


       I.      COSTS


            108.   The Tribunal makes no ruling as to costs in this Partial Award on Causation
                   and all questions of costs are therefore reserved.


       J.      DIS POSITIVE


            109.   For the reasons set out above, the Tribunal, having heard all the evidence
                   and submissions of the Parties, hereby DECLARES and ORDERS that:


                   a.      The breaches of clause 3 of the Settlement Agreement determined in
                           our Partial Award on Liability did not cause Dr Hubbart not to be able
                           to open (or reopen) SMCI in the Cook Islands;


                    b.     The Claimant's claims are dismissed in their entirety; and


                    c.     The Arbitration and Legal Costs relating to the Partial Award on
                           Liability and this Partial award on Causation are reserved.




                                                                                              29/30
  Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 107 of
                                       130
                                                                       ICC Arbitration - 23261/TO
                                                                        Partial Award on Causation


        Place of Arbitration:       London, United Kingdom



        Date:                   February 2020



       Signatures:




                Co-Arbitrator



                                                 ·····-


                                          _____,<.iuiiesia,;ch
                                                .·--·~--··~c~i_.
                                                Presiding Arbitrator




                                                                                            3:0/30




-------------------~---------
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 108 of
                                     130




                EXHIBIT “D”
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 109 of
                                     130




                      ICC INTERNATIONAL COURT OF ARBITRATION




                                     CASE No. 23261/TO/AZR



                                         Dwane L. Hubbart

                                              (U.S.A.)

                                                 vs/

                         THE GOVERNMENT OF THE COOK ISLANDS

                                           (Cook Islands)




       This document is an original of the Final Award rendered in conformity with the Rules of
                      Arbitration of the ICC International Court of Arbitration.
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 110 of
                                     130



       IN THE MATTER OF AN ARBITRATION UNDER THE 2017 RULES OF ARBITRATION OF
                  THE INTERNATIONAL CHAMBER OF COMMERCE (“ICC”)
                        INTERNATIONAL COURT OF ARBITRATION




                          ICC ARBITRATION NO. 23261/TO/AZR



      BETWEEN



                                 DWANE L. HUBBART
                                                                     (“Claimant”)

                                           v.

                       THE GOVERNMENT OF THE COOK ISLANDS
                                                                   (“Respondent”)




                               FINAL AWARD ON COSTS




      BEFORE



                          Mr William Wood QC – Arbitrator
                          Mr Murray Rosen QC – Arbitrator
                         Ms Juliet Blanch – Presiding Arbitrator
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 111 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                           Final Award on Costs




                                             TABLE OF CONTENTS


      A.          Parties                                                                    1
      B.          Arbitral Tribunal                                                          3
      C.          Arbitration Agreement                                                      4
      D.          Procedural Background                                                      5
      E.          ApplicaBle Rules as to Costs                                               7
      F.          Contractual Provision as to Costs                                          9
      G.          Overview of the Respondent’s Position                                      9
      H.          Overview of the Claimant’s Position                                       12
      I.          The Tribunal’s Determination                                              13
            I.      Did the Respondent prevail?                                             14
            II.     Reasonability of the Respondent’s Costs                                 14
           The Respondent’s Conduct of the Case – October/November 2018                     14
           The Respondent’s conduct of its Defence – the Liability Phase                    16
           The quantum of the Respondent’s fees                                             17
      J.          Interest                                                                  18
      K.          Dispositive                                                               18
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 112 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                                           Final Award on Costs



                                       ICC Arbitration No. 23261/TO/AZR

      1.       This arbitration concerns a claim arising under a Settlement Agreement dated 3
               May 2013 signed by the Claimant and by the Respondent and the Ministry of
               Health of the Cook Islands (the “Ministry of Health”) relating to the Claimant’s
               application to reopen a Medical School in the Cook Islands (the “Settlement
               Agreement”).1


      A.         PARTIES


      2.       The Claimant is Dwane L. Hubbart, a United States citizen residing in the State of
               Florida, U.S.A. (“Dr. Hubbart” or the "Claimant").

      3.       The Claimant’s contact details are as follows:

                  Dwane L. Hubbart
                  20533 Biscayne Blvd # 1315
                  Aventura
                  33180, Florida, U.S.A.
                  Telephone:     + 1 305 934 5371
                  Email:    dwanehubbart@aol.com

      4.       The Claimant was represented in these proceedings until 30 April 2020 by:

                  Ms Amanda Lee, Consultant
                  Seymours
                  502-503 Davina House
                  137-149 Goswell Road
                  London EC IV 7ET
                  United Kingdom
                  Telephone: +44 20 8798 0150
                  Email:    amanda.lee@seymourslaw.com 2

                  Mr Stephen Iorns
                  16 Ocean Parade
                  Pukerua Bay
                  Wellington 5026
                  New Zealand
                  Telephone: +64 4 974 9121
                  Email:    stephen@iornslegal.co.nz

                  Mr David Phillips QC
                  Wilberforce Chambers

      1
          B1/2.
      2
          Seymours did not participate in the submission of the Claimant’s Submissions on Costs.
                                                                                                          1/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 113 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                                        Final Award on Costs



                8 New Square, Lincoln's Inn
                London WC2A 3QP
                United Kingdom
                Telephone: +44 20 7236 2956
                Email:      dphillips@wilberforce.co.uk3

      5.    After 30 April 2020, the Claimant was only represented by Mr Stephen Iorns.

      6.    The Respondent is the Government of the Cook Islands, a sovereign state located
            in the South Pacific in free association with the state of New Zealand (“Cook
            Islands” or the “Respondent”).

      7.    The Respondent’s contact details are as follows:

                Ms Catherine Evans, Crown Counsel
                Te Akinanga O Te Ture I Crown Law Office
                PO Box 494
                Avarua, Rarotonga
                Cook Islands
                Telephone:    +(682) 29337
                Email:    catherine.evans@cookislands.gov.ck

      8.    The Respondent is represented in these proceedings by:

                Mr Andreas Frischknecht
                Mr James Hosking
                Ms Erin Valentine
                Chaffetz Lindsey LLP
                1700 Broadway 33rd Floor
                New York, NY 10019
                U.S.A.
                Telephone: + 1 212 257 6960
                Email: andreas.frischknecht@chaffetzlindsey.com
                         james.hosking@chaffetzlindsey.com
                         erin.valentine@chaffetzlindsey.com

      9.    The Claimant and the Respondent are collectively referred to as the “Parties.”




      3
       Mr Phillips did not attend the Causation Hearing and did not participate in any communications with
      the Tribunal at any stage thereafter.
                                                                                                         2/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 114 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                              Final Award on Costs



      B.     ARBITRAL TRIBUNAL


      10.   The Claimant nominated Mr William Wood QC as its party-appointed arbitrator
            in these proceedings. Mr Wood’s contact details are as follows:

              Mr William Wood QC
              Brick Court Chambers
              7-8 Essex Street
              London WC2R 3LD
              United Kingdom
              Telephone:      +44 20 7379 3550
              Email:     william.wood@brickcourt.co.uk
              Clerk:     Ms Kate Trott (kate.trott@brickcourt.co.uk)

      11.   The Respondent nominated Mr Murray Rosen QC as its party-appointed
            arbitrator. Mr Rosen’s contact details are as follows:

              Mr Murray Rosen QC
              4 New Square
              London WC2A 3RJ
              United Kingdom
              Telephone:    +44 20 7822 2000
              Email:    m.rosen@4newsquare.com
              Clerk:    Nick Angliss (n.angliss@4newsquare.com)

      12.   The ICC Secretary General confirmed the nomination of Mr Wood and Mr Rosen
            as co-arbitrators in these proceedings on 30 January 2018.

      13.   On 15 February 2018, pursuant to Article 13(4) of the ICC Rules, the International
            Court of Arbitration of the International Chamber of Commerce appointed Ms
            Juliet Blanch as the president of the arbitral tribunal. Ms Blanch’s contact details
            are as follows:

              Ms Juliet Blanch
              Arbitration Chambers
              Lamb Building, 3rd Floor South
              Temple, London EC4Y 7AS
              United Kingdom
              Telephone:      +44 20 7167 2040
              Email:     juliet.blanch@arbitrationchambers.com




                                                                                             3/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 115 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                             Final Award on Costs



      C.     ARBITRATION AGREEMENT


      14.   The arbitration agreement is found in Clause 13 of the Settlement Agreement
            dated 3 May 2013 (the "Settlement Agreement") between the Claimant, the
            Respondent and the Ministry of Health of the Cook Islands (the "Ministry of
            Health").

      15.   Clause 13 of the Settlement Agreement provides as follows:

                    Arbitration and Waiver of Sovereign Immunity.

                    Any dispute, controversy, or claim arising out of, relating to, or in
                    connection with this Settlement Agreement, including with respect to
                    the formation, applicability, breach. termination, validity or
                    enforceability thereof, shall be finally settled by binding arbitration
                    under the Rules of Arbitration of the International Chamber of
                    Commerce ("Arbitration"). The tribunal shall consist of three arbitrators,
                    one arbitrator appointed by each Party and the third, who shall be the
                    President of the tribunal, appointed by the Court of Arbitration of the
                    International Chamber of Commerce. The seat of Arbitration shall be
                    London, England, and the proceedings shall be conducted in English.

                    The Arbitration shall be final and binding on the Parties. The Parties
                    undertake to carry out any award rendered in the Arbitration without
                    delay. The Parties explicitly waive any right to refer any question of law
                    and any right of appeal on the law and/or merits to any court.

                    For the avoidance of doubt, and without regard to any provisions of
                    Cook Islands law and without regard to paragraph 12 above, the Cook
                    Islands Government Parties hereby irrevocably waive any claim to
                    sovereign or any other immunity in regard to (i) participation on the
                    Arbitration and (ii) proceedings before any competent court to enforce
                    (a) the Arbitration agreement contained herein or (b) any Arbitration
                    award rendered by a tribunal constituted pursuant to this Settlement
                    Agreement.

      16.   The applicable law is found in clause 12 of the Settlement Agreement which
            provides as follows:

                    12. Choice of Law. This Settlement Agreement and all actions or
                    proceedings arising directly or indirectly from this Settlement
                    Agreement, shall be governed by Cook Islands law (without regard to
                    conflict of law principles).

      17.   By clause 12 of the Settlement Agreement, the Parties have agreed that the
            applicable law is the law of the Cook Islands. By clause 13 of the Settlement
                                                                                            4/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 116 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                             Final Award on Costs



            Agreement, the Parties have agreed that the seat of the arbitration is London,
            England and as a result of this choice the English Arbitration Act 1996 applies to
            these arbitration proceedings.

      18.   The rules governing these arbitration proceedings are the Rules of Arbitration of
            the International Chamber of Commerce, in force as from 1 March 2017 (the
            “ICC Rules”).


      D.     PROCEDURAL BACKGROUND


      19.   This section is not intended to be an exhaustive summary of all of the
            correspondence between the Tribunal and the Parties but rather serves simply to
            summarise the procedural background of this arbitration to date, detailing the
            relevant events that occurred immediately before and after the issuance of the
            Tribunal’s Partial Award on Causation to closing of the proceedings. The
            procedural background contained in the Partial Award on Causation is
            incorporated by reference into this Final Award.

      20.   On 13 February 2020, the International Court of Arbitration of the ICC (the
            “ICC Court”) extended the time limit for rendering the final award until 29 May
            2020, pursuant to Article 31(2) of the ICC Rules.

      21.   On 18 February 2020, the Partial Award on Causation was notified to the Parties.
            This Partial Award on Causation determined that the Respondent’s breaches of
            clause 3 of the Settlement Agreement (as determined in the Tribunal’s Partial
            Award on Liability dated 4 April 2019) did not cause the Claimant not to be able
            to open (or re-open) a Medical School in the Cook Islands and further dismissing
            the Claimant’s claims in their entirety.

      22.   On 26 February 2020, Ms Blanch wrote to the Parties to disclose she had been
            contacted by the International Centre for the Settlement of Investment Disputes
            (“ICSID”) to accept appointment as the President of a tribunal to hear a dispute
            commenced by an Investor against the State of Canada under the UNCITRAL
            Rules, wherein one of the party appointed arbitrators was Mr James Hosking.
            The Parties were invited to submit their observations on this disclosure by
            3 March 2020.

      23.   On 27 February 2020, the Respondent wrote to the Tribunal, advising it had no
            objections to Ms Blanch’s disclosure of 26 February 2020.

      24.   On 1 March 2020, the Claimant wrote to the Tribunal, advising he had no
            objections to Ms Blanch’s disclosure of 26 February 2020.



                                                                                            5/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 117 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                             Final Award on Costs



      25.   On 2 March 2020, the Tribunal invited the Parties to confer with respect to the
            timetable for filing of costs submissions and costs schedules and to present their
            joint views on the procedure by 9 March 2020.

      26.   On 9 March 2020, the Respondent wrote to the Tribunal on behalf of both
            Parties to inform the Tribunal that the Parties were exploring the possibility of
            potentially resolving the issue of costs and asking for an extension until 20 March
            2020 to indicate their position. The Tribunal granted such extension on even
            date.

      27.   On 24 March 2020, the Respondent wrote to the Tribunal on behalf of both
            Parties to inform the Tribunal that, as a result of the ongoing COVID-19 pandemic
            and the unprecedented logistical challenges that arose from it, the Parties
            required an extension until 10 April 2020 to conclude their discussions aimed at
            exploring the possibility of resolving the issue of costs. The Tribunal granted the
            extension the same day.

      28.   On 13 April 2020, the Respondent wrote to the Tribunal noting that the costs had
            not been resolved by agreement and accordingly it would be filing its
            submissions on costs on 17 April 2020. The Respondent further noted that the
            Claimant would be seeking three weeks to file its reply to the Respondent’s costs
            submissions.

      29.   On even date, the Tribunal confirmed receipt of the Respondent’s email and
            invited the Claimant to confirm that he would be filing his reply submissions by
            8 May 2020. The Claimant confirmed receipt of the Tribunal’s email and the
            deadline for the submission of his submission on costs by an email the same day.

      30.   On 17 April 2020, the Respondent filed its Application for Costs (“Application for
            Costs”) with the Tribunal.

      31.   On 30 April 2020, Seymours wrote to the Tribunal, informing that as of that date
            they would no longer be representing the Claimant.

      32.   On 6 May 2020, Mr Iorns wrote to the Tribunal stating that the Claimant had not
            anticipated that Seymours would cease to act for him and requesting a two-week
            extension to file his responsive submission on costs.

      33.   On 7 May 2020, the Tribunal invited the Respondent to provide its comments on
            the Claimant’s request of 6 May 2020 for a two-week extension.

      34.   On 8 May 2020, the Respondent informed the Tribunal it had no objection to the
            Claimant’s request of 6 May 2020. On even date, the Tribunal granted the
            requested extension to the Claimant, noting that it was a final extension and that
            no further extensions would be permitted.
                                                                                            6/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 118 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                            Final Award on Costs



      35.   On 14 May 2020, the ICC Court extended the time limit for rendering the final
            award until 31 August 2020, pursuant to Article 30(2) of the ICC Rules.

      36.   On 20 May 2020, the Claimant wrote to the Tribunal on behalf of the Parties
            advising that further “without prejudice” discussions had taken place between
            the Parties and, notwithstanding that the previous extension granted had been a
            final extension, given the discussions between the Parties “are showing real
            promise of avoiding the need to trouble the Tribunal further” the Claimant
            sought, by consent, one further week’s extension either to achieve a settlement
            or to file his reply submissions on costs. The Respondent confirmed its
            agreement to this request and accordingly on even date, the Tribunal granted
            one final week’s extension, expiring on 29 May 2020.

      37.   On 21 May 2020, a Mr Andrew Lear, the Claims Director from the Legal
            Protection Group (“LPG”), wrote an email to the Respondent’s legal
            representatives and to Ms Blanch. Mr Lear advised that LPG was the After-The-
            Event (“ATE”) insurer for the Claimant and stated that, since Seymours had
            ceased acting for the Claimant, LPG was taking over the conduct of the costs
            assessment in the matter. LPG asked the Tribunal for an extension of 21 days to
            submit the Claimant’s submissions on costs.

      38.   The same day, Ms Blanch replied to LPG’s email, noting that all members of the
            Tribunal should be in copy (and copying them while doing so) as well as
            indicating that the Claimant was being represented by Mr Iorns (who she also
            copied in the email). The Tribunal explained that the Claimant had been given a
            final extension to 29 May 2020 to submit his costs submissions.

      39.   On 29 May 2020, the Claimant filed his Submissions on Costs (“Submissions on
            Costs”) with the Tribunal.

      40.   On 4 June 2020, the Tribunal declared the proceedings closed pursuant to
            Article 27(a) of the ICC Rules.


      E.     APPLICABLE RULES AS TO COSTS


      41.   As is common ground between the Parties, the Tribunal's powers in relation to
            costs are governed by the ICC Rules of Arbitration (2017) (the “ICC Rules”) and
            the Arbitration Act 1996 (the “Arbitration Act”). Article 38 of the ICC Rules
            provides in part:

                    “(4) The final award shall fix the costs of the Arbitration and decide
                    which of the parties shall bear them or in what proportion they shall be
                    borne by the parties.


                                                                                           7/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 119 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                              Final Award on Costs



                    (5) in making decisions as to costs, the arbitral tribunal may take into
                    account such circumstances as it considers relevant, including the extent
                    to which each party has conducted the arbitration in an expeditious and
                    cost-effective manner.”

      42.   Section 59 of the Arbitration Act details what is meant by the costs of the
            arbitration (the “costs of the arbitration”) and section 63 of the Arbitration Act
            details what is meant by the recoverable costs (the “recoverable costs”). These
            sections, together with sections 60 and 61 of the Arbitration Act, provide in
            relevant part as follows:

                    “59. Costs of the arbitration

                    References in this Part to the costs of the arbitration are to –

                    fees and expenses,

                    the fees and expenses of any arbitral institution concerned, and

                    the legal or other costs of the parties.

                    Any such reference includes the costs of or incidental to any proceedings
                    to determine the amount of the recoverable costs of the arbitration (see
                    section 6).

                    60. An agreement which has the effect that a party is to pay the whole
                    or part of the costs of the arbitration in any event is only valid if made
                    after the dispute in question has arisen.

                    61. Award of costs.

                    (1) The tribunal may make an award allocating the costs of the
                    arbitration as between the parties, subject to any agreement of the
                    parties.

                    (2) Unless the parties otherwise agree, the tribunal shall award costs on
                    the general principle that costs should follow the event except where it
                    appears to the tribunal that in the circumstances this is not appropriate
                    in relation to the whole or part of the costs.

                    ……..

                    63. The recoverable costs of the arbitration.

                    (1) The parties are free to agree what costs of the arbitration are
                    recoverable.

                    (2) If or to the extent there is no such agreement, the following
                    provisions apply.


                                                                                             8/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 120 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                                 Final Award on Costs



                     (3) The tribunal may determine by award the recoverable costs of the
                     arbitration on such basis as it thinks fit. If it does so, it shall specify-

                     (a) the basis on which it has acted, and

                     (b) the items of recoverable costs and the amount referable to each.

                     …

                     (5) Unless the tribunal or the court determines otherwise-

                     (a) the recoverable costs of the arbitration shall be determined on the
                     basis that there shall be allowed a reasonable amount in respect of all
                     costs reasonably incurred, and

                     (b) any doubt as to whether costs were reasonably incurred or were
                     reasonable in amount shall be resolved in favour of the paying party.

                     (6) …”


      F.     CONTRACTUAL PROVISION AS TO COSTS


      43.   Paragraph 14 of the Settlement Agreement provides in relevant part:

            “….In the event of any subsequent litigation, if any, concerning any of the Released
            Claims or the subject matter of the Action, or between the Parties to enforce this
            Settlement Agreement, the prevailing party shall be entitled to recover its reasonable
            attorneys’ fees and litigation costs with respect to such subsequent litigation.”


      G.     OVERVIEW OF THE RESPONDENT’S POSITION


      44.   Noting that the Tribunal has a broad discretion to award costs (referring to
            section 61(1) of the Arbitration Act and Article 38 of the ICC Rules) the
            Respondent seeks recovery of its costs on a full indemnity basis or, in the first
            alternative, its costs from 1 December 2018 or, in the second alternative, its
            costs incurred in the Causation Phase.

      45.   The Respondent says it completely prevailed in its defence of the Claimant’s
            claims and further asserts the Claimant did not conduct the Arbitration in a cost-
            effective manner.

      46.   With respect to its first contention that it completely prevailed in its defence, the
            Respondent notes that all eight causes of action contained in the Claimant’s
            Statement of Case were dismissed with no damages being awarded to the
            Claimant. Given that the Claimant was seeking damages of USD 20 million but
            was awarded nothing, the Respondent says that “on any metric” it has
                                                                                                9/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 121 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                               Final Award on Costs



             completely prevailed in its defence. It is irrelevant that one of the Claimant’s
             causes of action was not dismissed until the second phase, the Causation Phase,
             because: (i) the Tribunal determined the technical breaches of the Settlement
             Agreement were significantly outnumbered by a number of the Claimant’s other
             complaints; and (ii) the Tribunal dismissed the Claimant’s “primary case” (that the
             external accreditation requirement was illegal and a breach of the Settlement
             Agreement) in its Partial Award on Liability.

      47.    The Respondent next refers to three examples of the Claimant’s failure to
             conduct the arbitration on a cost-effective manner. Firstly, the Claimant rejected
             a “Without Prejudice Save As To Costs” settlement offer on 28 November 2018
             (before the Liability Hearing) which would have resulted in the Parties each
             bearing their own costs incurred to date and sharing the costs of the arbitration
             on a 50:50 basis (the “Settlement Offer”). The Respondent notes it made clear
             to the Claimant in this offer that if he did not accept this offer, the Respondent
             would seek an order for its costs on an indemnity basis.4 The Settlement Offer
             expired on 30 November 2018.

      48.    The Respondent next notes that the Claimant sought to adduce five new witness
             statements for the Causation Hearing, including testimony from an entirely new
             and additional expert, even though in directing this further bifurcated hearing,
             the Tribunal had stated that most of the evidence on causation was already
             before them. The Respondent had objected to this at the time and had noted its
             concern as to the increased costs which would result.

      49.    The Respondent then says that the Claimant gave contradictory evidence during
             the proceedings. In the Liability Hearing, the Claimant testified that when he
             submitted his application to operate a medical school, he had understood that
             the Respondent required proof of external accreditation and that even if he had
             been informed of this requirement he would not have attempted to comply with
             it. However, in the Causation Hearing, the Claimant’s case was that he could and
             would have sought accreditation for his medical school in New Zealand. This
             “flatly contradicted” the Claimant’s prior evidence, leading the Tribunal to find in
             its Partial Award on Causation that “it is impossible to avoid the conclusion that
             Dr Hubbart’s evidence now as to what he would have done but for the breaches
             of contract is inspired by the need to find a case on causation that fits the
             breach.”5 The Respondent further refers to the Tribunal’s findings in the Partial
             Award on Liability that the Claimant’s evidence in support of his case to the
             effect that he could have submitted a credible application to operate the first
             private medical school in New Zealand was “wholly vague”, “wholly colourless”
             and “inconsistent”6 and even the Claimant’s expert had been unable to identify
             any specific advice she would have given “due to the lack of instructions and
             supporting application material” provided by the Claimant. Accordingly, the

      4
        Annex B to the Application for Costs.
      5
        Para 97.
      6
        Para 99.
                                                                                             10/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 122 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                                  Final Award on Costs



            Claimant’s insistence on submitting a meritless case on causation justifies an
            award of indemnity costs to the Respondent.

      50.   In the alternative, the Respondent notes that its aggregate costs after the
            Settlement Offer expired (namely as from 1 December 2018) total USD
            763,179.26, and that costs of USD 222,037.27 were incurred in connection with the
            Causation Phase of the proceedings. Should the Tribunal not award the Respondent
            its full costs, the Respondent claims that it should be awarded its costs from
            1 December 2018 or, at a minimum, the costs in connection to the Causation Phase.

      51.   The Respondent confirms it has paid all costs it is seeking to recover. It says legal
            costs of USD 923,925.00 to defend against eight causes of action are reasonable
            as are the costs of its experts, Mr Sherwin and Mr Weston. The Respondent
            further says that its disbursements are reasonable given that it had to participate
            in two oral hearings at the Claimant’s insistence. The Respondent therefore
            seeks an award in its favour ordering the Claimant to pay the Respondent’s costs
            in the amount of USD 1,310,097.73 (subject to adjustment for the final ICC Costs)
            as summarised below.

      52.   In relation to interest on the costs, the Respondent seeks an order for post-
            Award interest at a rate of 8% per annum, making reference to s.49(4) of the
            Arbitration Act which provides in relevant part that “The tribunal may award
            simple or compound interest from the date of the award (or any later date) until
            payment, at such rates and with such rests as it considers meets the justice of the
            case, on the outstanding amount of any award” and to section 17 of the
            Judgments Act 1838 (the “Judgments Act”) which provides that the judgments
            rate of interest is 8%.

      53.   The Respondent provided the following breakdown of costs in Annex A to its
            Application for Costs:

                                             Liability Phase   Causation Phase        Total Costs
                                                  Costs             Costs              Incurred
      1. Arbitration Costs Paid to the ICC
      Item                                                      Amount (USD)
      ICC Costs to Date                                                                 $237,500.00
      Total ICC Costs to Date                                                           $237,500.00

      2. Legal Fees
      Item
      Chaffetz Lindsey Fees                    $733,787.50          $190,137.50         $923,925.00
      Total Legal Costs                                                                 $923,925.00

      3. Expert Costs
      Item
      Peter Sherwin                              $30,482.27           $7,745.46           $38,227.73
      Tom Weston QC                              $28,721.28           $4,207.46           $32,928.74

                                                                                                11/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 123 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                                  Final Award on Costs



      Total Expert Costs                                                                  $71,156.47

      4. Hearing‐Related Costs
      Item
      Accomodation                             $15,596.35             $7,154.95           $22,751.30
      Travel                                    $6,763.60             $8,499.86           $15,263.46
      50% Hearing Room                          $3,195.00             $1,103.17            $4,298.17
      50% Hearing Food                           $796.29               $218.60             $1,014.89
      Incidentals                               $2,394.73              $752.29             $3,147.02
      Hearing Printing                             $76.64                                     $76.64
      50% Court Reporter & Transcripts          $3,224.61               $952.03            $4,176.64
      Chaffetz Lindsey Witness Bundles          $4,151.84                                  $4,151.84
      Shipping and Supplies                     $3,797.32                                  $3,797.32
      Demonstrative Support & Vendors           $9,662.50                                  $9,662.50
      50% Videoconference Hire                                          $352.00              $352.00
      Total Hearing‐Related Costs                                                         $68,691.78

      5. Other Costs
      Item
      English/NZ law advice                     $7,232.76                 $0.00            $7,232.76
      (Essex Court Chambers)
      Vendor Support for Memorials                $677.77               $913.95            $1,591.72
      Total Other Costs                                                                    $8,824.48

      Cook Islands Total Costs                                                        $1,310,097.73


      H.     OVERVIEW OF THE CLAIMANT’S POSITION


      54.   The Claimant accepts the legal analysis presented by the Respondent in support
            of its application for an order for costs but disputes that it is appropriate in this
            case to award costs on an indemnity basis.

      55.   In opposing the Respondent’s Application for Costs, the Claimant makes two
            arguments: (i) the Respondent’s conduct of the dispute increased costs; and (ii)
            the Respondent’s costs are unreasonable.

      56.   The Claimant first says that the Settlement Offer should be read in the context of
            a series of communications between the Parties which the Claimant annexes to
            his Submissions on Costs. The Claimant says he made genuine efforts to settle
            the case but his efforts were rebuffed by the Respondent’s drop hands
            settlement which, he notes, was only valid for two days and which, he asserts,
            “was not a genuine attempt at settlement on the part of Respondent, but a
            strategic decision to leverage in an eventual application for full indemnity costs. It
            would be wrong in law to enable a party to rely on such a transparent attempt to
            set up an eventual claim for indemnity costs. Even had there been a meaningful
            attempt at settlement by Respondent, indemnity costs would not necessarily
            follow”.

                                                                                                12/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 124 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                                       Final Award on Costs



      57.   The Claimant next says that whilst the Respondent was ultimately successful, it
            conducted its defence in a manner which greatly increased the cost of the
            dispute. The Claimant contends that the Respondent sought to focus exclusively
            on the application of the Cook Islands Education Act whereas he was concerned
            with the Respondent’s obligations under the Settlement Agreement which the
            Respondent was found to have breached. Had the Respondent conceded liability
            at the beginning of the dispute and only contested causation, the Claimant says
            costs would have been saved.

      58.   Moreover, the Claimant argued that over half of the Respondent’s claimed legal
            fees relate to the Liability Phase, which, according to the Claimant, ultimately
            proved the Respondent had breached the Settlement Agreement (as held in the
            Partial Award on Liability). The Claimant argued that had the Respondent
            identified causation as an issue from the outset and conceded Claimant’s claim
            regarding the breach of the Settlement Agreement, the proceedings may have
            been significantly less costly.

      59.   The Claimant concludes by saying that the legal fees incurred by the Respondent
            during the Liability Phase were not reasonable but he does not provide any
            substantive explanation as to why he contends they are unreasonable. He
            further says that he is unable to comment on the reasonableness of the fees
            incurred by the Respondent in the Causation Phase without a detailed
            breakdown.

      60.   The Claimant therefore seeks an order that the Respondent be awarded:

                   a.     Reasonable legal fees for the Causation Phase; and

                   b.     Reasonable expenses.


      I.      THE TRIBUNAL’S DETERMINATION


      61.   The Parties are agreed on the broad principles governing the allocation of costs
            in this case.7 In accordance with Article 38(4) of the ICC Rules: “The final award
            shall fix the costs of the arbitration and decide which of the parties shall bear
            them or in what proportion they shall be borne by the parties.” Article 38(5)
            provides: “In making decisions as to costs, the arbitral tribunal may take into
            account such circumstances as it considers relevant, including the extent to which
            each party has conducted the arbitration in an expeditious and cost-effective
            manner.” In addition, the Settlement Agreement provides that “the prevailing
            party shall be entitled to recover its reasonable attorneys’ fees and litigation costs”.


      7
       Para 1 of the Claimant’s Submissions on Costs confirms his agreement to the Respondent’s legal
      analysis.
                                                                                                        13/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 125 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                             Final Award on Costs



            Finally, there are no mandatory rules of the law of the seat of the arbitration
            (London) that would override the principles set out in Article 38 of the ICC Rules.

      62.   We therefore first turn to consider whether the Respondent prevailed in this
            arbitration as it contends it did.

             I.   Did the Respondent prevail?

      63.   The Respondent says that as all eight of the Claimant’s claims were dismissed
            and no monetary damages were awarded to the Claimant, it clearly prevailed in
            this arbitration, whereas the Claimant says that as he won the Liability Phase, it
            cannot be argued that the Respondent prevailed in the arbitration.

      64.   Whilst we agree that the Claimant was successful in his argument that the
            Respondent did breach its obligations under the Settlement Agreement, we do
            not agree that of itself this means the Respondent did not prevail in this
            arbitration. To state the obvious the Claimant has made no recovery. The
            breach which was established was found on the causation phase to be wholly
            technical in the sense it had no causative effect. Moreover, as a consequence of
            the issues determined in the Liability Hearing, the ambit of the Causation Hearing
            was considerably reduced such that we were able to conclude the Causation
            Hearing in one day. Had there not been a separate Liability Hearing, the
            Causation Hearing would have had to hear evidence with respect to each of the
            individual claims brought by the Claimant, an exercise which could not have been
            concluded within one day and would likely have required a hearing of several
            days duration with significantly more witness and expert evidence to hear. We
            therefore find that having successfully defended each of the claims brought
            against it by the Claimant, the Respondent has prevailed in this arbitration,
            entitling the Respondent to be awarded its costs in respect of the “fees and
            expenses of the arbitrators and the ICC administrative expenses fixed by the
            Court” as well as its legal costs and other costs, the latter being subject to any
            adjustments for reasonableness, to which the Tribunal now turns.

            II.   Reasonability of the Respondent’s Costs

      65.   Article 38(1) of the ICC Rules states that the costs of the arbitration include
            “reasonable legal and other costs incurred by the parties for the arbitration”. The
            Claimant makes two arguments as to why the Respondent’s costs are
            unreasonable: (i) the Respondent’s conduct of the case led to increased costs;
            and (ii) the quantum of its fees are unreasonable.

      The Respondent’s Conduct of the Case – October/November 2018

      66.   The Claimant says he made genuine efforts to settle the case prior to the
            Causation Hearing whereas the Respondent’s drop hands settlement was purely
                                                                                           14/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 126 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                              Final Award on Costs



            strategic, with a view to supporting its claim for indemnity costs. Both Parties
            have referred to these settlement negotiations and the offers themselves were
            attached to the Parties’ respective costs submissions. We therefore turn to
            consider the Parties’ respective conduct. In summarising the communications
            exchanged between the Parties, we note they were all headed “Without
            Prejudice Save As To Costs”.

      67.   On 12 October 2018 the Claimant wrote to the Respondent noting that he
            appreciated the Respondent would be preparing its reply submissions but
            proposing that the Parties enter into settlement negotiations and offering
            mediation, whilst accepting that it may be logistically difficult to undertake a
            mediation at that late stage.

      68.   On 18 October 2018, the Respondent replied noting that (i) it was not the party
            which had commenced proceedings; (ii) it had always been willing to engage in
            good faith settlement negotiations; (iii) no monetary or other offer had been put
            forward; and (iv) advising that given the upcoming filing deadlines, a mediation
            would not be logistically possible. The Respondent further noted that it had a
            public duty to seek recovery of its costs on an indemnity basis.

      69.   On 24 October 2018, the Claimant wrote to the Respondent offering to accept a
            payment, either one off or in instalments, of USD 14,500,000.00 together with an
            update to the third-party communications, retracting what the Claimant termed
            “Catherine Evans’ false communications” in full and final settlement of his claim.
            The Claimant further offered that costs would lie as they fell and he would be
            prepared to agree not to seek to operate any business within the Cook Islands
            for the next ten years. The Claimant requested a response to this offer within
            seven days.

      70.   On 28 November 2020, the Respondent replied to the Claimant’s offer. The
            Respondent reminded the Claimant that it had had to focus over the previous
            weeks in preparing and filing its Reply Memorial (filed on 19 November 2018).
            The Respondent then remarked that the Claimant’s view of the strength of his
            case was “divorced from legal and factual reality” and noted that the offer
            “simply confirms Respondent’s understanding that [the Claimant’s] repeated
            litigations have been nothing more than an ill-conceived “shake down” of the
            Cook Islands, belying [the Claimant’s] claim that he “has no wish to bankrupt a
            nation of which he remains fond.” ” The Respondent rejected the Claimant’s
            settlement offer, instead making a counter offer in the following terms:
            “Respondent is willing to agree to a full and final settlement by which (1)
            Claimant withdraws all claims with prejudice, (2) the “costs of arbitration,” as
            determined by the ICC for purposes of Article 38 of the ICC Rules will be split
            50:50 between Claimant and Respondent, and (3) each party bears its own costs
            other than the “costs of arbitration.” The Respondent sought a response to this
            offer by 30 November 2020 “given the proximity of the hearing”. The
            Respondent further advised that: “In the absence of acceptance of the above
                                                                                            15/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 127 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                                 Final Award on Costs



               offer, as has already been noticed, Respondent intends to seek recovery from the
               Tribunal of all of its costs, including attorney’s fees and expert fees, on a full
               indemnity basis. In the meantime, Respondent has no choice but to continue to
               prepare for the London liability hearing and to incur all reasonable costs
               associated therewith.”

      71.      In considering the Claimant’s contention as to the lack of reasonableness on the
               part of the Respondent in rejecting his offer, we first note that the Claimant’s
               proposal to enter into settlement negotiations was made on 12 October 2018,
               being ten days after the Claimant had filed his Reply Memorial on Liability and
               just over a month before the Respondent was to file its Reply Memorial on
               Liability (on 19 November 2018). The Claimant’s quantified settlement offer was
               sent on 24 October 2018 and was specified to be for USD 14,500,000, a 27.5%
               discount from the total amount claimed of USD 20,000,000. In the Tribunal’s
               view, at this stage of the proceedings (before the Liability Hearing), it was not
               unreasonable for the Respondent to have rejected this offer. Our view is
               supported by the fact that the Respondent successfully defended all of the
               claims brought against it by the Claimant. We see no evidence of any strategic
               manoeuvring by the Respondent to position itself in order to support any claim
               for indemnity costs. Indeed, albeit with the benefit of hindsight, the
               Respondent’s decision to reject the Claimant’s offer was clearly sound.

      72.      We therefore do not find that there was any unreasonable conduct by the
               Respondent in the way it responded to the Claimant’s attempt to settle his claim
               in October and November 2018.

      The Respondent’s conduct of its Defence – the Liability Phase

      73.      The Claimant next says that had the Respondent conceded liability at the
               beginning of the dispute, contesting only causation, costs would have been
               saved. In this regard, the Claimant notes that over half of the Respondent’s
               claimed legal fees relate to the Liability Phase which the Respondent lost. Given
               our determination above that as a result of our findings in the Liability Award,
               there was a significant reduction in issues to be determined in the Causation
               Phase leading to a consequent reduction in both the Parties’ respective legal
               costs and Tribunal costs for the Causation Phases,8 we do not find that the
               Respondent’s conduct of its Defence in the Liability Phase was unreasonable. In
               particular, we do not find that the Respondent’s conduct led to an increase in its
               legal costs, rather it led to a decrease. It follows therefore that those costs which
               are awarded to the Respondent should relate to all the work undertaken by the
               Respondent from the date on which the proceedings were commenced and not
               be limited solely to the costs of the Causation Phase.




      8
          See para 64 above
                                                                                               16/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 128 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                             Final Award on Costs



      74.   We next turn to the Claimant’s second argument, namely that the quantum of
            the Respondent’s fees are unreasonable.

      The quantum of the Respondent’s fees

      75.   The first indicator as to the reasonableness or otherwise of the Respondent’s
            legal costs and expenses would typically be a comparison with the Claimant’s
            own legal costs and expenses. Given these have not been provided to us, we are
            unable to undertake this comparison.

      76.   The Claimant did not contend that the Respondent’s fees were not properly
            incurred. We have seen no evidence to suggest they were not properly incurred
            and given the work undertaken by the Respondent’s counsel team, we have no
            hesitation in finding that these costs were properly incurred. The Claimant does
            contend that the Respondent’s legal fees during the Liability Phase were not
            reasonable, but this contention was not supported by any reasoning whatsoever.
            The Claimant says that he is unable to comment on the reasonableness of the
            fees incurred by the Respondent in the Causation Phase without a detailed
            breakdown. However, the level of detail provided by the Respondent is of the
            level that is customarily provided in international arbitrations. Given our finding
            that the work undertaken by the Respondent in the Liability Phase reduced the
            costs of the Causation Phase, we cannot agree with the Claimant. Having
            reviewed the Respondent’s cost schedule, we do not find that there is anything
            which appears to us to be unreasonable, either with respect to the legal fees or
            the disbursements incurred by the Respondent. We are however mindful that
            the Claimant was successful in proving that the Respondent did act in breach of
            the Settlement Agreement and whilst we did not find this caused any loss to the
            Claimant, in the exercise of our discretion, we have resolved to apply a discount
            of 10% to the Respondent’s total legal fees.

      77.   We therefore determine that the Claimant shall pay the Respondent’s legal costs
            in the amount of USD 980,205.23 comprising (i) legal fees of USD 831,532.50
            (being USD 923,925.00 minus the 10% reduction of USD 92,392.50) and (ii) all
            other costs incurred in the arbitration being USD 148,672.73 comprising:

                 a.    Experts’ costs: USD 71,156.47

                 b.    Hearing related costs: USD 68,691.78

                 c.    Other costs: USD 8,824.48

      78.   We further determine that the Claimant shall reimburse the Respondent for its
            share of the ICC’s Administrative Expenses and the Tribunal’s Fees and Expenses
            which were fixed in the amount of USD 475,000 by the ICC Court on 25 June
            2020. The advance on costs was fixed by the Court at USD 475,000 and was paid
                                                                                           17/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 129 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                            Final Award on Costs



            by the Parties in equal shares. Accordingly, the Claimant is to reimburse the
            Respondent USD 237,500 representing the Respondent’s share of the ICC’s
            Administrative Costs and the Tribunal’s Fees and Expenses.

      79.   The total costs awarded to the Respondent are therefore legal costs of
            USD 980,205.23 and its share of the ICC’s Administrative Costs and the Tribunal’s
            Fees and Expenses being USD 237,500.

      80.   We now turn to the Respondent’s claim for post award interest on its costs.


      J.     INTEREST


      81.   The Respondent seeks an order for post-Award interest at a rate of 8% per
            annum pursuant to section 49 of the Arbitration Act and to section 17 of the
            Judgments Act which provides for an interest rate of 8%. The Claimant made no
            submissions in relation to post award interest and in the circumstances of this
            case we find that an interest rate of 8% is reasonable. Accordingly, pursuant to
            our discretion under section 49(4) of the Arbitration Act and pursuant to section
            17 of the Judgments Act, we order that simple interest of 8% will accrue on the
            costs awarded to the Respondent from the date of this Final Award on Costs until
            the date of payment.


      K.     DISPOSITIVE


      82.   For the reasons set out above, the Tribunal, having heard all the evidence and
            submissions of the Parties, hereby AWARDS, ADJUDGES and DECLARES that:

                 a.     The Claimant shall pay to the Respondent the amount of
                        USD 237,500 as reimbursement of the Respondent’s share of the
                        ICC’s Administrative Costs and the Tribunal’s Fees and Expenses;

                 b.     The Claimant shall pay to the Respondent the amount of USD
                        980,205.23 in respect of the Respondent’s legal costs and other costs
                        incurred in this arbitration; and

                 c.     The Claimant shall pay simple interest on all sums due to the
                        Respondent pursuant to paragraph 82(a) and 82 (b) of this Award at
                        the rate of 8% per annum from the date of this Award until the date
                        of actual payment; and

                 d.     All other claims are dismissed.



                                                                                            18/19
Case 1:21-cv-21395-FAM Document 1-1 Entered on FLSD Docket 04/12/2021 Page 130 of
                                     130            ICC Arbitration – 23261/TO/AZR
                                                                Final Award on Costs



       Place of Arbitration:    London, United Kingdom


       Date:           01 July 2020


      Signatures:




          Mr William Wood QC                                    Mr Murray Rosen QC
             Co-Arbitrator                                         Co-Arbitrator




                                            Juliet Blanch
                                         Presiding Arbitrator




                                                                              19/19
